 

Exhibit 10.5

 

MEZZANINE LOAN AGREEMENT

 

between

 

EYP MEZZANINE, LLC, a Delaware limited liability company,

 

as Borrower

 

and

 

RVP MEZZ DEBT 1 LLC, a Delaware limited liability company

 

as Lender

 

Entered into as of March 29, 2018

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1.  DEFINITIONS 1       1.1 DEFINED TERMS 1 1.2 SCHEDULES
AND EXHIBITS INCORPORATED 20 1.3 PRINCIPLES OF CONSTRUCTION 20       ARTICLE
2.  LOAN 21       2.1 LOAN 21 2.2 INTENTIONALLY OMITTED 21 2.3 LOAN DOCUMENTS 21
2.4 EFFECTIVE DATE 21 2.5 MATURITY DATE 21 2.6 INTEREST ON THE LOAN; LOAN
PAYMENT; LATE FEES 21 2.7 PAYMENTS 23 2.8 FULL REPAYMENT AND RECONVEYANCE 25 2.9
INTENTIONALLY OMITTED 25 2.10 INTENTIONALLY OMITTED 25 2.11 TAXES; FOREIGN
LENDERS 25 2.12 ADDITIONAL COSTS; CAPITAL ADEQUACY 29 2.13 COMPENSATION 32 2.14
TREATMENT OF AFFECTED LOANS 32 2.15 INTENTIONALLY OMITTED 32 2.16 iNTENTIONALLY
OMITTED 32       ARTICLE 3.  DISBURSEMENT 32       3.1 CONDITIONS PRECEDENT 32
3.2 ACCOUNT, PLEDGE AND ASSIGNMENT 35 3.3 FUNDS TRANSFER DISBURSEMENTS 36      
ARTICLE 4.  AFFIRMATIVE COVENANTS 36       4.1 PRESERVATION OF EXISTENCE AND
SIMILAR MATTERS 36 4.2 COMPLIANCE WITH APPLICABLE LAW 37 4.3 MAINTENANCE OF
PROPERTY 37 4.4 PAYMENT OF TAXES AND CLAIMS 37 4.5 INSPECTIONS 38 4.6 USE OF
PROCEEDS 38 4.7 MATERIAL CONTRACTS 38 4.8 DAMAGES; INSURANCE AND CONDEMNATION
PROCEEDS 38 4.9 Restoration 39 4.10 Rights of Lender 39 4.11 THE IMPROVEMENTS 39
      ARTICLE 5.  INSURANCE 40       5.1 REQUIRED INSURANCE 40 5.2 INTENTIONALLY
OMITTED 40

 

i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE 6.  REPRESENTATIONS AND WARRANTIES 40       6.1
AUTHORITY/ENFORCEABILITY 40 6.2 BINDING OBLIGATIONS 41 6.3 FORMATION AND
ORGANIZATIONAL DOCUMENTS 41 6.4 NO VIOLATION 41 6.5 COMPLIANCE WITH LAWS 41 6.6
LITIGATION 41 6.7 FINANCIAL CONDITION 42 6.8 NO MATERIAL ADVERSE CHANGE 42 6.9
SURVEY 42 6.10 ACCURACY 42 6.11 TAX LIABILITY 42 6.12 TITLE TO ASSETS; NO LIENS
43 6.13 MANAGEMENT AGREEMENT 43 6.14 UTILITIES 43 6.15 FEDERAL RESERVE
REGULATIONS 43 6.16 LEASES 44 6.17 BUSINESS LOAN 44 6.18 PHYSICAL CONDITION 44
6.19 FLOOD ZONE 44 6.20 CONDEMNATION 44 6.21 NOT A FOREIGN PERSON 45 6.22
SEPARATE LOTS 45 6.23 AMERICANS WITH DISABILITIES ACT COMPLIANCE 45 6.24 ERISA
45 6.25 INVESTMENT COMPANY ACT 45 6.26 OFAC 45 6.27 SOLVENCY 46 6.28 ASSESSMENTS
46 6.29 USE OF PROPERTY 46 6.30 NO OTHER OBLIGATIONS 46 6.31 REA Representations
46 6.32 Co-Ownership Agreement Representations 46 6.33 Mortgage Loan 47 6.34
AFFILIATE DEBT 47 6.35 LABOR 47 6.36 ANTI-CORRUPTION LAWS AND SANCTIONS 47 6.37
MORTGAGE LOAN REPRESENTATIONS 48 6.38 DISREGARDED ENTITY Status 48 6.39 CODE
REGULATIONS 48       ARTICLE 7.  HAZARDOUS MATERIALS 48       7.1 SPECIAL
REPRESENTATIONS AND WARRANTIES 48 7.2 HAZARDOUS MATERIALS COVENANTS 49 7.3
INSPECTION BY LENDER 50 7.4 HAZARDOUS MATERIALS INDEMNITY 50 7.5 LEGAL EFFECT 51
7.6 ENVIRONMENTAL IMPAIRMENT 51

 

ii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE 8.  CASH MANAGEMENT 51       8.1 DEPOSIT ACCOUNT
AGREEMENT 51 8.2 security interest 52       ARTICLE 9.  ADDITIONAL COVENANTS OF
BORROWER 52       9.1 EXPENSES 52 9.2 ERISA COMPLIANCE 53 9.3 LEASING 53 9.4
APPROVAL OF LEASES 54 9.5 OFAC 56 9.6 FURTHER ASSURANCES 56 9.7 ASSIGNMENT 57
9.8 MANAGEMENT AGREEMENT 57 9.9 COMPLIANCE WITH APPLICABLE LAW 57 9.10 SPECIAL
COVENANTS; SINGLE PURPOSE ENTITY 57 9.11 intentionally omitted 60 9.12 PAYMENT
OF PROPERTY TAXES, ETC 60 9.13 intentionally omitted 60 9.14 COMPLIANCE WITH
ANTI-CORRUPTION LAWS AND SANCTIONS 60 9.15 escrow fund 61 9.16 INTEREST RATE
PROTECTION AGREEMENTS 61 9.17 GUARANTOR COVENANTS 63 9.18 RESTRICTED PAYMENTS 63
9.19 Mortgage loan documents 63 9.20 REA Covenants 63 9.21 Co-Ownership
Agreement Covenants 64 9.22 MORTGAGE BORROWER COVENANTS 65       ARTICLE
10.  REPORTING COVENANTS 66       10.1 FINANCIAL INFORMATION 66 10.2 BOOKS AND
RECORDS 68 10.3 INTENTIONALLY DELETED 68 10.4 INTENTIONALLY DELETED 68 10.5
INTENTIONALLY DELETED 68 10.6 KNOWLEDGE OF DEFAULT; ETC 68 10.7 LITIGATION,
ARBITRATION OR GOVERNMENT INVESTIGATION 68 10.8 intentionally omitted 68      
ARTICLE 11.  DEFAULTS AND REMEDIES 69       11.1 DEFAULT 69 11.2 ACCELERATION
UPON DEFAULT; REMEDIES 72 11.3 DISBURSEMENTS TO THIRD PARTIES 73 11.4 COSTS OF
ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED 74 11.5 RIGHTS CUMULATIVE, NO WAIVER 74
11.6 INTENTIONALLY OMITTED 74       ARTICLE 12.  THE LENDER 74       12.1
Reimbursement for Protective Advances 74 12.2 SETOFF 74

 

iii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE 13.  MISCELLANEOUS PROVISIONS 75       13.1 INDEMNITY 75
13.2 FORM OF DOCUMENTS 75 13.3 NO THIRD PARTIES BENEFITED 75 13.4 NOTICES 75
13.5 ATTORNEY-IN-FACT 76 13.6 ACTIONS 76 13.7 RELATIONSHIP OF PARTIES 76 13.8
DELAY OUTSIDE LENDER’S CONTROL 76 13.9 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT
76 13.10 IMMEDIATELY AVAILABLE FUNDS 76 13.11 AMENDMENTS AND WAIVERS 77 13.12
SUCCESSORS AND ASSIGNS 77 13.13 STAMP, INTANGIBLE AND RECORDING TAXES 79 13.14
LENDER’S DISCRETION 79 13.15 LENDER 80 13.16 TAX SERVICE 80 13.17 WAIVER OF
RIGHT TO TRIAL BY JURY 80 13.18 SEVERABILITY 80 13.19 TIME 80 13.20 HEADINGS 80
13.21 GOVERNING LAW 81 13.22 USA PATRIOT ACT NOTICE; COMPLIANCE 82 13.23
INTEGRATION; INTERPRETATION 82 13.24 JOINT AND SEVERAL LIABILITY 82 13.25
COUNTERPARTS 82 13.26 LIMITED RECOURSE 82 13.27 REMEDIES OF BORROWER 83 13.28
CONFLICTS 83 13.29 CONSTRUCTION OF DOCUMENTS 83 13.30 ACKNOWLEDGEMENT AND
CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS 83 13.31 INTERCREDITOR
AGREEMENT 84 13.32 MORTGAGE LOAN DEFAULTS 84 13.33 DISCUSSIONS WITH MORTGAGE
LENDER 86

 

iv 

 

  

EXHIBITS AND SCHEDULES

 

SCHEDULE I – INTENTIONALLY OMITTED

SCHEDULE II – EXISTING LEASES/RENT ROLL

SCHEDULE III – LITIGATION DISCLOSURE

SCHEDULE IV – ENVIRONMENTAL REPORTS

SCHEDULE V – REAs

SCHEDULE VI – LEASE DISCLOSURES

 

EXHIBIT A – DESCRIPTION OF PROPERTY

EXHIBIT B – DOCUMENTS

EXHIBIT C – INTENTIONALLY OMITTED

EXHIBIT D – INTENTIONALLY OMITTED

EXHIBIT E – INTENTIONALLY OMITTED

EXHIBIT F – INTENTIONALLY OMITTED

EXHIBIT G – ORGANIZATIONAL CHART

EXHIBIT H – INTENTIONALLY OMITTED

EXHIBIT I-1 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-2 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-3 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-4 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT J - FORM OF APPROVED SUB-REA AMENDMENT

 

v 

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT (“Agreement”) dated as of March 29, 2018 by and
among EYP MEZZANINE, LLC, a Delaware limited liability company (“Borrower”) and
RVP MEZZ DEBT 1 LLC, a Delaware limited liability company (together with its
successors and assigns, “Lender”).

 

RECITALS

 

B.Borrower owns one hundred percent (100%) of the limited liability company
interests in EYP Realty, LLC, a Delaware limited liability company (the
“Mortgage Borrower”). Mortgage Borrower owns certain real property described in
Exhibit A hereto (“Property”).

 

C.Borrower has requested from Lender a mezzanine loan and Lender has agreed to
loan to Borrower the amount described herein on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1           DEFINED TERMS. The following capitalized terms generally used in
this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.

 

“Acceptable Counterparty” – shall have the meaning set forth in Section 9.16(a).

 

“Accounts” has the meaning given to that term in Section 8.2.

 

“Account Collateral” – means: (i) any Accounts and all Cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such accounts from time to time; (ii) all interest, dividends, Cash, instruments
and other property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing; and (iii) to the
extent not covered by clauses (i) and (ii) above, all “proceeds” (as defined
under the UCC as in effect in the jurisdiction in which any of such accounts is
located) of any or all of the foregoing.

 

“ADA” shall have the meaning given to such term in Section 6.23.

 

“Additional Costs” has the meaning given that term in Section 2.12(b).

 

“Agent” means Wells Fargo Bank, National Association, or any successor
Administrative Agent appointed pursuant to the Mortgage Loan Agreement.

 

 

 

 

“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any general partner
or managing member in such partnership or limited liability company,
respectively, (b) any other Person which is directly or indirectly controlled
by, controls or is under common control with such Person or one or more of the
Persons referred to in the preceding clause (a), and (c) any other Person who is
a senior executive officer, director or trustee of such Person or any Person
referred to in the preceding clauses (a) and (b); provided, however, in no event
shall the Lender or any of its Affiliates be an Affiliate of Borrower or the
Mortgage Borrower.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Alternate Rate” is a rate of interest per annum equal to three percent (3%) in
excess of the applicable Effective Rate in effect from time to time.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures and leasing costs, for the Property prepared by the Mortgage
Borrower for the applicable fiscal year or other period.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; (c) any
anti-bribery or anti-corruption laws, regulations or ordinances in the European
Union; and (d) any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which Borrower or any member of the Borrowing
Group is located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws, regulations or ordinances in
(i) the European Union or (ii) any jurisdiction in which Borrower or any member
of the Borrowing Group is located or doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators and shall include,
as to any entity, the charter and by-laws, partnership agreement or other
organizational or governing documents of such entity, and any law, rule or
regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such entity
or any of its property or to which such entity or any of its property is
subject, including without limitation, applicable securities laws, any
certificate of occupancy and any zoning ordinance, building, environmental or
land use requirement or Permit or occupational safety or health law, rule or
regulation applicable to the Property.

 

“Applicable LIBOR Rate” means the rate of interest, equal to the sum of: (a)
four and fifty five one hundredths percent (4.55%) plus (b) LIBOR.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by Agent and addressed to the Lender (acceptable to the Lender as
to form, substance and appraisal date), prepared by a professional appraiser
acceptable to the Lender, having at least the minimum qualifications required
under FIRREA, and determining both the “as is” market value of the Property as
between a willing buyer and a willing seller and the “stabilized value” of the
Property.

 

“Approved Annual Budget” shall have the meaning given in Section 10.1(e).

 

 2 

 

 

“Approved Fund” means any Fund that is administered or managed by (a) Lender,
(b) an Affiliate of Lender, or (c) an entity or an Affiliate of any entity that
administers or manages Lender.

 

“Assignee” shall have the meaning given in Section 13.12(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAM” Brookfield Asset Management Inc., a Canada corporation.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330) as
now or hereafter amended or recodified.

 

“Base Rate” means the sum of: (i) the Federal Funds Rate plus (ii) the Federal
Funds Rate Spread. For purposes of determining the Base Rate, the Base Rate
shall be reset daily based upon changes in the Federal Funds Rate.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” shall have the meaning given in the preamble hereto and shall include
the Borrower’s successors and permitted assigns.

 

“Borrower Related Parties” shall have the meaning given to such term in
Section 13.27.

 

“Borrowing Group” - means, individually and collectively: (a) Borrower, (b) any
Affiliate or subsidiary of Borrower including, without limitation, any Affiliate
or subsidiary that owns any collateral securing any part of the Loan, any
Guaranty or any Loan Document, (c) any Guarantor and (d) any officer, director
or employee of any of the foregoing.

 

“BPO” means Brookfield Office Properties, Inc. (f/k/a Brookfield Properties
Corporation), a Canadian corporation.

 

“BPY” means Brookfield Property Partners L.P., a Bermuda limited partnership.

 

“Business Day” means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Lender in New York, New York are authorized or
required to close and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Rate Loan,
any day that is a Business Day described in clause (a) and that is also a London
Banking Day.

 

 3 

 

 

“Calculated Debt Service” means, as of the applicable date of determination, the
sum of (x) the greatest of: (a) the amount of interest and principal actually
paid on account of the Loan during the preceding three (3) months, annualized,
(b) the amount obtained by multiplying the outstanding principal balance of the
Loan by a debt constant based on the return on the then current 10-year U.S.
Treasury Bond plus 4.55%, or (c) the amount obtained by multiplying the
outstanding principal balance of the Loan by a debt constant of 6.0% plus (y)
Mortgage Calculated Debt Service.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
(excluding Leases) that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation determined in accordance with GAAP.

 

“Change of Control” means any event (whether by management changes in Mortgage
Borrower, Borrower or the Guarantor or in any direct or indirect owner thereof,
contractual agreement or otherwise) which results in neither BPO, BAM nor BPY
having Control over Mortgage Borrower or the Borrower.

 

“Co-Ownership Agreement” means that certain Amended and Restated Lot 4
Co-Ownership Agreement, dated as of September 10, 2014, by and among Borrower,
BOP FigAt7th LLC, Maguire Properties – 777 Tower, LLC, and Maguire Properties –
755 S. Figueroa, LLC, together with all amendments, restatements, memoranda or
other modifications thereof made pursuant to the terms of the Loan Documents.

 

“Collateral” means the (i) the Collateral as defined in the Pledge Agreement and
(ii) all other collateral for the Loan granted in the Loan Documents.

 

“Commitment” means, the amount for the Lender set forth on Schedule I.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” (and the correlative terms “controlled by” and “controlling”) - means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise (notwithstanding that other Persons may have the right to participate
in or veto significant management decisions).

 

 4 

 

 

“Creditor’s Rights Laws” means with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt” has the meaning set forth in the Pledge Agreement.

 

“Deed of Trust” has the meaning set forth in the Mortgage Loan Agreement.

 

“Default” shall have the meaning given to such term in Section 11.1.

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“DSCR” means “DSCR” as defined in the Mortgage Loan Agreement.

 

“DSCR Certificate” shall mean a certificate from an officer of Borrower setting
forth in reasonable detail (including as to each such separate item of Gross
Operating Income and Operating Expenses) the calculation of DSCR for the
applicable fiscal quarter and any calculations related thereto.

 

“DSCR Collateral Amount” shall mean, as of any date of calculation, the amount
of any cash deposit, Sweep Guaranty or Letter of Credit that has been delivered
by Borrower or Mortgage Borrower and is then held by Mortgage Lender as
collateral for the Mortgage Loan pursuant to Section 9.13 of the Mortgage Loan
Agreement or, if the Mortgage Loan has been paid in full and the Loan is
outstanding, delivered by Borrower and is then held by Lender as collateral for
the Loan.

 

“DSCR Event” means any time that the DSCR (calculated at the end of the
immediately preceding quarter) is less than the Minimum DSCR.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning provided in Section 2.4.

 

“Effective Rate” shall have the meaning given in Section 2.6(e).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
Lender.

 

 5 

 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Environmental Reports” means the environmental reports described on Schedule IV
attached hereto.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, any successor statute and any applicable regulations or
guidelines promulgated thereunder.

 

“ERISA Affiliate” means any entity that is considered a single employer with
Borrower or Mortgage Borrower or is required to be aggregated with Borrower or
Mortgage Borrower pursuant to Section 414 of the Internal Revenue Code or
Section 4001(b) of ERISA.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) 
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) Lender acquires
such interest in the Loan or Commitment or (ii) Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.11,
amounts with respect to such Taxes were payable either to Lender’s assignor
immediately before Lender became a party hereto or to Lender immediately before
it changed its lending office, (c) Taxes attributable to Lender’s failure to
comply with Section 2.11(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.





 

 6 

 

 

“Executive Order” shall have the meaning given to such term in the definition of
“Prohibited Person.”

 

“Existing Leases” means the Leases set forth on Schedule II attached hereto.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Lender from three Federal Funds brokers of
recognized standing selected by the Lender; provided, however, that if the
Federal Funds Rate determined as provided above would be less than one quarter
of one percent (0.25%), then the Federal Funds Rate shall be deemed to be one
quarter of one percent (0.25%).

 

“Federal Funds Rate Spread” means, in connection with any use of the Federal
Funds Rate for the Base Rate, the greater of (i) the difference (expressed as
the number of basis points) obtained by subtracting (x) the Federal Funds Rate,
determined as of the date LIBOR was last available from (y) the per annum
interest rate payable hereunder in respect of a LIBOR Loan as of the date for
which LIBOR was last available (i.e., the Applicable LIBOR Rate), and (ii) zero.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

 7 

 

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Gross Operating Income” shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to the Borrower, income,
proceeds of business interruption insurance, interest and other monies directly
or indirectly received by or on behalf of or credited to Borrower from any
Person with respect to Borrower’s ownership, use, development, operation,
leasing, franchising, marketing or licensing of the Property and Improvements,
including, without limitation, from parking operations.  With respect to all
financial reporting, Gross Operating Income shall be computed in accordance with
GAAP or International Financial Reporting Standards but without taking into
account straight-lining of rents, and, additionally, there shall be added to
Gross Operating Income in the calculation of the same the amount of rent that
would be payable under any Lease that includes “free rent” concessions to the
tenant for the period immediately after the commencement of the term of such
Lease as if the tenant had instead paid the full amount of rent during such free
rent period.

 

“Guarantor” means Brookfield DTLA Holdings LLC, and any other Person which, in
any manner, is or becomes obligated to Lenders under any guaranty now or
hereafter executed with respect to the Loan (collectively or severally as the
context thereof may suggest or require).

 

“Guaranty” means the Limited Guaranty referred to in the list of “Loan
Documents” on Exhibit B hereto.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances”, “related substances”, “industrial solid wastes” or
“pollutants”; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any radioactive materials; (d)
asbestos in any form; (e) toxic mold and (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by the Borrower and the Guarantor in favor of the Lender.

 

“Improvements” shall have the meaning given to such term in the Deed of Trust.

 

 8 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intercreditor Agreement” – means the Intercreditor Agreement, dated as of the
date hereof, executed by the Agent, for the benefit of the Mortgage Lenders, and
Lender.

 

“Interest Period” shall mean (a) for the initial interest period hereunder, the
period commencing on the Effective Date and ending on April 1, 2018, and (b) for
each interest period thereafter, the period commencing on the first (1st) day of
a calendar month and continuing to, but not including, the first (1st) day of
the next calendar month; provided, that (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day.

 

“Interest Period Commencement Date” means the date upon which an Interest Period
commences.

 

“Interest Rate Protection Agreement” means any rate cap entered into between
Borrower and an Acceptable Counterparty meeting the terms of this Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade” means a rating of at least BBB- by S&P or its equivalent by
Fitch and/or Moody’s.

 

“Lease” means any agreement for the leasing, subleasing, licensing or other
occupancy of any portion of the Property.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

“LIBOR” is, the rate of interest per annum determined by Lender on the basis of
the rate for United States dollar deposits for delivery on the first (1st) day
of each Interest Period, for a period approximately equal to such Interest
Period, as published by the ICE Benchmark Administration Limited, a United
Kingdom company, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of the Interest Period (or if not so published, then as
determined by Lender from another recognized source or interbank quotation);
provided, however, that if LIBOR determined as provided above would be less than
one quarter of one percent (0.25%), then LIBOR shall be deemed to be one quarter
of one percent (0.25%).  

 

“LIBOR Loan” means the Loan at any time in which it bears interest at a rate
based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 12:00 p.m. Eastern time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.

 

 9 

 

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge, lien
(statutory or other, including a mechanic’s, materialmen’s, landlord’s or
similar lien) or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income, rents
or profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment or performance of any
indebtedness or other obligation in priority to the payment of the general,
unsecured creditors of such Person; (c) the filing of any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“Liquidation Event” – means (i) any casualty to all or any portion of the
Property, (ii) any condemnation of all or any portion of the Property, (iii) a
Transfer of the Property in connection with realization thereon by Mortgage
Lender following a Default under the Mortgage Loan, including without limitation
a foreclosure sale, or (iv) any refinancing of the Property or the Mortgage
Loan.

 

“Loan” means the loan that Lenders agree to make and Borrower agrees to borrow
pursuant to the terms and conditions of this Agreement in the original principal
amount of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000).

 

“Loan Account” shall have the meaning given to such term in Section 2.9.

 

“Loan Documents” means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

 

“Loan Party” means the Borrower, Mortgage Borrower, Guarantor, and any other
person or entity that is an Affiliate of the Borrower that is obligated under
the Loan Documents, Mortgage Loan Documents or Other Related Documents.

 

“LTV” means the percentage obtained by dividing (a) the maximum principal
balance of the Loan and the Mortgage Loan by (b) the value of the Property based
on an Appraisal dated not more than ninety (90) days prior to the Effective Date
(which shall be the “as is” market value for the Property).

 

“Major Lease” means any office Lease in excess of 100,000 net rentable square
feet.

 

“Manager” means Brookfield Properties Management (CA) Inc., a Delaware
corporation.

 

“Management Agreement” shall have the meaning given to such term in
Section 6.13.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower, (b) the ability of the Borrower or
Guarantor to perform their respective obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lender under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loan
or other amounts payable in connection therewith.

 

 10 

 

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Leases, REAs that are expressly described on Schedule V attached
hereto and the Co-Ownership Agreement), whether written or oral, to which
Borrower is a party or is bound (including recorded encumbrances upon Mortgage
Borrower’s Property), as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means November 27, 2020.

 

“Mezzanine Deposit Account Agreement” shall have the meaning given to such term
in Section 8.1.

 

“Minimum DSCR” means the DSCR at the last day of each fiscal quarter of the
Borrower that is at least 1.00x.

 

“Moody’s” - means Moody’s Investors Service, Inc.

 

“Mortgage Borrower” – means, EYP Realty, LLC, a Delaware limited liability
company.

 

“Mortgage Calculated Debt Service” means “Calculated Debt Service,” as defined
in the Mortgage Loan Agreement.

 

“Mortgage Lender” means, collectively, the financial institutions from time to
time party to the Mortgage Loan Agreement as a “Lender”, together with their
respective successors and permitted assigns.

 

“Mortgage Loan” means the loan in the original principal amount of Two Hundred
Thirty Million Dollars $230,000,000 made by Mortgage Lender to Mortgage
Borrower, which loan is secured or to be secured by the Deed of Trust.

 

“Mortgage Loan Agreement” means that certain Mortgage Loan Agreement dated of
even date herewith, between Mortgage Borrower, as borrower, Mortgage Lender, as
lender, Agent, Wells Fargo Securities LLC, as Sole Lead Arranger and Sole
Bookrunner, and Landesbank Baden Wartenberg, New York Branch, as documentation
agent.

 

“Mortgage Loan Default” means a “Default” under and as defined in the Mortgage
Loan Agreement.

 

“Mortgage Loan Documents” means those documents executed in connection with the
Mortgage Loan.

 

“Mortgage Loan Liens” means the Liens in favor of the holder of the Mortgage
Loan created pursuant to the Mortgage Loan Documents.

 

 11 

 

 

“Net Liquidation Proceeds After Debt Service” means with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) in the event of a Liquidation Event consisting of a
casualty or condemnation, Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (ii) in the event of a
Liquidation Event consisting of a casualty or condemnation, the costs incurred
by Mortgage Borrower in connection with a restoration of all or any portion of
the Property made in accordance with the Mortgage Loan Documents, (iii) in the
event of a Liquidation Event consisting of a casualty or condemnation or a
Transfer, amounts required or permitted to be deducted therefrom and amounts
paid pursuant to the Mortgage Loan Documents to Mortgage Lender, (iv) in the
event of a Liquidation Event consisting of a casualty or condemnation, those
proceeds paid to Mortgage Borrower pursuant to the Mortgage Loan Agreement, (v)
in the case of a foreclosure sale, disposition or transfer of the Property in
connection with realization thereon following a Default under the Mortgage Loan,
reasonable and customary costs and expenses of such sale or other disposition
(including attorneys’ fees and brokerage commissions), (vi) in the case of a
foreclosure sale, costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents and (vii) in
the case of a refinancing of the Mortgage Loan, costs and expenses (including
attorneys’ fees) of such refinancing, and (viii) the amount of any prepayments
required pursuant to the Mortgage Loan Documents in connection with any such
Liquidation Event.

 

“Net Proceeds” shall have the meaning set forth in Section 4.8.

 

“Net Worth” means, for any Person, on any date of determination, an amount equal
to the excess of the aggregate total assets of such Person at such time less the
total aggregate liabilities of such Person at such time, determined in
accordance with GAAP, International Financial Reporting Standards or other
accounting methods reasonably approved by Lender. For purposes of Section
9.17(a), GAAP with adjustments to reflect properties at fair value will be
deemed acceptable.

 

“NOI” means “NOI” as defined the Mortgage Loan Agreement.

 

“Note” means that certain Promissory Note (Mezzanine Loan) in the original
principal amount of the Loan, executed by Borrower and payable to the order of
Lender, as hereafter amended, supplemented, replaced or modified.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations and covenants of Borrower owing to the
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation,
fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

 12 

 

 

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP or International Financial Reporting Standards, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation or duplication, the following expenses: (i) Taxes and assessments
imposed upon the Property and Improvements; (ii) bond assessments; (iii)
insurance premiums for casualty insurance (including, without limitation,
earthquake, windstorm and terrorism coverage) and liability insurance carried in
connection with the Property and Improvements, provided, however, if any,
insurance is maintained as part of a blanket policy covering the Property and
Improvements and other properties, the insurance premium included in this
subparagraph shall be the premium fairly allocable to the Property and
Improvements; and (iv) operating expenses incurred by Mortgage Borrower for the
management, operation, cleaning, leasing, maintenance and repair of the Property
and Improvements (including, without limitation, management fees equal to the
greater of (x) two and a half percent (2.5%) of Gross Operating Income from
operations of the Property and (y) actual management fees paid) and any payments
required to be made under or pursuant to the Co-Ownership Agreement or any REA.
Operating Expenses shall not include any interest or principal payments on the
Loan or the Mortgage Loan, other amounts payable to Lender under the Loan
Documents or Mortgage Lender under the Mortgage Loan Documents (other than
repayments by Borrower to the Lender of Protective Advances made by the Lender
in respect of Operating Expenses), amounts paid or reserved for lease-up costs
or capital expenditures, any allowance for depreciation, extraordinary
non-recurring expenses, income and franchise Taxes of Mortgage Borrower,
amortization and other non-cash expenditures, bank charges, corporate overhead
costs allocated or charged to the Property, or audit and other fees incurred in
connection with the requirements set forth in the Loan Documents or Mortgage
Loan Documents, or national or regional marketing expenses allocated to the
Property (but not direct marketing expenses solely attributable to the
Property), or bad debt expenses not incurred during the trailing six month
period as of the applicable date of determination.

 

“Operating Statement” shall have the meaning given to such term in Section 10.5.

 

“Optional Minimum DSCR Prepayment” shall have the meaning given to such term in
Section 9.13(a).

 

“Organizational Documents” means (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and (iii) with respect to a limited liability company, such Person’s
certificate of formation and limited liability company agreement.

 

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

 13 

 

 

“Other Related Documents” means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Owner’s Title Policy” means that certain ALTA owner’s policy of title insurance
together with the mezzanine financing endorsement, issued in connection with the
closing of the Loan insuring the Mortgage Borrower as the owner of the Property.

 

“Participant” shall have the meaning given to such term in Section 13.12

 

“Patriot Act” shall have the meaning ascribed to such term in Section 6.26.

 

“Payment Date” shall have the meaning ascribed to such term in Section 2.6(a).

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under Applicable Law.

 

“Permitted Easement” means easements and other similar encumbrances (or
amendments thereto) (i) approved by Lender or (ii) entered into by Mortgage
Borrower in the ordinary course of business for use, access, water and sewer
lines, telephones and telegraph lines, electric lines or other utilities or for
other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the use, operation or value of the Property
or otherwise have a Material Adverse Effect; provided that in no event shall a
Permitted Easement be deemed to include an “easement of light and air” or a
transfer of any air or development rights or, unless otherwise approved by the
Lender in its reasonable discretion, parking rights.

 

“Permitted Investments” means any one or more of the following “cash,” “cash
items,” or “government securities” within the meaning of Section 856(c)(4)(A) of
the Internal Revenue Code: (i) direct obligations of United States of America,
or any agency thereof, or obligations fully guaranteed as to payment of
principal and interest by the United States of America, or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts with or certificates of deposit which are (a)
fully FDIC-insured issued by any bank or trust company organized under the laws
of the United States of America or any state thereof and short term unsecured
certificates of deposits and time deposits which are rated A 1 or better by
Standard & Poor’s Corporation or P 1 or better by Moody’s Investors Service,
Inc., in each case maturing not more than 90 days from the date of acquisition
thereof, and (b) in the case of certificates of deposit, are negotiable and have
a ready secondary market in which such investment can be disposed of; and (iii)
money market funds that are subject to regulation under the Investment Company
Act of 1940, 15 U.S.C. 80a-1 et seq., and comply with the requirements of Rule
2a-7 thereof.

 

 14 

 

 

“Permitted Liens” means:

 

(a)Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
delinquent or which are contested in accordance with Section 4.4 of this
Agreement;

 

(b)All matters of record shown on the Owner’s Title Policy as exceptions to
Mortgage Borrower’s coverage thereunder;

 

(c)Customary equipment leases or financing with respect to equipment permitted
pursuant to Section 9.10(e);

 

(d)Liens in favor of Agent, for the benefit of Mortgage Lenders, under the Deed
of Trust or any other Mortgage Loan Document;

 

(e)Leases of the Improvements existing as of the date hereof or entered into in
accordance with the terms hereof;

 

(f)Non-disturbance agreements with tenants or subtenants (i) entered into as of
the date hereof, (ii) required to be entered into under a Lease in effect on the
date hereof (or hereafter approved by Lender), and (iii) entered into by
Mortgage Borrower (A) where if the sublease being non-disturbed became a direct
lease with Mortgage Borrower, such lease would not be a lease requiring the
consent of the Lender, (B) where Lender has consented in writing to Mortgage
Borrower entering into such non-disturbance or (C) where Lender has entered into
a non-disturbance agreement with respect to the sublease in question;

 

(h)Permitted Easements;

 

(i)Liens approved by the Lender; and

 

(j)the Mortgage Loan Liens.

 

“Permitted Transfer” means (i) transfers of direct or indirect equity interests
in the Borrower, provided that (a) BPO, BAM and/or BPY shall at all times
Control Borrower, (b) BPO, BAM and/or BPY shall at all times following such
transfer own, directly or indirectly, at least twenty-five percent (25%) of the
membership interests in Borrower, (c) BPO, BAM and/or BPY and/or one or more
Qualified Institutional Investors shall at all times following such transfer
own, directly or indirectly, at least fifty-one percent (51%) of the membership
interests in Borrower, (d) Guarantor shall at all times own, directly or
indirectly, twenty-five percent (25)% of the membership interests of Borrower
and (e) for each proposed transferee under this clause (i) that, together with
its Affiliates, will hold, directly or indirectly, ten percent (10%) or more of
the direct or indirect equity interests in the Guarantor, such transferee shall
have satisfied Lender’s reasonable and customary Patriot Act requirements, and
(ii) transfers of (A) direct or indirect ownership interests in BPO, BAM and BPY
and (B) ownership interests held by (x) the Series A Preferred Shareholders in
Brookfield DTLA Fund Office Trust, Inc. or (y) the accommodation shareholders of
any real estate investment trust in Borrower’s organizational structure.

 

 15 

 

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Pledge Agreement” means that certain Pledge and Security Agreement dated as of
the date hereof, executed and delivered by Borrower to Lender as security for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Potential Default” means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

 

“Prepayment Date” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Prohibited Person” shall mean any Person:

 

(a)          listed in the Annex to, or otherwise a target of, the Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b)          that is owned or controlled by, or acting for or on behalf of, any
Person that is listed in the Annex to, or is otherwise a target of, the
Executive Order;

 

(c)          with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;

 

(d)          that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other replacement official publication of such list; or

 

(e)          who is an Affiliate of a Person listed above.

 

“Property” shall have the meaning given to such term in Recital B.

 

“Property Condition Report” means the Property Condition Report by EBI
Consulting prepared for Wells Fargo Bank, dated January 26, 2018, Project Number
1118000294 RETECHS Number WF-LA-17-105726-0001-05C.

 

“Property Taxes” shall have the meaning given to such term in Section 9.12.

 

 16 

 

 

“Protective Advance” means (a) all sums expended as determined by Lender to
protect the validity, enforceability, perfection or priority of the liens in any
of the Collateral and the instruments evidencing the Obligations; or (b) any
advances made by Lender to protect the Collateral and/or the Property.

 

“Qualified Institutional Investor” means any one of the following Persons:

 

(i) a pension fund, pension trust or pension account or sovereign wealth fund
that (a) has total real estate assets of at least $1 Billion and (b) is managed
by a Person who controls at least $1 Billion of real estate equity assets; or

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets and (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

(v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who (i) owns directly or indirectly
or operates at least eight (8) properties of a type, quality and size similar to
the Property, totaling in the aggregate no less than 2 million square feet of
gross leasable space (exclusive of the Property), (ii) has a Net Worth, as of a
date no more than six (6) months prior to the date of such transfer, of at least
$500 Million and (iii) immediately prior to such transfer, has real estate
equity investments of at least $1 Billion.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Lender in writing.

 

“REA” shall mean, individually and/or collectively (as the context may require),
each material reciprocal easement, covenant, condition and restriction agreement
or similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule V attached hereto and any future material
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof.

 

 17 

 

 

“Regulatory Change” means, with respect to Lender, any change effective after
the Effective Date in Applicable Law (including without limitation, Regulation D
of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including Lender, of or under any Applicable Law (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by Lender with any
request or directive; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder issued
in connection therewith or in implementation thereof shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, issued or
implemented and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the US or foreign regulatory authorities shall, in each case, regardless of
the date enacted, adopted, issued or implemented shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, issued or
implemented.

 

“Restoration” shall have the meaning given to such term in Section 4.8.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock or other Equity Interest of Borrower now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any indebtedness (other than
the Loan or with respect to trade payables to unaffiliated third parties
incurred in the ordinary course of operating the Property); and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Borrower or any of its
Subsidiaries now or hereafter outstanding. For the avoidance of doubt, in no
event shall the payment of an Operating Expense be deemed a Restricted Payment.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, the
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes and anti-terrorism laws administered or enforced from time to time by:
(a) the United States of America, including those administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce, or through any existing or
future Executive Order, (b) the United Nations Security Council, (c) the
European Union, (d) the United Kingdom, or (e) any other governmental
authorities with jurisdiction over any Person within the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Peron(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Severed Loan Documents” shall have the meaning given to such term in
Section 11.2(f).

 

 18 

 

 

“Significant Lease” means any office Lease in excess of 50,000 net rentable
square feet that is not a Major Lease.

 

“Sponsor” – shall mean Brookfield Property Partners L.P. (or any successor
thereto by merger, consolidation or amalgamation or a purchaser, assignee or
transferee of all or substantially all of its assets) and/or Brookfield Asset
Management Inc. (or any successor thereto by merger, consolidation or
amalgamation or a purchaser, assignee or transferee of all or substantially all
of its assets).

 

“Sponsor BFP Subsidiary” – means a Subsidiary of Sponsor that owns a direct or
indirect interest in Borrower.

 

“Spread Maintenance Premium” shall mean an amount equal to the amount that would
have been payable if the amount so prepaid had accrued interest at 4.55% per
annum, calculated from the Prepayment Date through the earlier of (i) the first
Payment Date that would have occurred following the twelve (12) month
anniversary of such Prepayment Date, and (ii) the Maturity Date.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Survey” means that certain ALTA/NSPS Land Title Survey made by PSOMAS, dated
June 20, 1986, last revised March 28, 2018, project number 1EYP010100.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

 

“Transfer” shall have the meaning given to such term in Section 9.7.

 

“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2007.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

“UCC Financing Statements” means the UCC financing statements executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

 

 19 

 

 

“UCC Policy” means, with respect to the Collateral, an Eagle 9 UCC title
insurance policy as issued by the Title Company, in such form and including such
endorsements and requirements as Lender may require, and insuring the lien of
the Pledge Agreement encumbering the Collateral.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
by merger or consolidation.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Lender, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2           SCHEDULES AND EXHIBITS INCORPORATED. Schedules I, II, III, IV, and
V and Exhibits A, B, C, D E, F, G, H, I-1, I-2, I-3 and I-4 all attached hereto,
are hereby incorporated into this Agreement.

 

1.3           PRINCIPLES OF CONSTRUCTION. Unless otherwise indicated, all
accounting terms, ratios and measurements shall be interpreted or determined in
accordance with GAAP or International Financial Reporting Standards, as in
effect on the Effective Date; provided that, if at any time any change in GAAP
or International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or International
Financial Reporting Standards (subject to the approval of the Lender); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP or International Financial Reporting
Standards prior to such change therein and (ii) the Borrower shall provide to
the Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP or International Financial Reporting Standards.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate otherwise.
Unless otherwise specified, the words “hereof,” “herein,” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means an Affiliate of Borrower.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Eastern time. The use of the phrases “a Default exists”, “upon and
during the continuance of a Default” or similar phrases in the Loan Documents
shall mean that a Default shall continue to exist until Borrower has cured all
Defaults existing at such time, which Defaults shall include, without
limitation, failure by Borrower to pay the entire unpaid principal amount of the
Loan and all other amounts payable under the Loan Documents following an
acceleration of the Loan as provided herein.

 

 20 

 

 

ARTICLE 2. LOAN

 

2.1           LOAN. By and subject to the terms of this Agreement, the Lender
agrees to lend to the Borrower, and the Borrower agrees to borrow from Lender,
the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00),
said sum to be evidenced by the Note. The Note shall be secured, in part, by a
Pledge Agreement of the Equity Interest in the Mortgage Borrower. No amounts
repaid with respect to the Loan may be re-borrowed. All of the Mortgage Loan
Proceeds have been advanced to Mortgage Borrower and will be used in accordance
with the Mortgage Loan Agreement, as in effect on the date hereof.

 

2.2           INTENTIONALLY OMITTED.

 

2.3           LOAN DOCUMENTS. The Borrower shall execute and deliver to Lender
(or cause to be executed and delivered) concurrently with this Agreement each of
the documents, properly executed and in recordable form, as applicable,
described in Exhibit B as Loan Documents, together with those documents
described in Exhibit B as Other Related Documents.

 

2.4           EFFECTIVE DATE. The “Effective Date” of delivery and transfer to
Lender of the security under the Loan Documents and of the Borrower’s and
Lender’s obligations under the Loan Documents shall be the date as of which this
Agreement is executed, set forth on page 1 hereof.

 

2.5           MATURITY DATE. All sums due and owing under this Agreement and the
other Loan Documents shall be repaid in full on or before the Maturity Date. All
payments due to Lender under this Agreement, whether at the Maturity Date or
otherwise, shall be paid in Dollars in immediately available funds.

 

2.6           INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES.

 

(a)          Payments. Borrower shall make the following payments of interest
and principal to Lender in the manner provided for in Section 2.7:

 

(i)          Interest accrued on the outstanding principal balance of the Loan
shall be due and payable in arrears, in the manner provided in Section 2.7, on
the first day of each month (each, a “Payment Date”) commencing with the first
payment due on April 1, 2018.

 

 21 

 

 

(ii)         Intentionally omitted.

 

(iii)        On the Maturity Date, the Borrower shall pay to the Lender the
entire outstanding principal amount of the Loan, all accrued interest thereon,
and all other sums payable to the Lender hereunder and under the other Loan
Documents.

 

(b)          Default Interest. Notwithstanding the rates of interest specified
in Sections 2.6(e) and the payment dates specified in Section 2.6(a), at
Lender’s discretion at any time following the occurrence and during the
continuance of any Default, the principal balance of the Loan then outstanding
and, to the extent permitted by applicable law, any interest payments on the
Loan not paid when due, shall bear interest payable upon demand at the Alternate
Rate. All other amounts due Lender (whether directly or for reimbursement) under
this Agreement or any of the other Loan Documents if not paid when due, or if no
time period is expressed, if not paid within ten (10) days after demand, shall
likewise, at the option of Lender, bear interest from and after demand at the
Alternate Rate.

 

(c)          Late Fee. Borrower acknowledges that late payment to Lender will
cause Lender to incur costs not contemplated by this Agreement. Such costs
include, without limitation, processing and accounting charges. Therefore, if
Borrower fails timely to pay any sum due and payable hereunder through the
Maturity Date (other than payment of the entire outstanding balance of the Loan
on the Maturity Date or on any accelerated date of payment thereof, including as
a result of the exercise of any remedies by Lender after a Default), unless
waived by Lender, a late charge of four cents ($.04) for each dollar of any such
principal payment, interest or other charge due hereon and which is not paid
within fifteen (15) days (i) after such payment is due in the case of regularly
scheduled payments of interest or (ii) after Borrower’s receipt of notice from
Lender, shall be charged by Lender and paid by Borrower for the purpose of
defraying the expense incident to handling such delinquent payment. Borrower and
Lender agree that this late charge represents a reasonable sum considering all
of the circumstances existing on the date hereof and represents a fair and
reasonable estimate of the costs that Lender will incur by reason of late
payment. Borrower and Lender further agree that proof of actual damages would be
costly and inconvenient. Acceptance of any late charge shall not constitute a
waiver of the default with respect to the overdue installment, and shall not
prevent Lender from exercising any of the other rights available hereunder or
any other Loan Document. Such late charge shall be paid without prejudice to any
other rights of Lender.

 

(d)          Computation of Interest. Interest shall be computed on the basis of
the actual number of days elapsed in the period during which interest or fees
accrue and a year of three hundred sixty (360) days on the principal balance of
the Loan outstanding from time to time. In computing interest on the Loan, the
date of the making of a disbursement of the Loan shall be included and the date
of payment shall be excluded. Notwithstanding any provision in this Section 2.6,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

 

(e)          Effective Rate. The “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date, be one or more
of the following:

 

 22 

 

 

(i)          Provided no Default exists, the Effective Rate shall be the
Applicable LIBOR Rate for the Interest Period; provided, however, (x) unless
clause (y) below is applicable, in the event that the LIBOR rate or any
replacement benchmark rate is no longer available, the Base Rate shall apply, or
(y) if Lender determines that LIBOR is no longer the industry standard, then it
shall be replaced by a benchmark rate (with an appropriate spread adjustment to
address the change in benchmark, as determined by Lender) that Lender then
commonly utilizes (and that Lender then determines is also commonly utilized by
other major commercial real estate lenders) as a LIBOR replacement on floating
rate loans secured by commercial real estate where it holds a similar right to
declare a replacement. The new rates shall take effect on the first day of the
next succeeding Interest Period. Lender’s determinations under the preceding
sentence shall be conclusive absent manifest error.

 

(ii)         During such time as a Default exists; or from and after the date on
which all sums owing under the Note becomes due and payable by acceleration or
otherwise; or from and after the Maturity Date, then at the option of Lender in
each case, the interest rate applicable to the then outstanding principal
balance of the Loan shall be the Alternate Rate.

 

(f)          Intentionally Omitted.

 

(g)          Purchase, Sale and Matching of Funds. Calculation of all amounts
payable to Lender under this Article with respect to a LIBOR Loan shall be made
as though Lender had actually funded a LIBOR Loan through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loan in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
Lender may fund a LIBOR Loan in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

 

2.7           PAYMENTS.

 

(a)          Manner and Time of Payment. All payments of principal, interest and
fees hereunder payable to Lender shall be made without condition or reservation
of right and free of set-off or counterclaim, in Dollars and by wire transfer
(pursuant to Lender’s written wire transfer instructions) of immediately
available funds, to Lender, for the account of Lender, not later than 2:00 P.M.
(Eastern time) on the date due; and funds received by Lender after that time and
date shall be deemed to have been paid on the next succeeding Business Day.

 

(b)          Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

 23 

 

 

(c)          Voluntary Prepayment.

 

(i)          Borrower shall be entitled to repay the outstanding principal
amount of the Loan in whole or in part at any time subject to satisfaction of
the following conditions precedent: (a) Borrower shall provide Lender written
notice of the date of the prepayment and such notice shall have been received by
Lender not later than 4:00 p.m. (Eastern time) at least three (3) Business Days
prior to the date of such prepayment (the “Prepayment Date”; and, the date three
(3) Business Days prior to the Prepayment Date being referred to as the
“Prepayment Notice Cut Off Time”), provided, however, that such notice may be
revoked at any time prior to the date of prepayment specified in such notice; if
such notice is revoked after the Prepayment Notice Cut Off Time or Borrower
otherwise fails to make the prepayment in the amount and on the date specified
in a notice that has not been revoked, then Borrower shall pay to Lender, for
the account of Lender, promptly upon demand any amount due under Section 2.13
that would have been payable if the amount set forth in such notice had been
prepaid on the date specified in such notice; (b) Borrower, at the time of such
prepayment, shall have paid to Lender, for the account of Lender, the Spread
Maintenance Premium (if applicable; provided, that, no Spread Maintenance
Premium or any other penalty or premium shall be due and payable in connection
with a mandatory prepayment in connection with a condemnation or casualty at the
Property) and any amount due under Section 2.13 incurred by the Lender in
connection with such prepayment; and (c) if an Interest Rate Protection
Agreement is then in place, Borrower, at the time of such prepayment, shall have
paid any and all early termination fees and other amounts due in connection with
such prepayment to the applicable counterparty (collectively, “IRPA Termination
Fees”).

 

(d)          Prepayment of the Mortgage Loan. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, in no event
shall Borrower permit Mortgage Borrower or any other Person to prepay (which
shall include, without limitation, any prepayment in connection with any
acceleration of the Mortgage Loan) the Mortgage Loan in whole or in part without
the prior written approval of Lender unless the Loan is contemporaneously
prepaid in full in accordance with Section 2.7(c).

 

(e)          Prepayments After Default. After (A) the occurrence and during the
continuance of a Default and (B) any acceleration of the Debt, the Spread
Maintenance Premium, if any, shall, in all cases, be deemed a portion of the
Debt due and owing hereunder and under the other Loan Documents. Without
limitation of the foregoing, if, after the occurrence and during the continuance
of a Default, (x) payment of all or any part of the Debt is tendered by Borrower
(voluntarily or involuntarily), a purchaser at foreclosure, or any other Person,
(y) Lender obtains a recovery of all or a portion of the Debt (through an
exercise of remedies hereunder or under the other Loan Documents or otherwise
pursuant to Applicable Law), or (z) the Debt is deemed satisfied (in whole or in
part) through an exercise of remedies hereunder or under the other Loan
Documents or at law, in each case, the Spread Maintenance Premium, if any, in
addition to the outstanding principal balance, all accrued and unpaid interest,
and other amounts payable under the Loan Documents, shall be deemed due and
payable hereunder.

 

(f)          Liquidation Events. In the event of any Liquidation Event, Borrower
shall cause the related Net Liquidation Proceeds After Debt Service to be
deposited directly into an account designated by Lender. On each date on which
Lender actually receives a distribution of Net Liquidation Proceeds After Debt
Service, if such date is a Payment Date, such Net Liquidation Proceeds After
Debt Service shall be applied to the outstanding principal balance of the Note
in an amount equal to one hundred percent (100%) of such Net Liquidation
Proceeds After Debt Service, together with interest that would have accrued on
such amount through the next Payment Date and all other sums then due. In the
event Lender receives a distribution of Net Liquidation Proceeds After Debt
Service on a date other than a Payment Date, such amounts shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Payment Date. Borrower shall immediately notify Lender of any
Liquidation Event once Borrower has knowledge of such event. Borrower shall be
deemed to have knowledge of (i) a sale (other than a foreclosure sale) of the
Property on the date on which a contract of sale for such sale is entered into,
and a foreclosure sale, on the date notice of such foreclosure sale is given,
and (ii) a refinancing of the Property, on the date on which a commitment for
such refinancing is entered into.

 

 24 

 

 

2.8           FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing
and outstanding under the Loan Documents, Lender shall promptly terminate the
UCC Financing Statements, all of the Loan Documents shall terminate and Borrower
shall have no further obligations or liabilities thereunder, except any such
obligations or liabilities which by their express terms survive repayment in
full of the Loan and the termination of the Loan Documents. The Lender shall, at
Borrower’s expense, execute all instruments of termination, notices and other
documents reasonably requested by Borrower to evidence the same and to put third
parties on notice thereof. Any Collateral then held by Lender shall promptly be
delivered to the Borrower. Upon the written request and at the sole cost and
expense of Borrower, the Lender shall cooperate with Borrower to effect an
assignment of the Note in connection with the repayment in full of the Loan (in
lieu of satisfaction) in the following manner: (i) the Lender shall assign the
Note (or an affidavit of lost Note, with respect to Lender if its Note shall
have been lost, stolen, misplaced or destroyed) and the Pledge Agreement, each
without recourse, covenant or warranty of any nature, express or implied, to
such new lender designated by Borrower; (ii) any such assignment shall be
conditioned on the following: (a) payment by Borrower of the reasonable
third-party costs and expenses of the Lender incurred in connection therewith
(including attorneys’ fees and expenses for the preparation, delivery and
performance of such an assignment); (b) such an assignment is not then
prohibited by any federal, state or local law, rule, regulation or order or by
any Governmental Authority; and (c) Borrower shall provide such other opinions,
documents, items and information which a prudent lender would require to
effectuate such assignment; and (iii) Borrower shall be responsible for all
mortgage recording Taxes, recording fees and other similar charges payable in
connection with any such assignment. The assignment of the Note and the Pledge
Agreement to the new lender shall be accomplished by an escrow closing conducted
through an escrow agent satisfactory to Lender (it being understood that a
nationally recognized title company is satisfactory to the Lender) and pursuant
to an escrow agreement in form and substance reasonably satisfactory to Lender.
Provided Lender shall have been provided reasonable advance prior notice, Lender
shall provide its Note (or a lost Note affidavit, as provided above) to be held
in escrow and with appropriate endorsements, for the purpose of effectuating the
foregoing assignment. Lender shall have no liability to Borrower or any other
Person for Lender’s failure to deliver its Note (or lost Note affidavit), and
the failure to deliver such Note or affidavit, or Assignment of the Note and
Pledge Agreement as contemplated hereby, shall not affect or limit Borrower’s
obligations under this Agreement or create any right, offset, defense or
counterclaim for the benefit of Borrower or any Guarantor with respect to the
payment or performance of such obligations.

 

2.9           INTENTIONALLY OMITTED.

 

2.10         INTENTIONALLY OMITTED.

 

2.11         TAXES; FOREIGN LENDERS.

 

(a)          FATCA. For purposes of this Section, the term “Applicable Law”
includes FATCA.

 

 25 

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Lender timely reimburse
it for the payment of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by Lender or required to be withheld or
deducted from a payment to Lender and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender shall be conclusive absent manifest error.

 

(e)          Intentionally Omitted.

 

(f)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

 

(g)          Status of Lender. If Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document, Lender shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, Lender
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower as will enable the Borrower to determine
whether or not Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

 26 

 

 

(i)          Without limiting the generality of the foregoing:

 

(A)         Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)         executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

 27 

 

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so.

 

 28 

 

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          Survival. Each party’s obligations under this Section 2.11 shall
survive the resignation or replacement of the Lender or any assignment of rights
by, or the replacement of, the Lender, the termination of the Loan and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

2.12         ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)          Capital Adequacy. If Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by Lender or such Participant, or any corporation
controlling Lender or such Participant, as a consequence of, or with reference
to, Lender’s or such Participant’s or such corporation’s Commitment or its
making or maintaining its respective portion of the Loan or participation (as
applicable) below the rate which Lender or such Participant or such corporation
controlling Lender or such Participant could have achieved but for such
compliance (taking into account the policies of Lender or such Participant or
such corporation with regard to capital), then the Borrower shall, from time to
time, within thirty (30) calendar days after written demand by Lender or such
Participant, pay to Lender or such Participant additional amounts sufficient to
compensate Lender or such Participant or such corporation controlling Lender or
such Participant to the extent that Lender or such Participant determines such
increase in capital is allocable to Lender’s or such Participant’s respective
interest in the Loan. This Section 2.12(a) shall not apply to Taxes which shall
be governed by Section 2.12(b)

 

 29 

 

 

(b)          Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the Lender
for the account of Lender from time to time such amounts as Lender may
reasonably determine to be necessary to compensate Lender for any costs incurred
by Lender that it determines are attributable to its making or maintaining of a
LIBOR Loan or its obligation to make a LIBOR Loan hereunder, any reduction in
any amount receivable by Lender under this Agreement or any of the other Loan
Documents in respect of such LIBOR Loan or such obligation or the maintenance by
Lender of capital in respect of its LIBOR Loan or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that: (i) subjects
Lender to any Taxes under this Agreement or any of the other Loan Documents in
respect of any of such portions of the Loan or its Commitments (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes
or modifies any reserve, special deposit or similar requirements (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on portions of the Loan is determined)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by, Lender (or its parent corporation), or any commitment of Lender
(including, without limitation, the Commitments of Lender hereunder) or (iii)
has or would have the effect of reducing the rate of return on capital of Lender
to a level below that which Lender could have achieved but for such Regulatory
Change (taking into consideration Lender’s policies with respect to capital
adequacy).

 

(c)          Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, Lender either (i) incurs Additional Costs based
on or measured by the excess above a specified level of the amount of a category
of deposits or other liabilities of Lender that includes deposits by reference
to which the interest rate on a LIBOR Loan or any Loan based on a replacement
benchmark rate is determined as provided in this Agreement or a category of
extensions of credit or other assets of Lender that includes LIBOR Loans or (ii)
becomes subject to restrictions on the amount of such a category of liabilities
or assets that it may hold, then, if Lender so elects by notice to the Borrower,
the obligation of Lender to make a LIBOR Loan or any Loan based on a replacement
benchmark rate hereunder shall be suspended and the Loan shall be converted
automatically to a Base Rate Loan on the first day of the next succeeding
Interest Period or such earlier period required by law until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 2.14
shall apply).

 

(d)          Notification and Determination of Additional Costs. The Lender and
each Participant, as the case may be, agrees to notify the Borrower of any event
occurring after the Effective Date entitling the Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Lender or any
Participant to give such notice shall not release the Borrower from any of its
obligations hereunder; provided further, that Borrower shall not be responsible
for any such compensation incurred more than 180 days prior to the date that
Lender or such Participant notifies the Borrower of the event giving rise to
such increased costs. The Lender and each Participant, as the case may be,
agrees to furnish to the Borrower a certificate setting forth the basis and
amount of each request for compensation under this Section. Determinations by
the Lender or such Participant, as the case may be, of the effect of any
Regulatory Change and of the amount(s) payable pursuant to this Section 2.12
shall be conclusive and binding for all purposes, absent manifest error.
Borrower’s obligations under Sections 2.12(a) and 2.12(b) shall survive
repayment of the Loan and termination of the Loan Documents.

 

 30 

 

 

(e)          Suspension of LIBOR Loans or Loans based on a Replacement Benchmark
Rate. Anything herein to the contrary notwithstanding, except as provided in
Section 2.6(e)(i) with respect to the anticipated replacement of LIBOR with a
new benchmark rate, if, on or prior to the determination of LIBOR or a Loan
based on a replacement benchmark rate for any Interest Period:

 

(i)          the Lender reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR or in respect of a Loan based on a replacement
benchmark rate are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for a LIBOR
Loan or a Loan based on a replacement benchmark rate as provided herein or is
otherwise unable to determine LIBOR or replacement benchmark rate, or

 

(ii)         the Lender reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR or in respect of a Loan based on a replacement benchmark rate upon the
basis of which the rate of interest for a LIBOR Loan or Loan based on a
replacement benchmark rate for such Interest Period is to be determined are not
likely to adequately cover the cost to Lender of making or maintaining a LIBOR
Loan or Loan based on a replacement benchmark rate for such Interest Period;

 

then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make a LIBOR Loan or Loan based on a replacement benchmark rate and the Loan
shall be converted automatically to a Base Rate Loan on the first day of the
next succeeding Interest Period or such earlier period as required by law until
such time, if any, as Lender shall determine that the event(s) or
circumstances(s) which resulted in such conversion shall no longer be applicable
(in which case the provisions of Section 2.14 shall apply).

 

(f)          Illegality. Notwithstanding any other provision of this Agreement,
if Lender shall determine (which determination shall be conclusive and binding)
that it is unlawful for Lender to honor its obligation to make or maintain a
LIBOR Loan or replacement benchmark rate Loan hereunder, then Lender shall
promptly notify the Borrower thereof and the obligation of Lender to make a
LIBOR Loan or replacement benchmark rate Loan shall be cancelled and the Loan
shall be converted automatically to a Base Rate Loan on the first day of the
next succeeding Interest Period or such earlier period as required by law, until
such time as Lender may again make and maintain a LIBOR Loan or replacement
benchmark rate Loan (in which case the provisions of Section 2.14 shall be
applicable).

 

(g)          Intentionally Omitted.1

 



 



1 Change in branch office provision not applicable to Lender since it has one
location.

 

 31 

 

 

2.13         COMPENSATION. The Borrower shall pay to the Lender for the account
of Lender, upon the request of the Lender, such amount or amounts as Lender
shall determine in its sole discretion shall be sufficient to compensate Lender
for any loss, cost or expense attributable to:

 

(a)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan (or Loan based upon the replacement benchmark rate) or conversion of
a LIBOR Loan (or Loan based upon the replacement benchmark rate) made by Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such LIBOR Loan (or Loan based upon
the replacement benchmark rate); or

 

(b)          Not in limitation of the foregoing, such compensation shall
include, without limitation; in the case of a LIBOR Loan (or Loan based upon the
replacement benchmark rate), an amount equal to the then present value of (A)
the amount of interest that would have accrued on such LIBOR Loan (or Loan based
upon the replacement benchmark rate) for the remainder of the Interest Period at
the rate applicable to such LIBOR Loan (or Loan based upon the replacement
benchmark rate), less (B) the amount of interest that would accrue on the same
LIBOR Loan (or Loan based upon the replacement benchmark rate) for the same
period if LIBOR or the replacement benchmark rate were set on the date on which
such LIBOR Loan (or Loan based upon the replacement benchmark rate) was repaid,
prepaid or converted or the date on which the Borrower failed to borrow, convert
into or continue such LIBOR Loan (or Loan based upon the replacement benchmark
rate) calculating present value by using as a discount rate LIBOR or the
replacement benchmark rate quoted on such date. Determinations by Lender of the
amount payable pursuant to this Section 2.13 shall be conclusive and binding for
all purposes, absent manifest error. Borrower’s obligations under Sections
2.12(a) and 2.12(b) shall survive repayment of the Loan and termination of the
Loan Documents.

 

2.14         TREATMENT OF AFFECTED LOANS.

 

(a)          If Lender gives notice to the Borrower that the circumstances that
gave rise to the conversion of a LIBOR Loan (or Loan based upon the replacement
benchmark rate) no longer exist (which Lender agrees to do promptly upon such
circumstances ceasing to exist) then Lender’s Base Rate Loan shall be
automatically converted, on the first day of the next succeeding Interest Period
to a LIBOR Loan or Loan based on the replacement benchmark rate, as applicable.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert a LIBOR Loan or Loan based on
the replacement benchmark rate, as applicable, to a Base Rate Loan.

 

2.15         INTENTIONALLY OMITTED.

 

2.16         iNTENTIONALLY OMITTED.

 

ARTICLE 3. DISBURSEMENT

 

3.1           CONDITIONS PRECEDENT. As conditions precedent to the making of the
Loan, each of the following conditions shall be satisfied prior to the execution
and delivery of this Agreement and the closing of the Loan (provided that the
execution and delivery of this Agreement by Lender shall mean that each of such
conditions are deemed satisfied as of such date):

 

 32 

 

 

(a)          Lender shall have received and approved documentation regarding
Borrower’s, Mortgage Borrower’s and Guarantor’s capital structure, any other
documents or agreements of any kind reasonably requested by Lender concerning
the financial condition of Borrower, Mortgage Borrower or Guarantor (in the form
previously delivered to Lender), and Lender shall have approved the current
financial condition of Borrower, Mortgage Borrower and Guarantor.

 

(b)          Lender shall have received and approved, from Borrower, Mortgage
Borrower and Guarantor copies certified as true and complete of the following
documents from the applicable governmental authority: (i) the articles or
certificate of incorporation, certificate of partnership, or certificate of
limited liability company, as applicable; and (ii) good standing certificates or
certificates of existence from the jurisdictions in which each such Person is
organized and/or qualified to do business dated not more than thirty (30) days
prior to the Effective Date. Lender shall have received and approved true and
complete copies of the by-laws, partnership agreement or operating agreement, as
applicable, of Borrower, and Guarantor, certified as of the Effective Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary,
general partner, manager or other authorized representative reasonably
acceptable to Lender, of such Person.

 

(c)          The Borrower shall have executed and delivered to Lender or shall
have caused to be executed and delivered to Lender all Loan Documents and Other
Related Documents, which Loan Documents and Other Related Documents shall be in
form and substance satisfactory to Lender and Lender shall have received and
approved all other documents, instructions, policies, and forms of evidence or
other materials requested by Lender under the terms of this Agreement or any of
the other Loan Documents, including without limitation, policies (or
certificates satisfactory to Lender) of insurance as may be required by Lender
pursuant to this Agreement.

 

(d)          Lender shall have received and approved a current survey of the
Property and prepared by a licensed surveyor acceptable to Lender and title
insurer who shall certify such survey to Lender and the title insurer.

 

(e)          Lender shall have received and approved UCC, tax and judgment lien
searches on the Property, Collateral, the Borrower, Mortgage Borrower and
Guarantor, as requested by Lender, showing no liens or violations, dated not
more than thirty (30) days prior to the Effective Date.

 

(f)          (A) the UCC Policy, together with any endorsements which Lender may
require, insuring the principal amount of the Loan and the validity of the lien
of the Collateral, subject to no other liens, and (B) the Owner’s Title Policy,
together with any endorsements which Lender may require, including, but not
limited to the mezzanine financing endorsement, insuring the Mortgage Borrower
as the owner of the Property;

 

(g)          Lender’s internal loan committee shall have given final internal
credit and underwriting approval for the Loan.

 

 33 

 

 

(h)          Lender shall have received an Appraisal confirming to the
satisfaction of Lender that the LTV does not exceed seventy percent (70%).

 

(i)           Lender shall have received a copy of the resolutions, in form and
substance satisfactory to Lender, of the Borrower and Guarantor, authorizing the
execution, delivery and performance of the Loan Documents and Other Related
Documents to which such Person is a party and the transactions contemplated
thereby, certified as of the Effective Date by the Secretary or an Assistant
Secretary, general partner, manager or other authorized representative
reasonably acceptable to Lender, as applicable, which certificates shall be in
form and substance satisfactory to Lender and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded.

 

(j)           No litigation or other proceeding shall be filed, pending or
threatened in writing against the Property, Borrower, Mortgage Borrower, or
Guarantor which are reasonably likely to have a Material Adverse Effect.

 

(k)          No law, rule, regulation or court or administrative decision is
reasonably likely to have a Material Adverse Effect.

 

(l)           Lender shall be satisfied that no material adverse change has
occurred to Borrower, Mortgage Borrower, Guarantor or the Property, including
without limitation that there has not occurred: (i) a material decline in the
financial condition of Borrower, Mortgage Borrower, or any Guarantor; (ii) the
downgrading of Borrower’s Mortgage Borrower’s, or any Guarantor’s credit rating;
(iii) a materially adverse change in the physical condition of the Property; or
(iv) a change in market conditions which could affect the value and/or leasing
of the Property.

 

(m)         Lender shall have reviewed and approved the Management Agreement.

 

(n)          Lender shall have received payment for all fees, costs and expenses
required to be paid by Borrower under this Agreement.

 

(o)          Lender shall have received environmental reports and property
condition report for the Improvements satisfactory to it in its sole discretion.

 

(p)          The Borrower shall have delivered to Lender all opinions from
counsel as Lender may reasonably require, including, without limitation, due
execution and authority opinions and enforceability opinions, in form and
substance satisfactory to Lender.

 

(q)          The Borrower shall have delivered all insurance certificates with
respect to the policies required under the Mortgage Loan Documents.

 

(r)           Lender shall have received and approved all Existing Leases
affecting the Property as of the date hereof and Borrower shall have delivered
to Lender a certified copy of the rent roll for the Property.

 

(s)          Lender shall have received an executed estoppel certificate from
Ernst & Young U.S. LLP which is satisfactory to Lender.

 

 34 

 

 

(t)           Lender shall have received a chart showing the organizational
structure of the Borrower and Guarantor that is certified by Borrower to be true
and correct and that is reasonably acceptable to Lender.

 

(u)          Lender shall have received evidence that the Property complies with
applicable zoning and land use laws (which evidence may include, if requested by
Lender, a third party zoning report).

 

(v)          All Property Taxes then due and payable shall have been paid.

 

(w)         All Liens upon the Collateral shall have been discharged (regardless
of whether insured by the Owner’s Title Policy delivered to Lender).

 

(x)          The Borrower and the Guarantor shall have satisfied Lender’s
Patriot Act requirements.

 

(y)          Lender shall have received an operating statement of the Borrower
for the year ending December 31, 2017, and the quarter ending September 30,
2017.

 

(z)          Lender shall have received copies of all Material Contracts.

 

(aa)        Lender shall be satisfied that the DSCR shall be equal to or greater
than 1.25x.

 

(bb)       Lender shall have received any other documentation or information
that it shall have reasonably requested.

 

Unless set forth in writing to the contrary in a separate instrument delivered
to Borrower prior to closing, the making of the Loan by Lender shall constitute
a confirmation by Lender to the Lender that insofar as Lender is concerned the
Borrower has satisfied the conditions precedent set forth in Section 3.1.

 

3.2           ACCOUNT, PLEDGE AND ASSIGNMENT. As additional security for
Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Lender, all monies at any time deposited in any escrow or
account that may, from time to time, be required to be maintained pursuant to
this Agreement, and the including all interest earned, all certificates,
instruments and securities, if any, from time to time. It is hereby
acknowledged, that any monies invested, if applicable, shall be invested solely
in Permitted Investments. All disbursements shall be held by the Mortgage
Borrower or Borrower, as applicable, solely for the purpose for which the funds
have been disbursed. The Lender has no obligation to monitor or determine
Borrower’s or Mortgage Borrower’s use or application of the disbursements. Any
monies delivered to Borrower or Mortgage Borrower from such accounts may be
retained, applied and distributed by Borrower or Mortgage Borrower free of the
lien of the Loan Documents.

 

 35 

 

 

3.3           FUNDS TRANSFER DISBURSEMENTS. Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by Borrower; or (ii) made in
Borrower’s name and accepted by Lender in good faith and in compliance with
these transfer instructions, even if not properly authorized by Borrower.
Borrower further agrees and acknowledges that Lender may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire of funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by Borrower. Lender is
not obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, Borrower
agrees that no matter how many times Lender takes these actions Lender will not
in any situation be liable for failing to take or correctly perform these
actions in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Lender and Borrower. Borrower agrees to notify Lender of
any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after Lender’s
confirmation to Borrower of such transfer. Lender will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. Lender may delay or refuse to accept a funds transfer request if the
transfer would: (a) violate the terms of this authorization, (b) require use of
a bank unacceptable to Lender or prohibited by government authority; (c) cause
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline; or (d) otherwise cause Lender to violate any applicable law or
regulation. Lender shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Lender or Borrower knew or
should have known the likelihood of these damages in any situation. Lender does
not make any representations or warranties other than those expressly made in
this Agreement.

 

ARTICLE 4. AFFIRMATIVE COVENANTS

 

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, unless the Lender shall
otherwise consent, Borrower hereby covenants and agrees with the Lender that:

 

4.1           PRESERVATION OF EXISTENCE AND SIMILAR MATTERS. Borrower shall, and
shall cause Mortgage Borrower and Guarantor to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

 36 

 

 

4.2           COMPLIANCE WITH APPLICABLE LAW. Borrower shall and shall cause
Mortgage Borrower and Guarantor to, comply with Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

 

4.3           MAINTENANCE OF PROPERTY. In addition to the requirements of any of
the other Loan Documents, Borrower shall and shall cause Mortgage Borrower to
(a) protect and preserve the Property and Collateral and maintain such Property
and Collateral in good repair, working order and condition, ordinary wear and
tear excepted, and (b) from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to the Property, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.

 

4.4           PAYMENT OF TAXES AND CLAIMS. Borrower shall and shall cause
Mortgage Borrower to pay and discharge prior to delinquency (a) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP or
International Financial Reporting Standards, provided, further, however, that,
in the event of any Taxes or claims that become a Lien on the Property, Borrower
or Mortgage Borrower shall only be permitted to not pay such tax or claim if,
and so long as, (a) Borrower shall have notified Lender of same within ten (10)
days of obtaining actual knowledge of such Lien; (b) Borrower shall cause
Mortgage Borrower to diligently and in good faith contest the same by
appropriate legal proceedings which shall operate to prevent the foreclosure or
collection of the same and the sale of the Property or any party thereof, to
satisfy the same; (c) upon request of Lender, Borrower shall have furnished to
Lender a cash deposit, or a Letter of Credit, in the amount of such Taxes or
other claims, plus a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith, to assure
payment of the matters under contest and to prevent any sale or forfeiture of
the Property or any part hereof; (d) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or other claims so
determined, together with all costs, interest and penalties which may be payable
in connection therewith; (e) the failure to pay the Taxes or other claims does
not constitute a default under any other deed of trust, mortgage or security
interest covering or affecting any part of the Property; and (f) notwithstanding
the foregoing, Borrower shall immediately upon request of Lender pay (and if
Borrower shall fail so to do, Lender may, but shall not be required to, pay or
cause to be discharged or bonded against) any such Taxes or other claims
notwithstanding such contest, if in the reasonable opinion of Lender, the
Property or any part thereof or interest therein may be in danger of being sold,
forfeited, foreclosed, terminated, canceled or lost. Lender may pay over any
cash deposit or the proceeds of any Letter of Credit to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established.

 

 37 

 

 

4.5           INSPECTIONS. Borrower will, and will cause Mortgage Borrower and
Guarantor to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities, including, with respect to the Borrower, the
disbursement and use of proceeds of the Loan. Borrower will, and will cause
Mortgage Borrower and Guarantor to, permit representatives of the Lender to
visit and inspect its respective Property, subject to the right of tenants, to
examine and make copies of or abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in
Borrower’s presence if a Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Default exists, with reasonable prior notice. Borrower shall be
obligated to reimburse the Lender for its costs and expenses incurred in
connection with the exercise of its rights under this Section only if such
exercise occurs while a Default exists.

 

4.6           USE OF PROCEEDS. The Borrower shall not, and shall not permit
Guarantor, to use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

4.7           MATERIAL CONTRACTS. Borrower shall cause Mortgage Borrower to duly
and punctually perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon Mortgage Borrower
under any Material Contract in which Mortgage Borrower is a party or is bound.
The Borrower shall not cause Mortgage Borrower to do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.

 

4.8           DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

(a)          If the Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender, where the cost to repair and restore is in excess of the
Casualty Threshold, and shall as soon as reasonably practicable commence and
thereafter cause Mortgage Borrower to prosecute with reasonable diligence the
completion of the restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty with such
alterations thereto as may be required by law (the “Restoration”). Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.

 

(b)          Borrower shall promptly give Lender notice upon becoming aware of
the same, of the actual or threatened commencement of any proceeding for the
condemnation of the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute, as would then be customary
and commercially reasonable, any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Loan at the time and in the
manner provided for its payment hereunder and the Loan shall not be reduced
until any award shall have been actually received and, to the extent permitted,
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Loan. If any portion of the Property is taken by a
condemning authority, Borrower shall cause Mortgage Borrower to as soon as
reasonably practicable commence and thereafter prosecute with reasonable
diligence the Restoration of the remaining portion of the Improvements (or cause
the same to be done) to a complete, self-contained architectural unit in good
condition and repair that is, to the extent possible with such exercise of
reasonable diligence, as nearly as possible to the condition the Property was in
immediately prior to such Casualty with such alterations thereto as may be
required by law.

 

 38 

 

 

4.9           Restoration

 

Borrower shall, or shall cause Mortgage Borrower to, deliver to Lender all
reports, plans, specifications, documents and other materials that are delivered
to Mortgage Lender under the Mortgage Loan Agreement in connection with a
restoration of the Property after a Casualty or Condemnation. If any insurance
proceeds or condemnation awards are to be disbursed by Mortgage Lender for
restoration, Borrower shall deliver or cause to be delivered to Lender copies of
all written correspondence delivered to and received from Mortgage Lender that
relates to the restoration and release of the insurance proceeds or condemnation
awards.

 

Notwithstanding any provision in this Agreement to the contrary, all insurance
proceeds and condemnation awards will be made available to Mortgage Borrower in
accordance with the Mortgage Loan Agreement. In the event the Mortgage Loan has
been paid in full and Lender receives any insurance proceeds or condemnation
award, Lender shall either apply such proceeds to the Debt or for the
restoration of the Property in accordance with the same terms and conditions
contained in the Mortgage Loan Agreement.

 

4.10         Rights of Lender

 

Borrower shall obtain the approval of Lender for each matter requiring the
approval of Mortgage Lender under the provisions of the Mortgage Loan Agreement
with respect to Restoration after Casualty and Condemnation, with each reference
in any such provisions to the "Loan" to include the Mortgage Loan and the Loan,
and the reference in any such provisions to the "Maturity Date" to mean the
Maturity Date, as defined herein. If the Mortgage Lender does not require the
deposit by the Mortgage Borrower of the "Net Proceeds Deficiency" pursuant to
the Mortgage Loan Agreement, Lender shall have the right to demand that Borrower
make a deposit of said "Proceeds Deficiency" in accordance with the terms of
such Section (as if each reference therein to "Borrower" and "Lender" referred
to Borrower and Lender, respectively).

 

4.11         THE IMPROVEMENTS. Borrower covenants to cause Mortgage Borrower:
(a) not to remove or demolish the Property or Collateral or any part thereof,
not to alter, restore or add to the Property or Collateral and not to initiate
or acquiesce in any change in any zoning or other land classification which
affects the Property without Lender’s prior written consent or as provided
hereunder except for (i) tenant improvement work provided for in any Lease and
(ii) any alteration of the Property, the cost of which in the aggregate does not
exceed the Alteration Threshold and is not reasonably expected to have a
Material Adverse Effect; (b) to complete or restore promptly and in good and
workmanlike manner the Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether the Lender elects to require
that insurance proceeds be used to reduce the Loan as provided in Section 4.9;
(c) to comply with all covenants, conditions, restrictions and equitable
servitudes, whether public or private, of every kind and character which affect
the Property or Collateral and pertain to acts committed or conditions existing
thereon, including, without limitation, any work, alteration, improvement or
demolition mandated by such laws, covenants or requirements unless such failure
to comply is not reasonably expected to have a Material Adverse Effect; and (d)
not to commit or permit waste of the Property or Collateral.

 

 39 

 

 

ARTICLE 5. INSURANCE

 

5.1           REQUIRED INSURANCE. At all times during this Agreement except as
expressly provided to the contrary, while any obligation of Borrower under any
Loan Document remains outstanding, Borrower shall cause Mortgage Borrower to
maintain all insurance as required by the Mortgage Loan Documents. In addition,
Borrower shall cause the Lender to be included as additional insured under each
of the insurance policies described in Section 5.1 (d) and (g) of the Mortgage
Loan Agreement. Borrower shall provide Lender with evidence of all insurance
required hereunder simultaneously with Mortgage Borrower’s provision of such
evidence to Mortgage Lender.

 

5.2           INTENTIONALLY OMITTED.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Lender and each Lender as of the Effective Date that:

 

6.1           AUTHORITY/ENFORCEABILITY. Borrower is a limited liability company
duly organized, validly existing and in good standing in the jurisdiction in
which it is organized. Borrower is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its respective Property, its businesses and operations. Borrower
has the limited liability company power and authority to enter into each of the
Loan Documents being entered into on the date hereof to which it is a party and
to perform its obligations thereunder. Borrower is in compliance with all
Applicable Law applicable to its organization, existence and transaction of
business and has all necessary rights and powers to own the Collateral as
contemplated by the Loan Documents. Without limiting the foregoing, Borrower has
sufficient control over Mortgage Borrower to cause Mortgage Borrower to (i) take
any action on Mortgage Borrower’s part required by the Loan Documents and (ii)
refrain from taking any action prohibited by the Loan Documents. Upon the
realization of the Collateral under the Pledge Agreement, Lender or any other
party succeeding to Borrower’s interest in the Collateral described in the
Pledge Agreement would have such control. Mortgage Borrower is in compliance
with all Applicable Law applicable to its organization, existence and
transaction of business other than Applicable Law, the noncompliance with which,
would not reasonably be expected to have a Material Adverse Effect and has all
necessary rights and powers to own and operate the Property and Improvements as
contemplated by the Loan Documents.

 

 40 

 

 

6.2           BINDING OBLIGATIONS. Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitutes the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

6.3           FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to
Lender all formation and organizational documents of Borrower, Mortgage Borrower
and of Guarantor, and all such formation and organizational documents remain in
full force and effect and have not been amended or modified since they were
delivered to Lender. The Borrower shall immediately provide Lender with copies
of any amendments or modifications of the formation or organizational documents.
Attached hereto as Exhibit G is a true and correct organizational chart of
Borrower.

 

6.4           NO VIOLATION. The execution, delivery, and performance under the
Loan Documents by Borrower does not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any Applicable
Law applicable to the Borrower and the Mortgage Borrower, the Property, the
Collateral and Improvements or any other statute, law, regulation or ordinance
or any order or ruling of any court or Governmental Authority; (c) conflict
with, or constitute a breach or default or permit the acceleration of
obligations under any agreement, contract, lease, or other document by which the
Borrower, the Mortgage Borrower, the Property, the Collateral or the
Improvements are bound or regulated; or (d) violate any statute, law, regulation
or ordinance, or any order of any court or Governmental Authority.

 

6.5           COMPLIANCE WITH LAWS. Borrower has, and at all times, or shall
have caused Mortgage Borrower to have obtained, all material permits, licenses,
exemptions, and approvals necessary to occupy and operate the Property and
Improvements, and shall cause Mortgage Borrower to maintain compliance in all
material respects with all Applicable Law applicable to the Property and
Improvements and all other applicable statutes, laws, regulations and ordinances
necessary for the transaction of its business. The Property is a legal parcel
lawfully created in full compliance with all subdivision laws and ordinances or
is exempt therefrom.

 

6.6           LITIGATION. Except as disclosed on Schedule III attached hereto,
there are no uninsured claims, actions, suits, or proceedings pending, or to
Borrower’s knowledge threatened, against Borrower, Mortgage Borrower or
Guarantor or affecting the Collateral, the Property or Improvements that is
reasonably likely to have a Material Adverse Effect.

 

 41 

 

 

6.7           FINANCIAL CONDITION. All financial statements and information
heretofore delivered to Lender by the Borrower, including, without limitation,
information relating to the financial condition of the Borrower, the Property,
the Improvements, the partners, joint venturers or members of Borrower, Mortgage
Borrower and/or Guarantor, fairly and accurately represent the financial
condition of the subject thereof as of the date thereof and have been prepared
(except as noted therein) in accordance with GAAP consistently applied. Borrower
acknowledges and agrees that Lender may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports. Notwithstanding the use of generally accepted
accounting principles, the calculation of liabilities shall NOT include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. The value of Borrower’s personal property does not exceed 15% of the
value of all of its assets.

 

6.8           NO MATERIAL ADVERSE CHANGE. To the best of the Borrower’s
knowledge, there has been no material adverse change in the financial condition
of Borrower, Mortgage Borrower and/or Guarantor since the dates of the latest
financial statements furnished to Lender and, except as otherwise disclosed to
Lender in writing, Borrower has not entered into, and has not caused or
permitted Mortgage Borrower to enter into, any material transaction which is not
disclosed in such financial statements. Borrower is not party to any agreement
or instrument or subject to any restriction affecting Borrower, Mortgage
Borrower, the Collateral or the Property, or Borrower’s and/or Mortgage
Borrower’s business, properties or assets, operations or condition, financial or
otherwise, that is reasonably likely to have a Material Adverse Effect. Borrower
is not in default in any material respect in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any Material Contract.

 

6.9           SURVEY. To the knowledge of Borrower and Mortgage Borrower, there
are no encroachments of the Property onto any other property, except as revealed
in the Survey.

 

6.10         ACCURACY. All reports, documents, instruments, information and
forms of evidence in each case prepared by Borrower and delivered to Lender
concerning the Loan or the Property are in all material respects accurate,
correct and sufficiently complete to give Lender and Lenders true and accurate
knowledge of their subject matter as of the date provided to Lender.

 

6.11         TAX LIABILITY. Borrower has filed all required federal, state,
county and municipal tax returns and, to Borrower’s best knowledge, has paid all
taxes and assessments owed and payable, and Borrower has no knowledge of any
basis for any additional payment with respect to any such taxes and assessments.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Mortgage Loan Documents, including,
without limitation, the Deed of Trust, have been paid. Mortgage Borrower has
filed all required federal, state, county and municipal tax returns and has paid
all taxes and assessments owed and payable, and Borrower, on behalf of Mortgage
Borrower, has no knowledge of any basis for any additional payment with respect
to any such taxes and assessments.

 

 42 

 

 

6.12         TITLE TO ASSETS; NO LIENS. Mortgage Borrower has good and
indefeasible title to the Property, free and clear of all liens and encumbrances
except Permitted Liens. The Permitted Liens do not and will not materially
adversely affect or interfere with the value, or materially adversely affect or
interfere with the current use or operation, of the Property or the ability of
Borrower to repay the Note or any other amount owing under the Note, the Pledge
Agreement, the Loan Agreement, or the other Loan Documents or to perform its
obligations thereunder in accordance with the terms of the Loan Agreement, the
Note, the Pledge Agreement or the other Loan Documents. Other than Mortgage
Lender, no Person other than Mortgage Borrower holds any interest in any
payments due under such Leases. Borrower shall cause Mortgage Borrower to
forever warrant, defend and preserve the title to the Property and to forever
warrant and defend the same to Lender against the claims of all persons
whomsoever, subject to Permitted Liens.

 

Borrower is the record and beneficial owner of, and has good and indefeasible
title to, the Collateral, free and clear of all Liens whatsoever, other than
that Lien in favor of Lender. The Pledge Agreement, together with the UCC
Financing Statements relating to the Collateral when properly filed in the
appropriate records, will create a valid, perfected first priority security
interests in and to the Collateral, all in accordance with the terms thereof for
which a Lien can be perfected by filing a UCC Financing Statement. For so long
as the Lien of the Pledge Agreement is outstanding, Borrower shall forever
warrant, defend and preserve such title and the validity and priority of the
Lien of the Pledge Agreement and shall forever warrant and defend such title,
validity and priority to Lender against the claims of all persons whomsoever.

 

6.13         MANAGEMENT AGREEMENT. Mortgage Borrower is not a party or subject
to any management agreement with respect to the Property, except for the
Management and Leasing Agreement, dated as of October 15, 2013, between
Brookfield Properties Management (CA), Inc., as “Property Manager,” and
Borrower, as “Owner” (the “Management Agreement”).

 

6.14         UTILITIES. All utility services, including, without limitation,
gas, water, sewage, electrical and telephone, necessary for the use and
operation of the Property and Improvements are available at or within the
boundaries of the Property.

 

6.15         FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
shall be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement or the other Loan Documents.

 

 43 

 

 

6.16         LEASES (a) The rent roll attached hereto as Schedule II is true,
correct and complete in all material respects; (b) Borrower has delivered to
Lender true and correct copies of all of its Existing Leases; (c) all Existing
Leases are in full force and effect, unmodified except as disclosed to Lender,
and are, in all material respects, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, and, except as may be set forth in the Rent Roll
or tenant estoppel certificates, no breach or default, or event which would
constitute a breach or default after notice or the passage of time, or both,
exists under any Existing Leases on the part of landlord or, to Borrower’s
knowledge, any tenant; (d) except as set forth on Schedule VI, neither Borrower
nor Mortgage Borrower is in any dispute or proceeding with any tenant under a
Lease; (e) except as set forth on Schedule VI, Borrower has not received any
notice of termination or written notice of non-renewal with respect to any
Lease; (f) except as may be set forth in the Rent Roll, the tenant estoppel
certificates or the Leases, no rent or other payment under any Existing Lease
has been paid by any tenant for more than one (1) month in advance of the due
date thereof; (g) except as may be set forth in the Rent Roll or tenant estoppel
certificates, none of the landlord’s nor, to Borrower’s knowledge, tenant’s
interests under any of the Existing Leases has been transferred or assigned; (h)
no tenant or other Person has any option, right of first refusal or offer, or
any other preferential right to purchase all or any portion of, or interest in,
the Property; (i) except as set forth on Schedule VI, all work to be performed
by the landlord under each Lease has been performed as required and has been
accepted by the applicable tenant; and (j) Schedule VI sets forth the
outstanding amount of all free rent, tenant improvement allowances, leasing
commissions, and cash inducements due for Leases executed on or prior to the
date hereof.

 

6.17         BUSINESS LOAN. The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of Borrower and
none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

6.18         PHYSICAL CONDITION. Except as disclosed in the Property Condition
Report, to Borrower’s best knowledge, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components thereon or used in
connection therewith, are in good condition, order and repair in all material
respects; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Property is free from material damage caused by fire or other casualty.
Except as disclosed in the Property Condition Report, all liquid and solid waste
disposal, septic and sewer systems located on the Property are in a good and
safe condition and repair and in material compliance with Applicable Law.

 

6.19         FLOOD ZONE. None of the Improvements on the Property are located in
an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards or, if so located, the flood insurance required
pursuant to Section 5.1(b) is in full force and effect.

 

6.20         CONDEMNATION. No condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s knowledge, is threatened or contemplated
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.

 

 44 

 

 

6.21         NOT A FOREIGN PERSON. The Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Internal Revenue Code.

 

6.22         SEPARATE LOTS. The Property, other than any easement areas
benefitting the Property, is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property. For the avoidance of doubt, pursuant
to the Co-Ownership Agreement, Borrower is responsible for 28.25% of the real
estate taxes respect to Parcel 4 (as set forth on Exhibit A).

 

6.23         AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements are
maintained in compliance in all material respects with all of the requirements
of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336,
104 Stat. 327, 42 U.S.C. § 12101, et. seq., as may be amended from time to time
(the “ADA”).

 

6.24         ERISA. Neither the Borrower nor any of its ERISA Affiliates
maintains or has any obligation or liability, contingent or otherwise, with
respect to any “employee benefit plan,” as defined in Section 3(3) of ERISA,
that is subject to Section 302 or Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

(a)          None of: (i) the assets of the Borrower; or (ii) the assets of
Guarantor are, pursuant to any provision of ERISA or the Internal Revenue Code,
considered for any purpose of ERISA or Section 4975 of the Internal Revenue Code
to be, directly or indirectly, the assets of any Plan (“plan assets”). Assuming
that, except for the funds that a Lender may be considered to receive from
Borrower, no part of the Loan funds are plan assets prior to the disbursement of
such funds to the Borrower, and assuming that Lender’s interest in the Loan is
not a plan asset, neither the execution or delivery of this Agreement or of any
of the other Loan Documents by the Borrower or Guarantor, nor the performance by
Borrower or Guarantor of their obligations under this Agreement or under any of
the other Loan Documents, nor any transaction contemplated under this Agreement
or under any of the other Loan Documents, nor the exercise by Lender of any of
its rights or remedies under this Agreement or under any of the other Loan
Documents is or will be a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code.

 

6.25         INVESTMENT COMPANY ACT. The Borrower is not: (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

6.26         OFAC. The Borrower represents and warrants that none of the
Borrower, Guarantor or any of their respective Affiliates is a Prohibited
Person, and the Borrower, Guarantor and their respective Affiliates are in full
compliance with all applicable orders, rules, regulations and recommendations of
The Office of Foreign Assets Control of the U.S. Department of the Treasury.
Each Loan Party is in compliance, in all material respects, with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

 

 45 

 

 

6.27         SOLVENCY. The Borrower: (a) has not entered into the transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor; and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
indebtedness and liabilities as they mature.

 

6.28         ASSESSMENTS. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

6.29         USE OF PROPERTY. The Property is used exclusively for office
purposes and other appurtenant and related uses, including parking and retail.

 

6.30         NO OTHER OBLIGATIONS. Borrower has no contingent or actual
obligations not related to the Property.

 

6.31         REA Representations. With respect to each REA, if any, Borrower
hereby represents that (a) to Borrower’s knowledge, each REA is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein), (b) there are no material
defaults under any REA by any party thereto beyond any applicable notice and
cure period, (c) all material sums due and payable under each REA have been paid
in full and (d) to Borrower’s knowledge, no party to any REA has commenced any
action or given or received any written notice for the purpose of terminating
any REA.

 

6.32         Co-Ownership Agreement Representations. Mortgage Borrower is a
party to the Co-Ownership Agreement and the Co-Ownership Agreement is in full
force and effect and has not been amended or modified and Mortgage Borrower has
not assigned its interest thereunder (except as may have occurred pursuant to
the Loan Documents). Mortgage Borrower is in compliance in all material respects
under the Co-Ownership Agreement. No other party to the Co-Ownership Agreement
is in default, where the same would have a Material Adverse Effect (or would do
so after the giving of the requisite notice thereunder). Mortgage Borrower has
no knowledge of any notice of termination or default given with respect to the
Co-Ownership Agreement. There are no set offs, claims, counterclaims or defenses
being asserted or capable of being asserted after giving the requisite notice,
if any, required under the Co-Ownership Agreement where the same would have a
Material Adverse Effect, or otherwise known by Borrower for the enforcement of
the obligations under the Co-Ownership Agreement. All common charges, shared
expenses and other sums due under the Co-Ownership Agreement have been paid to
the extent they are payable to the date hereof. Mortgage Borrower enjoys the
quiet and peaceful possession of the Property granted by the Co-Ownership
Agreement subject to and in accordance with the Co-Ownership Agreement.

 

 46 

 

 

6.33         Mortgage Loan. The Mortgage Loan has been fully advanced. The
outstanding principal balance of the Mortgage Loan is $230,000,000. No breach,
violation or Default (as defined in the Mortgage Loan Agreement) has occurred
under the Mortgage Loan Documents which remains uncured or unwaived and no
circumstance, event or condition has occurred or exists which, with the giving
of notice and/or the expiration of the applicable period would constitute a
Default (as defined in the Mortgage Loan Agreement) under the Mortgage Loan
Documents. Each and every representation and warranty of Mortgage Borrower
and/or any guarantor or indemnitor under any of the Mortgage Loan Documents,
made to Mortgage Lender contained in any one or more of the Mortgage Loan
Documents is true, correct, complete and accurate in all material respects as of
the date hereof.

 

6.34         AFFILIATE DEBT. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Borrower hereby represents and warrants
that, as of the Effective Date, any and all debt for borrowed money that
Borrower owes to any Affiliate is fully subordinated to the Loan and has a term
of at least five (5) years.

 

6.35         LABOR. To the best of Borrower’s knowledge, no organized work
stoppage or labor strike is pending or threatened by employees and other
laborers at the Property. Borrower (i) is not involved in or threatened with any
labor dispute, grievance or litigation relating to labor matters involving any
employees and other laborers at the Property, which could reasonably be expected
to have a Material Adverse Effect, including, without limitation, violation of
any federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) has not engaged in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act and (iii) is not a party
to, or bound by, any collective bargaining agreement or union contract with
respect to employees and other laborers at the Property that will be binding on
the Property upon a transfer of ownership (an “Organized Labor Agreement”) and
no such agreement or contract is currently being negotiated by Borrower or any
of its Affiliates.

 

6.36         ANTI-CORRUPTION LAWS AND SANCTIONS.

 

Neither (i) Borrower, Sponsor or any Sponsor BFP Subsidiary nor (ii) to
Borrower’s knowledge, any Person within the Borrowing Group not listed in (i)
above is: (a) a Sanctioned Person; (b) controlled by or acting on behalf of a
Sanctioned Person; (c) under investigation for an alleged breach of Sanction(s)
by a governmental authority that enforces Sanctions. Borrower, Sponsor and each
Sponsor BFP Subsidiary and, to Borrower’s knowledge, any other Person within the
Borrowing Group: is in compliance with all Anti-Corruption Laws and Anti-Money
Laundering Laws. The provisions in this Section shall prevail and control over
any contrary provisions in this Agreement or in any related documents. In
entering into the Loan Documents to which it is a party, each Loan Party is
acting solely for its own account and no natural person owns, directly or
indirectly, more than twenty-five percent (25%) of a beneficial interest or
voting interest in Borrower.

 

 47 

 

 

6.37         MORTGAGE LOAN REPRESENTATIONS.

 

All of the representations and warranties contained in the Mortgage Loan
Documents are hereby incorporated into this Agreement and deemed made hereunder
as and when made thereunder and shall remain incorporated without regard to any
waiver, amendment or other modification thereof by the Mortgage Lender or to
whether the related Mortgage Loan Document has been repaid or otherwise
terminated, unless otherwise consented to in writing by Lender.

 

6.38         DISREGARDED ENTITY Status.

 

None of Borrower, Mortgage Borrower or any member thereof shall take any action
(including but not limited to making any election) which would cause Borrower or
Mortgage Borrower to fail to be treated, for federal income tax purposes, as a
disregarded entity within the meaning of Treasury Regulations §301.7701-2.

 

6.39         CODE REGULATIONS.

 

The parties hereto acknowledge that Lender intends to treat the Loan as real
property within the meaning of Section 856(c)(4)(A) and 856(c)(5)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”), and to treat interest on
the Loan as interest on an obligation secured by a mortgage on real property or
on an interest in real property for purposes of Section 856(c)(3)(B) of the
Code, all as consistent with Internal Revenue Service Revenue Procedure
2003-65.  In furtherance of the foregoing, after the date hereof Borrower shall,
at Lender’s expense, take any action at the reasonable request of the Lender, or
omit taking any action, in each case, as necessary in order to cause the Loan to
constitute real property as described in the preceding sentence or cause any
amounts received pursuant to the Loan to be considered as income qualifying
under Section 856(c)(2) and 856(c)(3); provided, however, that Borrower shall
not be required to take any action under this Section 6.39 that would materially
increase Borrower’s obligations or materially decrease Borrower’s rights under
the Loan Documents. For the avoidance of doubt, the Loan Documents as drafted as
of the date hereof shall not cause the Loan to be in violation of the foregoing
provisions.

 

ARTICLE 7. HAZARDOUS MATERIALS

 

7.1           SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way
limiting the other representations and warranties set forth in this Agreement,
and after reasonable investigation and inquiry, the Borrower hereby specially
represents and warrants to the best of its knowledge as of the date of this
Agreement as follows:

 

 48 

 

 

(a)          Hazardous Materials. Except as set forth in those certain reports
listed on Schedule IV attached hereto, the Property and Improvements are not and
have not been a site for the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, transportation or presence of
any Hazardous Materials under the Hazardous Materials Laws, as described below,
and/or other applicable environmental laws, ordinances and regulations.
“Hazardous Materials” shall not include commercially reasonable amounts of such
materials used or stored in the ordinary course of ownership, operation,
maintenance and use of the Property which are used and stored in accordance with
all applicable environmental laws, ordinances and regulations.

 

(b)          Hazardous Materials Laws. Except as set forth in those certain
reports listed on Schedule IV attached hereto, the Property and Improvements are
in compliance in all material respects with all laws, ordinances and regulations
relating to Hazardous Materials (“Hazardous Materials Laws”), including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the
Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C.
Section 300f et seq.; and all comparable state and local laws, laws of other
jurisdictions or orders and regulations.

 

(c)          Border Zone Property. The Property has not been designated as
Border Zone Property under the provisions of California Health and Safety Code,
Sections 25220 et seq. and there has been no occurrence or condition on any real
property adjoining or in the vicinity of the Property that is reasonably
expected to cause the Property or any part thereof to be designated as Border
Zone Property.

 

(d)          Hazardous Materials Claims. There are no written claims or actions
(“Hazardous Materials Claims”) pending or threatened against Mortgage Borrower,
Borrower, the Property or Improvements by any Governmental Authority,
governmental agency or by any other person or entity relating to Hazardous
Materials or pursuant to the Hazardous Materials Laws.

 

7.2           HAZARDOUS MATERIALS COVENANTS. The Borrower agrees as follows:

 

(a)          No Hazardous Activities. The Borrower shall not cause or permit,
and shall not cause Mortgage Borrower to cause or permit, the Property or
Improvements to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

 

(b)          Compliance. The Borrower shall comply, and shall cause Mortgage
Borrower to comply, and the Borrower shall, and shall cause Mortgage Borrower
to, use commercially reasonable efforts to cause all other Persons to comply in
all material respects with all Hazardous Materials Laws relating to the Property
and Improvements.

 

 49 

 

 

(c)          Notices. The Borrower shall immediately notify Lender in writing
of: (i) the discovery of any Hazardous Materials on, under or about the Property
and Improvements; (ii) any knowledge by Borrower that the Property and
Improvements do not comply with any Hazardous Materials Laws; (iii) any
Hazardous Materials Claims.

 

(d)          Remedial Action. In response to the presence of any Hazardous
Materials on, under or about the Property or Improvements, the Borrower shall
immediately cause Mortgage Borrower to take, at Borrower’s sole expense, all
remedial action required by any Hazardous Materials Laws (or the applicable
Governmental Authority exercising jurisdiction thereover) or any judgment,
consent decree, settlement or compromise in respect to any Hazardous Materials
Claims.

 

7.3           INSPECTION BY LENDER. Upon reasonable prior notice to Borrower,
Lender, its employees and agents, may from time to time (whether before or after
the commencement of a nonjudicial or judicial foreclosure proceeding) enter and
inspect the Property and Improvements for the purpose of determining the
existence, location, nature and magnitude of any past or present release or
threatened release of any Hazardous Materials into, onto, beneath or from the
Property and Improvements.

 

7.4           HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER, AND ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS IN EACH SUCH PARTY’S CAPACITY AS SUCH
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) (INCLUDING IN EACH CASE
LOSSES FOR DIMINUTION IN VALUE, BUT NOT OTHER CONSEQUENTIAL DAMAGES AND
EXCLUDING LOSSES INCURRED AS A RESULT OF LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ANY HAZARDOUS MATERIALS FIRST INTRODUCED TO A PROPERTY AFTER THE
DATE LENDER, ITS DESIGNEE or AGENT acQuires possession of the propertY, it being
acknowledgeD and agreed By BORROWER that a receiver or custodian appointed BY A
COURT SHALL under no circumstances be considered to be an agent of lender) WHICH
LENDER ACTUALLY INCURS AS A DIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL IMMEDIATELY PAY TO LENDER, UPON DEMAND, ANY AMOUNTS OWING UNDER
THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES
UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE
LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTES AND THE RELEASE OR PARTIAL
RELEASE OF THE PLEDGE AGREEMENT.

 

 50 

 

 

7.5           LEGAL EFFECT. Borrower and Lender that: (i) this Article is
intended as Lender’s written request for information (and Borrower’s response)
concerning the environmental condition of the real property security as required
by California Code of Civil Procedure §726.5; and (ii) each provision in this
Section (together with any indemnity applicable to a breach of any such
provision) with respect to the environmental condition of the real property
security is intended by Lender and Borrower to be an “environmental provision”
for purposes of California Code of Civil Procedure §736. The term of the
indemnity provided for herein will commence on the date hereof. Without in any
way limiting the above, it is expressly understood that Borrower’s duty to
indemnify the applicable indemnitees hereunder shall survive: (1) any judicial
or non-judicial foreclosure under the Pledge Agreement, or transfer of the
Collateral in lieu thereof; (2) the cancellation of the Note and the release,
satisfaction or reconveyance or partial release, satisfaction or reconveyance of
the Pledge Agreement; and (3) the satisfaction of all of Borrower’s obligations
under the Loan Documents.

 

7.6           ENVIRONMENTAL IMPAIRMENT. If any portion of the Property is
determined to be “environmentally impaired” (as “environmentally impaired” is
defined in California Code of Civil Procedure Section 726.5(e)(3)) or to be an
“affected parcel” (as “affected parcel” is defined in California Code of Civil
Procedure Section 726.5(e)(1)), then, without otherwise limiting or in any way
affecting Lender’s rights and remedies under the Pledge Agreement, Lender may
elect to exercise its right under California Code of Civil Procedure Section
726.5(a) to (1) waive its lien on such environmentally impaired or affected
parcel or portion of the Property and (2) exercise (i) the rights and remedies
of an unsecured creditor, including reduction of its claim against Borrower to
judgment, and (ii) any other rights and remedies permitted by law. For purposes
of determining Lender’s right to proceed as an unsecured creditor under
California Code of Civil Procedure Section 726.5(a), Borrower shall be deemed to
have willfully permitted or acquiesced in a release or threatened release of
hazardous materials, within the meaning of California Code of Civil Procedure
Section 726.5(d)(1), if the release or threatened release of hazardous materials
was knowingly or negligently caused or contributed to by any lessee, occupant or
user of any portion of the Property and Borrower knew or should have known of
the activity by such lessee, occupant or user which caused or contributed to the
release or threatened release. All costs and expenses, including, without
limitation, attorneys’ fees, incurred by Lender in connection with any action
commenced under this Section, including any action required by California Code
of Civil Procedure Section 726.5(b) to determine the degree to which the
Property is environmentally impaired, plus interest thereon at the default rate
of interest set forth in the Note until paid, shall be added to the obligations
secured by the Pledge Agreement and shall be due and payable to Lender upon its
demand made at any time following the conclusion of such action.

 

ARTICLE 8. CASH MANAGEMENT

 

8.1           DEPOSIT ACCOUNT AGREEMENT.

 

If, at any time during the term of the Loan, the Mortgage Loan ceases to be
outstanding, then Lender may require Borrower to replace the existing deposit
account agreement with a deposit account agreement with Lender and a deposit
bank acceptable to Lender in its reasonable discretion substantially in the form
of the existing deposit account agreement (the “Mezzanine Deposit Account
Agreement”). In such event, Borrower shall cause all amounts on deposit in the
accounts of Mortgage Lender to be transferred to the deposit account described
in the Mezzanine Deposit Account Agreement, which amounts shall be held and
disbursed by Lender in accordance with the terms of the Mortgage Loan Agreement
which deal with the disbursement of funds from the accounts of the Mortgage
Lender as if such terms were set forth herein in their entirety.

 

 51 

 

 

8.2           security interest.

 

As security for payment of the Obligations and the performance by Borrower of
all other terms, conditions and provisions of the Loan Documents, Borrower
hereby pledges and assigns to Lender and grants to Lender a security interest
in, all of Borrower’s right, title and interest in and to any accounts
established pursuant to this Agreement (collectively, the “Accounts”). Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Account, or permit any Lien
to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. The Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
All interest which accrues on the funds in any Account shall accrue for the
benefit of Borrower and shall be taxable to Borrower and shall be added to and
disbursed in the same manner and under the same conditions as the principal sum
on which said interest accrued. Upon repayment in full of the Obligations, all
remaining funds in the Accounts, if any, shall be disbursed to Borrower.

 

ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER

 

9.1           EXPENSES.The Borrower shall immediately pay Lender upon demand all
costs and expenses incurred by Lender (including reasonable attorneys’ fees and
expenses) in connection with: (a) the preparation of this Agreement, all other
Loan Documents and Other Related Documents contemplated hereby; (b)  the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement, the
other Loan Documents, Other Related Documents and any other documents or
matters; (c) securing the Borrower’s compliance with any requests made pursuant
to the provisions of this Agreement; (d) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement, the other Loan Documents and Other Related Documents; (e)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting the Borrower, this Agreement, the other
Loan Documents, Other Related Documents, the Collateral, the Property or any
other security given for the Loan; and (f) the enforcement or satisfaction by
Lender of any of Borrower’s obligations under this Agreement, the other Loan
Documents or the Other Related Documents or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings. For all
purposes of this Agreement, Lender’s costs and expenses shall include, without
limitation, all appraisal fees incurred for (x) provided that no Default exists,
no more than two appraisals obtained during the term of the Loan (in addition to
any appraisal delivered in connection with the closing of the Loan) and (y) all
appraisals obtained after and during the continuation of a Default, cost
engineering and inspection fees, reasonable legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, UCC filing fees, UCC vendor
fees and the cost to Lender of any title insurance premiums, title surveys,
reconveyance and notary fees (to the extent Lender is permitted to procure such
items hereunder) and/or (following the occurrence and during the continuance of
Default) all costs incurred by Lender in connection with Section 11.2 hereof.
The Borrower recognizes and agrees that formal written Appraisals of the
Collateral, the Property and Improvements by a licensed independent appraiser
may be required by Lender’s internal procedures and/or federal regulatory
reporting requirements on an annual and/or specialized basis. If any of the
services described above are provided by an employee of Lender, Lender’s costs
and expenses for such services shall be calculated in accordance with Lender’s
standard charge for such services, which charges shall be commercially
reasonable and without duplication to any third-party costs in connection with
the same service.

 

 52 

 

 

9.2           ERISA COMPLIANCE. Borrower shall, and shall cause Mortgage
Borrower to, at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, and as soon as possible after Borrower or Mortgage Borrower knows, or
has reason to know, that any Reportable Event (as defined in ERISA) with respect
to any such plan of Borrower or Mortgage Borrower has occurred, it shall furnish
to Lender a written statement setting forth details as to such Reportable Event
and the action, if any, which Borrower or Mortgage Borrower proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.

 

9.3           LEASING.

 

(a)          The Borrower covenants and agrees at Borrower’s sole cost and
expense to cause Mortgage Borrower: (a) perform the material obligations of
lessor contained in the Leases and use commercially reasonable efforts to
enforce by all available remedies, at the discretion of Borrower, performance by
the lessees of the material obligations of the lessees contained in the Leases;
(b) (x) give Lender prompt written notice of any default in the payment of base
rent or any other material default which occurs with respect to any of the Major
Leases and Significant Leases and (y) use commercially reasonable efforts to
give Lender prompt written notice of any default in the payment of base rent or
any other material default which occurs with respect to any other Leases,
whether the default be that of the lessee or of the lessor; and (c) exercise
diligent efforts to keep all portions of the Property that are capable of being
leased, leased at all times at rentals commensurate with current market rates
for similarly situated property. The Borrower shall not, and shall not allow
Mortgage Borrower to, without the Lender’s prior written consent or as otherwise
permitted by any provision of this Loan Agreement: (i) execute any other
assignment relating to any of the Leases; (ii) collect rentals more than one (1)
month in advance of the time when it becomes due; (iii) consent to any
assignment by any lessee under any office lease other than in accordance with
the provisions of the Lease in question; or (iv) subordinate or agree to
subordinate any of the Leases to any other deed of trust or encumbrance. Any
attempted action in violation of this Section 9.3(a), Section 9.3(b), Section
9.3(c) or Section 9.4 of this Agreement shall be null and void. Notwithstanding
anything contained herein to the contrary, in no event shall Borrower allow
Mortgage Borrower to enter into any Modification that adversely affects the
economic terms of a Lease based on lessee’s or lessee’s Affiliates relationship
or business dealing with Borrower or any Borrower’s Affiliate unrelated to the
Property.

 

 53 

 

 

(b)          With respect to executed Leases (including Leases entered into
after the Effective Date), the Borrower shall not, and shall not allow Mortgage
Borrower to, without (1) Lender’ prior written consent if such Lease is a Major
Lease, or (2) the Lender’s prior written consent with respect to any other
Lease: (i) permit or allow any change, amendment, modification, assignment,
surrender, renewal, extension or termination (each a “Modification”) of any
Lease (provided that notwithstanding the foregoing with respect to Modifications
that are not terminations or surrenders of a Lease, Lender’s consent, shall not
be unreasonably withheld; (ii) waive any of the Borrower’s rights or remedies,
other than such rights which are de minimis in nature; or (iii) otherwise
consent to any material change in the obligations, duties or liabilities of a
tenant; provided however that Lender’s prior written consent, shall not be
required (1) for any Modification of any Lease entered into after the date
hereof that did not require Lender’s consent as of the execution thereof and
that would not have required Lender’s consent if the modified terms had been
part of the original lease terms (or if such Lease as modified would have been
permitted hereunder as a new Lease (after obtaining the approval of Lender that
would be applicable to such new Lease), or (2) any Modification of any Existing
Lease, so long as such modification does not (y) reduce the amount (except (I)
with respect to any amounts (other than base rent) that are past due, in
accordance with Borrower’s customary operating procedures or in good faith
settlement of any claims and (II) with respect to any amounts (other than base
rent) that have not yet become due, discounts, in Borrower’s good faith
judgment, that are commercially reasonable and, with respect to clause (II), in
no event to exceed $10,000 in the aggregate with respect to all Leases on a
monthly basis) or change the timing for payment of rent of such Existing Lease,
or otherwise result in such Existing Lease having materially less favorable
terms or (z) change the term of such Existing Lease, provided, however any
Modification to an Existing Lease shall be permitted if such Existing Lease as
modified would have been permitted hereunder as a new Lease (after obtaining the
approval of Lender that would be applicable to such new Lease)), or (3) any
Modification evidencing lease renewal options allowing for renewal at the
greater of (i) the rent payable prior to the execution of such option and (ii)
fair market rent.

 

(c)          Lender’s consent shall not be required for Borrower or Mortgage
Borrower to terminate or accept a surrender of any Lease that is not a Major
Lease or a Significant Lease where either (i) there is a bona fide default by
the tenant thereunder in the payment of base rent or otherwise in material
default or (ii) such termination or surrender in Borrower’s or Mortgage
Borrower’s good faith judgment is commercially reasonable. Additionally, the
Lender shall not unreasonably withhold consent to a termination or acceptance of
a surrender of a Lease that is a Major Lease or Significant Lease, respectively
(A) where such termination or surrender is by reason of the bona fide default by
the tenant in the payment of base rent or other material default or (B) where
another creditworthy tenant is willing to lease the related space and the net
effective rent that would be paid by the replacement tenant would exceed the net
effective rent being paid by the tenant whose Lease is being terminated or
surrendered for each of the remaining years of such Lease.

 

9.4           APPROVAL OF LEASES.

 

(a)          Borrower may cause Mortgage Borrower to enter into any Leases
provided that all the following requirements are satisfied:

 

(i)          If the Lease is a Major Lease or Significant Lease, Lender’s prior
written approval shall have first been obtained pursuant to Section 9.4(b), at
Borrower’s sole cost and expense;

 

 54 

 

 

(ii)         The Lease shall be prepared on the Mortgage Borrower’s standard
form of lease agreement, which has been approved by Lender (with changes as are
commercially reasonable taking into consideration the size, credit and
bargaining power of the related tenant) or other form required by the tenant
(which, as modified in negotiations with the tenant, is commercially reasonable
taking into consideration the size, credit and bargaining power of the tenant);

 

(iii)        The Lease shall be to a tenant who will occupy its premises for the
conduct of its and its affiliates’ business and not as a master lease primarily
for the subletting of space to others (it being understood that Leases to
tenants who lease “office suites” (i.e., tenants who conduct a similar business
to Regus Corporation) that are not Affiliates of Borrower or Guarantor are not
prohibited by this clause (iii));

 

(iv)        The Borrower shall or shall cause Mortgage Borrower to deliver to
Lender a true and complete copy of such Lease together with the delivery of the
financial statements required by Section 10.1(a) and shall certify to Lender
Borrower’s compliance with this Section 9.4;

 

(v)         Intentionally omitted.

 

(v)         The Lease shall be subordinate to the Loan and the Deed of Trust
(which subordination may be subject to the delivery by Lender of a
subordination, non-disturbance and attornment agreement in accordance with the
provisions of 9.4(c) below);

 

(vi)        No purchase option, master lease options, or rights of first refusal
for the sale of the Property shall be permitted without Lender’s prior written
approval, which may be withheld in its sole and absolute discretion; and

 

(vii)       The Lease shall provide for rental rates and other material economic
terms comparable to existing local market rates and terms (taking into account
the type and quality of the tenant) as of the date such Lease is executed by
Mortgage Borrower, shall be an arms-length transaction with a bona fide,
independent third party tenant (other than leases to the Manager on comparable
terms and covering comparable space with those in place on the date hereof), and
shall not have a Material Adverse Effect on the value or quality of the
Property.

 

If any of the conditions to entering into a Lease as set forth in this
Section 9.4(a) are not satisfied, the consent of the Lender shall be required.

 

(b)          Borrower may not enter into or cause Mortgage Borrower to enter
into any new Major Lease or Significant Lease for space in the Improvements
unless the following conditions are satisfied: (i) Borrower shall have obtained
the consent of Lender in the case of a Major Lease or a Significant Lease, which
consent shall not be unreasonably withheld if the proposed tenant is
creditworthy (as determined by Lender, in its reasonable discretion) and the
provisions of Sections 9.4(a)(ii) and (viii) have been complied with and (ii)
such Major Lease or Significant Lease complies with the provisions of Sections
9.4(a)(i), (iii), (vi) (subject to Sections 9.4(c) below) and (vii).

 

(c)          Intentionally Omitted.

 

 55 

 

 

(d)          Borrower shall promptly reimburse Lender for all costs and expenses
incurred by Lender (including, without limitation, reasonable attorney’s fees
and costs) in connection with Lender’s review and approval of any new Lease or
any Modification of an existing Lease or any other related Lease documentation
required to be reviewed and/or approved by Lender under this Section 9.4
(including, without limitation, any costs and expenses of Lender and its counsel
(but not any other Lender’s counsel) incurred in connection with the preparation
and negotiation of any subordination, non-disturbance and attornment agreement).

 

(e)          Borrower shall have the right to request approval to the material
economic and non-economic terms of a proposed Lease or Modification which would
be subject to Lender’s approval hereunder, and upon approval of such terms,
Lender, shall not unreasonably withhold consent to the final Lease documentation
provided such Lease or Modification is consistent with such agreed upon terms
and in any event Lender, shall not have the right to withhold consent to such
Lease or Modification based upon objection to any of the previously approved
terms.

 

(f)          Any failure of Lender, to respond to Borrower’s written request for
consent or approval made to Lender pursuant to Section 9.3 or this Section 9.4
within ten (10) Business Days of the date of any such request shall be deemed to
constitute Lender’s consent or approval, as applicable, provided that Borrower’s
request (i) is made in accordance with the notice provisions of this Agreement;
(ii) is accompanied by a copy of the Lease, memorandum, modification, amendment
or other document or instrument for which consent or approval is being requested
and (iii) states prominently in bold capital letters that Lender’s failure to
respond within such time period may result in deemed consent or approval.

 

9.5           OFAC. At all times throughout the term of the Loan, the Borrower,
Guarantor and their respective Affiliates shall be in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 

9.6           FURTHER ASSURANCES. Upon Lender’s request and at Borrower’s sole
cost and expense, the Borrower shall execute, acknowledge and deliver and shall
cause Mortgage Borrower to execute, acknowledge and deliver, any other
instruments and perform any other acts necessary, desirable or proper, as
reasonably determined by Lender, to carry out the purposes of this Agreement and
the other Loan Documents or to perfect and preserve any Liens created by the
Loan Documents. The Borrower shall cooperate with the Lender with respect to any
proceedings arising out of or relating to the Property, the Borrower, the
Guarantor, the Loan or the Loan Documents before any court, board or other
Governmental Authority which may in any way adversely affect the rights of the
Lender hereunder or any rights obtained by Lender under any of the Loan
Documents and, in connection therewith, permit the Lender, at its election, to
participate in any such proceedings. The Borrower shall cooperate with the
Lender in obtaining for the Lender the benefits of any insurance proceeds
lawfully or equitably payable to the Lender in connection with the Property.

 

 56 

 

 

9.7           ASSIGNMENT. Without the prior written consent of Lender (which
consent may be withheld in its sole and absolute discretion), and except for
Permitted Transfers of Permitted Liens, the Borrower shall not, whether the same
occurs directly, indirectly, by operation of Law (other than as a result of a
condemnation) or otherwise (any of the following being a “Transfer”): (a) sell,
assign, convey, transfer, pledge, mortgage or hypothecate (or permit or suffer
the occurrence of any sale, assignment, conveyance, transfer, pledge, mortgaging
or hypothecation of): (i) all or any portion of the Property or the Borrower’s
interest in all or any portion of the Collateral (including, without limitation,
the Transfer or lease of any zoning, development or air rights with respect to
the Property); (ii) any direct or indirect interest in Borrower or (iii)
Borrower’s interest under any of the Loan Documents; or (b) cause, or permit to
occur, a Change of Control. Any Transfer not otherwise permitted by this
Section 9.7 shall be void. In this regard, the Borrower acknowledges that Lender
would not make this Loan except in reliance on Borrower’s and Guarantor’s
expertise, reputation, prior experience in developing and constructing
commercial real property and Lender’s knowledge of Borrower and Guarantor.
Borrower shall pay any and all out-of-pocket costs incurred by Lender in
connection with any Permitted Transfer (including, without limitation,
reasonable attorneys’ fees and expenses). The parties acknowledge that entering
into Leases shall not constitute a Transfer. Notwithstanding anything in this
Agreement to the contrary, a lease of all or substantially all of Borrower’s
property to a tenant who will not occupy the leased premises for the conduct of
its and its affiliates’ business shall constitute a Transfer requiring the prior
written consent of each Lender.

 

9.8           MANAGEMENT AGREEMENT. At all times hereunder, Borrower shall cause
Mortgage Borrower to require the Manager of the Property to perform in all
material respects in accordance with the terms of the Management Agreement and
shall not materially amend, modify or alter the Management Agreement or the
responsibilities of such Manager or the liabilities of the Borrower under the
Management Agreement without Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. The Borrower shall, and shall
cause Mortgage Borrower to, execute, upon Lender’s request, an assignment of
Mortgage Borrower’s rights under the Management Agreement to Lender as
additional security for Borrower’s obligations under this Agreement and the
other Loan Documents and shall cause the Manager to consent to any such
assignment (which consent shall include, among other things, a subordination of
any of its fees or compensation provided in the Management Agreement as set
forth in the Assignment of Agreements). In no event shall Manager be entitled to
receive a management fee in excess of 3% of Revenues (as currently defined in
the Management Agreement) of the Property (including the proceeds of any
business interruption insurance).

 

9.9           COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall cause
Mortgage Borrower to, comply in all material respects with Applicable Law
applicable to it or its properties, including without limitation, the ADA.

 

9.10         SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower represents and
warrants that it at all times since its formation has been, and covenants and
agrees that until the Loan has been paid in full it shall, and its
Organizational Documents shall provide that it shall, continue to be, a Special
Purpose Entity. A Special Purpose Entity means a corporation, limited liability
company or a limited partnership, which at all times since its formation has
and, on and after the date hereof, shall:

 

 57 

 

 

(a)          not own (and has not owned) any asset or property other than (i)
the Property, and (ii) such property as may be necessary for or incidental to
its business purposes set forth in Section 9.10(b) below and (iii) cash,
accounts receivable associated with its business purposes set forth in
Section 9.10(b) below and other ordinary course investments of funds;

 

(b)          not engage (and has not engaged) in any business, directly or
indirectly, other than the ownership, development, operation, leasing, financing
and management of the Property and conduct and operate its business as presently
conducted and operated;

 

(c)          not amend, alter, change or repeal the “Special Purpose Provisions”
as set forth in, and as defined in, Borrower’s limited liability company
agreement without the consent of Lender, nor amend, modify or otherwise change
the Organizational Documents of Borrower without the prior consent of Lender in
any manner that (i) violates the single purpose covenants set forth in this
Section 9.10, or (ii) amends, modifies or otherwise changes any provision
thereof that by its terms cannot be modified at any time when the Loan is
outstanding or by its terms cannot be modified without Lender’ consent;

 

(d)          maintain relationships comparable to an arm’s-length transaction
with its Affiliates and enter into transactions with its Affiliates only on a
commercially reasonable basis and on terms similar to those of an arm’s-length
transaction;

 

(e)          not incur, create or assume any indebtedness, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (i) the indebtedness created by the Loan Documents, or
any Interest Rate Protection Agreement, (ii) unsecured trade payables and
operational debt not evidenced by a note; (iii) Borrower’s obligations under any
permitted Leases, (iv) Borrower’s obligations with respect to tenant
improvements, tenant allowances or leasing commissions with respect to permitted
Leases and (v) customary equipment leases and financing; provided that any
indebtedness incurred pursuant to subclauses (ii) and (v) shall (1) be incurred
in the ordinary course of the business of operating the Property, and (2) not
exceed, in the aggregate, three percent (3%) of the outstanding principal
balance of the Loan;

 

(f)           not make any loans or advances to any Person (other than advances
to any tenant for purposes relating to its Lease or any contractors or
subcontractors) nor acquire debt obligations or securities of any Person;

 

(g)          remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets (to the
extent of available cash flow);

 

(h)          pay its own liabilities and expenses only out of its own funds and
not the funds of any other Person (to the extent of available cash flow);

 

(i)           comply with and observe in all material respects the laws of the
state of its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

 

(j)           maintain all of its books, records and bank accounts separate from
those of any other Person;

 

 58 

 

 

(k)          prepare separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, and not have its
assets listed on the financial statement of any other Person; provided, however,
Borrower’s assets may be included in a consolidated financial statement with its
Affiliates provided that appropriate notations shall be made on such
consolidated financial statement to indicate the separateness of Borrower and
its Affiliates and to indicate that none of any such Affiliate’s assets and
credit are available to satisfy the debts and other obligations of Borrower;

 

(l)           file its own tax returns, if any, as may be required under
Applicable Law, to the extent not treated as a “disregarded entity”, and pay any
Taxes so required to be paid under Applicable Law unless such taxes are
contested in accordance with Section 4.4 of this Agreement;

 

(m)         maintain its books, records, resolutions and agreements as official
records;

 

(n)          be, and at all times hold itself out to the public and all other
Persons as a legal entity separate and distinct from any other entity (including
any Affiliate or any constituent party of Borrower);

 

(o)          conduct its business in its own name and correct any known
misunderstanding regarding its separate identity;

 

(p)          not identify itself or any of its Affiliates as a division or part
of the other;

 

(q)          intentionally deleted;

 

(r)           maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that this subsection (r) shall not be
deemed to require any Person to make additional capital contributions to
Borrower;

 

(s)          not commingle its funds and other assets with assets of any
Affiliate or constituent party or any other Person and hold all of its assets in
its own name;

 

(t)           maintain its assets in such a manner that it will not be
materially costly or difficult to segregate, ascertain or identify its
individual asset or assets, as the case may be, from those of any other Person;

 

(u)          except in connection with the pledge of assets to Lender in
connection with the Loan, (i) not pledge its assets for the benefit of any other
Person, (ii) not guarantee or become obligated for the debts of any other
Person, and (iii) not hold itself out to be responsible for or have its credit
available to satisfy the debts or obligations of any other Person;

 

(v)          not permit any constituent party independent access to its bank
accounts;

 

(w)         maintain a sufficient number of employees, if any, in light of its
contemplated business operations;

 

 59 

 

 

(x)          not form, acquire or hold an interest in any subsidiary;

 

(y)          allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including paying for office space and services that
are performed by any employee of any Affiliate on behalf of Borrower;

 

(z)          to the fullest extent permitted by law, not seek or effect or cause
any constituent party to seek or effect the liquidation, dissolution, winding
up, consolidation or merger, in whole or in part, or the sale of substantially
all of the assets of Borrower;

 

(aa)        not fund the operations of any of its Affiliates or pay their
expenses;

 

(bb)       keep careful records of all transactions by and between Borrower and
its Affiliates and all such transactions shall be completely and accurately
documented and payables shall be accurately and timely recorded;

 

(cc)        obtain, from and after the Effective Date, the prior unanimous
written consent of all other managing members/directors to (i) file or consent
to the filing of any bankruptcy, insolvency or reorganization case or proceeding
involving Borrower; institute any proceedings under any applicable insolvency
law or otherwise seek any relief for Borrower under any laws relating to the
relief from debts or protection of debtors generally; (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Borrower or a substantial portion of its
properties; (iii) make any assignment for the benefit of Borrower’s creditors,
as the case may be; or (iv) take any action in furtherance of the foregoing.

 

9.11         intentionally omitted.

 

9.12         PAYMENT OF PROPERTY TAXES, ETC. The Borrower shall or shall cause
the Mortgage Borrower to pay all Taxes, assessments, water rates, sewer rents
and other charges, including vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed against the Property (“Property Taxes”) prior to the date upon which
any fine, penalty, interest or cost may be added thereto or imposed by law for
the nonpayment thereof. The Borrower shall deliver to Lender, upon request,
receipted bills, cancelled checks and other evidence reasonably satisfactory to
Lender evidencing the payment of the Property Taxes prior to the date upon which
any fine, penalty, interest or cost may be added thereto or imposed by law for
the nonpayment thereof.

 

9.13         intentionally omitted.

 

9.14         COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS.

 

Neither the Borrower nor, to Borrower’s knowledge (after due care and inquiry),
(i) any other Person within the Borrowing Group or (ii) any Person acting at the
specific direction of Borrower or its Affiliates with respect to the matters
prohibited by this Section 9.14 shall: (a) use any of the Loan proceeds for the
purpose of: providing financing to or otherwise making funds directly or
indirectly available to any Sanctioned Person or in any other manner, in each
case, as would be prohibited by Sanctions or would otherwise cause Lender or
Borrower, or any entity affiliated with Lender or Borrower, to be in breach of
any Sanction; or (b) fund any repayment of the Loan with proceeds derived from
any transaction that would be prohibited by Sanctions or would otherwise cause
Lender or Borrower, or any entity affiliated with Lender or Borrower, to be in
breach of any Sanction. Borrower shall notify Lender in writing not more than
one (1) Business Day after becoming aware of any breach of this Section.

 

 60 

 

 

9.15         escrow fund.

 

Borrower shall not be required to make deposits into an escrow account with
Lender for Property Taxes or insurance premiums, provided that Mortgage Borrower
is required to and does make such deposits during the continuance of a
Triggering Event under the Mortgage Loan; provided, however, in the event
Mortgage Borrower does not make such deposits during the continuance of a
Triggering Event under the Mortgage Loan, Lender after notice to and approval of
Mortgage Lender may require Borrower to make such deposits with Lender hereunder
substantially in accordance with the provisions of the Mortgage Loan Agreement.

 

9.16         INTEREST RATE PROTECTION AGREEMENTS.

 

(a)          Borrower shall, by no later than April 6, 2018, obtain, and
thereafter maintain in effect, an Interest Rate Protection Agreement which (i)
has a term that expires no earlier than the Maturity Date; provided, that
Borrower shall be permitted to provide Interest Rate Protection Agreements with
successive terms of 1 year, so long as Borrower obtains a replacement Interest
Rate Protection Agreement satisfying the requirements of this Section 9.16 on or
before the expiration date of the then-existing Interest Rate Protection
Agreement, (ii) has a notional amount at all times equal to or greater than 100%
of the outstanding principal amount of the Loan, (iii) is on terms reasonably
acceptable to the Lender and (iv) has a strike price equal to 3.50%. If the
counterparty under the Interest Rate Protection Agreement is not Wells Fargo or
an Affiliate of Wells Fargo the counterparty must be reasonably acceptable to
Lender and must at all times maintain a long term unsecured debt rating or
counterparty rating from S&P of “A-” or higher (Wells Fargo or its Affiliate, as
counterparty under any such Interest Rate Protection Agreement, or any such
other counterparty, shall be referred to herein as an “Acceptable
Counterparty”). If the counterparty under the Interest Rate Protection Agreement
is Wells Fargo, an Affiliate of Wells Fargo or any other Lender, all breakage
amounts due under or pursuant to the applicable Interest Rate Protection
Agreement shall be guaranteed by Guarantor (or another creditworthy entity
acceptable to Lender), pursuant to a guaranty in form and substance acceptable
to Lender.

 

(b)          Borrower hereby collaterally assigns to Lender all of its right,
title and interest in any and all payments under each Interest Rate Protection
Agreement, and shall (i) deliver to Lender an executed counterpart of each such
Interest Rate Protection Agreement, (ii) obtain the consent of the Acceptable
Counterparty to such collateral assignment (as evidenced by the Acceptable
Counterparty’s execution of such collateral assignment of interest rate
protection agreement) and (iii) provide to Lender any additional documentation
reasonably requested by Lender to confirm or perfect such security instrument.

 

(c)          If, at any time during the term of the Loan, the counterparty to
the Interest Rate Protection Agreement then in effect ceases to be an Acceptable
Counterparty, or if the Interest Rate Protection Agreement is terminated for any
reason, then, within ten (10) Business Days after notice from the Lender,
Borrower shall (i) obtain a replacement Interest Rate Protection Agreement
satisfying the requirements of Section 9.16(a) above, with a counterparty that
is an Acceptable Counterparty and (ii) satisfy the requirements of Section
9.16(b) above with regard to such replacement Interest Rate Protection
Agreement. Notwithstanding anything contained herein to the contrary, Borrower
shall obtain a replacement Interest Rate Protection Agreement satisfying the
requirements of Section 9.16(a) above and satisfy the requirements of Section
9.16(b) above on or before the expiration date of any then-existing Interest
Rate Protection Agreement.

 

 61 

 

 

(d)          At any time that Borrower obtains a replacement Interest Rate
Protection Agreement as set forth in clause (c) above, Borrower shall deliver to
Lender a legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in form and substance
reasonably acceptable to Lender; provided, however, that a legal opinion shall
not be required if Wells Fargo is the Acceptable Counterparty.

 

(e)          [Intentionally Omitted]

 

(f)           Any Interest Rate Protection Agreement provided by an Acceptable
Counterparty (other than Lender or its Affiliates) shall in no event be secured
by the Collateral or any interest therein.

 

(g)          Notwithstanding anything to the contrary contained in this Section
9.16 or elsewhere in this Agreement, if, at any time, the Loan is converted from
a LIBOR Loan to a Base Rate Loan (each, a “LIBOR Conversion”), then within
thirty (30) days after such LIBOR Conversion, Borrower shall enter into, make
all payments under, and satisfy all conditions precedent to the effectiveness
of, a Substitute Interest Rate Protection Agreement (and in connection
therewith, but not prior to Borrower taking all the actions described in this
clause (g), Borrower shall have the right to terminate any then-existing
Interest Rate Protection Agreement). As used herein, “Substitute Interest Rate
Protection Agreement” shall mean an interest rate cap agreement that (i) is
commonly provided by borrowers to lenders of loans similar to the Loan with
similar floating rate indexes, (ii) provides to Lender and Borrower (as
determined by Lender in its sole but good faith discretion), for the term of the
Substitute Interest Rate Protection Agreement, a hedge against rising interest
rates that is no less beneficial to Borrower and Lender than that which was
provided by the Interest Rate Protection Agreement being replaced by the
Substitute Interest Rate Protection Agreement, (iii) satisfies the requirements
set forth in Section 9.16(a) above, (iv) with respect to which Borrower has
satisfied the requirements set forth in Section 9.16(b) and (d), and (v) with
respect to which the requirements in Section 9.16(c) and (f) shall apply.

 

From and after the date of any LIBOR Conversion, all references to “Interest
Rate Protection Agreement” and “Replacement Interest Rate Protection Agreement”
herein (other than in the definition of “Interest Rate Protection Agreement” and
the definition of “Replacement Interest Rate Protection Agreement”) shall be
deemed to refer or relate, as applicable, to a Substitute Interest Rate
Protection Agreement. Notwithstanding the foregoing, Lender acknowledges and
agrees that Borrower shall have the right, in lieu of delivering a new
Substitute Interest Rate Protection Agreement to satisfy the foregoing, to
modify the then existing Interest Rate Protection Agreement so that it satisfies
the conditions set forth in the definition of “Substitute Interest Rate
Protection Agreement” herein.

 

 62 

 

 

9.17         GUARANTOR COVENANTS.

 

(a)          Guarantor shall maintain, as of the last day of each fiscal quarter
of Guarantor, a Net Worth of at least $500,000,000, with the value of
Guarantor’s real estate assets in connection with the foregoing Net Worth
calculation being adjusted to reflect fair values consistent with GAAP or
International Financial Reporting Standards; and

 

(b)          at any time that a Sweep Guaranty is in effect, Guarantor shall
maintain, as of the last day of each fiscal quarter of Guarantor, a maximum
leverage ratio of 65% with respect to all of Guarantor’s assets in the
aggregate.

 

Property values in connection with the foregoing leverage ratio calculations
shall be calculated using the most recent appraisals ordered by Guarantor or
Lender (at Borrower’s sole cost and expense), which appraisals shall be
reasonably acceptable to Lender and shall not be more than three years old at
the time of such calculation. In addition, the calculation of liabilities in
connection with the foregoing Net Worth and leverage ratio calculations shall
NOT include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.

 

9.18         RESTRICTED PAYMENTS. Borrower shall not make a Restricted Payment
at any time a Triggering Event (as defined in the Mortgage Loan Agreement),
Potential Default or Default has occurred and is continuing.

 

9.19         Mortgage loan documents. Borrower shall not permit any Mortgage
Loan Document to be modified, changed, supplemented, altered or amended without
Lender’s prior written consent. Borrower shall provide Lender with copies of all
notices and other material correspondence received or sent by Mortgage Borrower
in accordance with the Mortgage Loan Documents.

 

9.20         REA Covenants. Borrower shall and shall cause Mortgage Borrower (a)
promptly perform and/or observe, in all material respects, all of the covenants
and agreements required to be performed and observed by it under any REA and do
all things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder, where the failure to do so would result in a Material Adverse
Effect; (b) promptly notify Lender of any material default under any REA of
which it has received written notice; (c) [Intentionally omitted]; (d) enforce
the performance and observance of all of the material covenants and material
agreements required to be performed and/or observed under any REA in a
commercially reasonable manner, where the failure to do so would result in a
Material Adverse Effect; (e) cause the Property to be operated, in all material
respects, in accordance with any REA; and (f) not, without the prior written
consent of Lender, not to be unreasonably withheld, conditioned or delayed (i)
enter into any new REA, execute modifications to any then-existing REA or
terminate any REA, if such new REA, such modification or such termination will
have a Material Adverse Effect, or (ii) following the occurrence and during the
continuance of an Event of Default, exercise any rights, make any decisions,
grant any approvals or otherwise take any action under any REA. Notwithstanding
the preceding sentence, Borrower may cause Mortgage Borrower to enter into a
modification to the Reciprocal Easement and Cost Sharing Agreement dated as of
September 10, 2014, recorded in the Official Records of Los Angeles County,
California as Instrument No. 20140962893, as amended, provided that such
modification is in the form attached as Exhibit J hereto with no material
amendments or modifications thereto.

 

 63 

 

 

9.21         Co-Ownership Agreement Covenants. Borrower hereby covenants and
agrees and shall cause Mortgage Borrower to covenant and agree that:

 

(a)          Borrower shall not and shall not allow Mortgage Borrower to,
without Lender’s prior written consent, amend, modify or materially supplement
the Co-Ownership Agreement except (i) to the extent the Loan Documents expressly
permit any of the foregoing and (ii) where the same would have no more than a de
minimis effect.

 

(b)          Borrower shall or shall cause Mortgage Borrower to pay all charges
and other sums to be paid by Borrower or Mortgage Borrower pursuant to the terms
of the Co-Ownership Agreement as the same shall become due and payable and prior
to the expiration of any applicable grace period therein provided. After prior
written notice to Lender, Borrower, at its own expense, may contest in a
commercially reasonable manner (which may include, but shall not require, a
contest by appropriate legal proceeding), in good faith and with reasonable
diligence considering the nature of the claim, the amount or validity or
application in whole or in part of any charges required to be paid or services
performed by Borrower pursuant to the Co-Ownership Agreement, provided that (i)
no Default has occurred and is continuing; (ii) the Property and no part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iii) the Co-Ownership Agreement will not be in danger of
being terminated; and (iv) Borrower shall promptly upon final determination
thereof pay the amount of any such charges, together with all costs, interest
and penalties which may be payable in connection therewith. Borrower shall not
be deemed to be in breach of the first sentence of this Section 9.21(b) (and no
Default shall arise by reason thereof) if the payment in question is being
contested pursuant to the procedures set forth above.

 

(c)          Borrower shall or shall cause Mortgage Borrower to (i) comply, in
all material respects, with all of the terms, covenants and conditions on
Borrower’s part to be complied with pursuant to terms of the Co-Ownership
Agreement, and (ii) use commercially reasonable efforts to cause each other
Person that is a party to the Co-Ownership Agreement to comply, in all material
respects, with all of the terms, covenants and conditions on such Person’s part
to be complied with pursuant to terms of the Co-Ownership Agreement where the
failure to do so would have a Material Adverse Effect.

 

(d)          Borrower shall or shall cause Mortgage Borrower to take all actions
or use commercially reasonable efforts to cause each other Person that is a
party to the Co-Ownership Agreement to take all actions, as may be necessary
from time to time to preserve and maintain the Co-Ownership Agreement in
accordance with applicable laws, rules and regulations.

 

(e)          Borrower shall not and shall not cause Mortgage Borrower to,
without the prior written consent of Lender, as determined in its sole
discretion, take (and hereby assigns to Lender any right it may have to take)
any action to terminate, surrender, or accept any termination or surrender of,
the Co-Ownership Agreement or the Property. Borrower will or will cause Mortgage
Borrower to promptly provide Lender with a copy of all notices of default given
or received by it under the Co-Ownership Agreement at the address listed in this
Agreement, or any other address which Lender from time to time may provide in
writing to it.

 

 64 

 

 

(f)           Borrower shall not and shall not cause Mortgage Borrower to,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), consent to the appointment of a depository
for insurance or condemnation proceeds or exercise any right it may have to
grant consent (or withhold its consent) to any request by any party to the
Co-Ownership Agreement which request would have an adverse effect on the value
or the utility of the Property.

 

(g)          Except for Permitted Liens, Borrower shall not and shall not cause
Mortgage Borrower to assign (other than to Lender) or encumber Property or,
except to the extent permitted under the Co-Ownership Agreement and solely to
the extent Borrower has a right of consent or approval thereover, permit any
other Person to assign or encumber any interests under the Co-Ownership
Agreement other than such Person’s separate tenancy-in-common interest therein.

 

(h)          If Lender, its nominee, designee, successor, or assignee acquires
title and/or rights of Mortgage Borrower under the Co-Ownership Agreement by
reason of foreclosure of the Deed of Trust, deed in lieu of foreclosure or
otherwise, such party shall (x) succeed to all of the rights of and benefits
accruing to Mortgage Borrower under the Co-Ownership Agreement, and (y) be
entitled to exercise all of the rights and benefits accruing to Borrower under
the Co-Ownership Agreement. At such time as Lender shall request, Mortgage
Borrower agrees to execute and deliver to Lender such documents as Lender and
its counsel may reasonably require in order to insure that the provisions of
this section will be validly and legally enforceable and effective against
Mortgage Borrower and all parties claiming by, through, under or against
Mortgage Borrower.

 

(i)           Borrower shall not and shall not cause Mortgage Borrower to
commence any proceeding or take any action to terminate the Co-Ownership
Agreement or partition the tenancy-in-common without the prior written consent
of Lender. Borrower hereby waives its right of partition while the Loan is
outstanding. The unenforceability of the waiver of the right to partition shall
not affect, impair or limit the right of Lender to declare a Default with
respect to any partition or action for partition.

 

9.22         MORTGAGE BORROWER COVENANTS.

 

Borrower shall cause Mortgage Borrower to comply with all obligations with which
Mortgage Borrower has covenanted to comply under the Mortgage Loan Agreement and
all other Mortgage Loan Documents whether or not the related Mortgage Loan
Document has been repaid or otherwise terminated, unless otherwise consented to
in writing by Lender. Borrower shall cause Mortgage Borrower to promptly notify
Lender of all notices received by Mortgage Borrower under or in connection with
the Mortgage Loan, including, without limitation, any notice by the Mortgage
Lender to Mortgage Borrower of any default by Mortgage Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Mortgage Loan Documents on the part of Mortgage Borrower to be performed or
observed, and deliver to Lender a true copy of each such notice, together with
any other consents, notices, requests or other written correspondence between
Mortgage Borrower and Mortgage Lender.

 

 65 

 

 

ARTICLE 10. REPORTING COVENANTS

 

10.1         FINANCIAL INFORMATION.

 

(a)          Until such time as the Loan shall have been paid in full, the
Borrower shall deliver to Lender, as soon as available, but in no event later
than one hundred twenty (120) days after each fiscal year end which shall at all
times be a calendar year, a current annual financial statement (including,
without limitation, an income and expense statement, a cash flow statement and a
balance sheet, together with supporting property schedules) of the Borrower, in
form, content, substance and reasonable detail acceptable to Lender. Each such
annual financial statement shall be accompanied by a certificate of Borrower
stating that each such annual financial statement is true, correct, accurate,
and complete and presents fairly the financial condition and results of the
operations of Borrower and the Property being reported upon and has been
prepared in accordance with GAAP or International Financial Reporting Standards.
In addition to the foregoing, Borrower shall deliver to Lender as soon as
available but no later than ninety (90) days after the closing date of each
fiscal quarter, a quarterly financial statement (including, without limitation,
an income and expense statement, a cash flow statement and a balance sheet),
accompanied by a certificate of Borrower stating that each such quarterly
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Borrower and the
Property being reported upon and has been prepared in accordance with GAAP or
International Financial Reporting Standards. Within sixty (60) days after the
closing date of each fiscal quarter, the Borrower shall deliver an operating
statement for the Property, a rent roll for the previous fiscal quarter, copies
of Leases executed during the previous fiscal quarter, and a DSCR Certificate
for the purposes of determining whether any prepayment, delivery of collateral
or other action may be required pursuant to Sections 9.13(a) – (c) hereof.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with GAAP or International Financial Reporting Standards,
consistently applied. In addition, the Borrower shall provide to Lender, not
later than thirty (30) days prior to the fiscal year end, operating and capital
budgets for the Property and Improvements for the next calendar year, which
budgets shall show projected Gross Operating Income, Operating Expenses and
capital expenditures, each on a monthly basis.

 

 66 

 

 

(b)          Guarantor Reporting. Until such time as the Loan shall have been
paid in full, the Guarantor shall deliver to Lender, as soon as available, but
in no event later than one-hundred twenty (120) days after each fiscal year end,
which shall end as of the last day of a calendar quarter, a current annual
financial statement (including, without limitation, an income and expense
statement, a cash flow statement and a balance sheet, together with supporting
property schedules) of Guarantor, audited by a Big Four accounting firm (or such
other firm as may be reasonably acceptable to Lender), in form, substance and
detail as is reasonably acceptable to Lender. Each annual financial statement
shall be accompanied by a certificate of Guarantor stating that each such annual
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Guarantor and has been
prepared in accordance with GAAP or International Financial Reporting Standards
as of the date of the applicable financial report. In addition to the foregoing,
the Guarantor shall deliver to Lender as soon as available but no later than
ninety (90) days after the closing date of each fiscal quarter, a quarterly
financial statement (including, without limitation, an income and expense
statement, a cash flow statement and a balance sheet), in form, substance and
detail reasonably acceptable to Lender, accompanied by a certificate of
Guarantor stating that each such quarterly financial statement is true, correct,
accurate, and complete and presents fairly the financial condition and results
of the operations of Guarantor and has been prepared in accordance with GAAP or
International Financial Reporting Standards as of the date of the applicable
financial report. Concurrently with delivery of the annual and quarterly
financial statements referred to above, the Guarantor shall deliver a compliance
certificate setting forth in reasonable detail the calculation of the
Guarantor’s Net Worth for such fiscal quarter (or in the case of the annual
financial statements, the last fiscal quarter of such fiscal year). Except as
otherwise agreed to by Lender, all such financial information shall be prepared
in accordance with GAAP or International Financial Reporting Standards as of the
date of the applicable financial report, consistently applied.

 

(c)          Certificate of Borrower and Guarantor. Together with each delivery
of any financial statement pursuant to Section 10.1(a) or Section 10.1(b),
Borrower or Guarantor, as applicable, shall provide the certificate of a
financial officer or other authorized signatory that such person has reviewed
the terms of this Agreement and the other Loan Documents, and has made a review
in reasonable detail of the transactions and condition of Borrower or the
Guarantor, as applicable, during the accounting period covered by financial
statements as he or she deems appropriate with respect to the giving of such
certificate, and that such review has not disclosed the existence during or at
the end of such accounting period, and that such person does not have knowledge
of the existence of any condition or event which constitutes a Default or a
material Potential Default as of the date of such certificate, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

 

(d)          Other Information. Promptly upon Lender’s request, Borrower shall
provide such other information (including but not limited to leasing status
reports) as Lender may reasonably require. In addition to all of the
aforementioned documents, Borrower shall deliver to Lender, as soon as
available, all documents, reports and statements provided to the Mortgage Lender
by Mortgage Borrower in connection with the Mortgage Loan and/or the Property
and Improvements.

 

 67 

 

 

(e)          Budget. For the partial year period commencing on the Effective
Date, and for each fiscal year thereafter, the Borrower shall submit to the
Lender an Annual Budget for the Property not later than thirty (30) days prior
to the commencement of such fiscal year in form reasonably satisfactory to the
Lender (in the same form as submitted for approval to Mortgage Lender). Borrower
shall provide Lender with prompt notice upon becoming aware of any failure of
the Guarantor to be in compliance with the financial covenants set forth in
Section 9.17. From and after the occurrence of a Triggering Event and until a
Triggering Event Termination, such Annual Budget shall be subject to Lender’s
written approval (each such Annual Budget, after it has been approved in writing
by the Lender shall be hereinafter referred to as an “Approved Annual Budget”).
So long as no Triggering Event has occurred and is continuing, such Annual
Budget shall not be subject to Lender’s approval, and shall be deemed to be an
Approved Annual Budget for the purposes of this Agreement until the occurrence
of a Triggering Event. Upon the occurrence of a Triggering Event, Borrower shall
provide to Lender (within five (5) Business Days after the occurrence of such
Triggering Event) an Annual Budget for the remainder of the then-current fiscal
year, and such Annual Budget shall not be deemed to be an Approved Budget until
approved by Lender in its reasonable discretion. These approval provisions will
then apply until a Triggering Event Termination. In the event that the Lender
objects to a proposed Annual Budget (or a modification to an Approved Annual
Budget) submitted by the Borrower for approval, the Lender shall advise Borrower
of such objections within fifteen (15) days after receipt thereof (and deliver
to Borrower a reasonably detailed description of such objections) and the
Borrower shall promptly revise such Annual Budget and resubmit the same to the
Lender. The Lender shall advise the Borrower of any objections to such revised
Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise the same in accordance with the process described in this
subsection until the Lender approves the Annual Budget. Failure of Lender to
object to an Annual Budget within the time frames described above shall be
deemed to be approval of such Annual Budget as an Approved Annual Budget;
provided the Borrower’s request states prominently in bold capital letters that
Lender’s failure to respond with such time period may result in deemed consent
or approval.

 

10.2         BOOKS AND RECORDS. The Borrower shall maintain complete books of
account and other records for the Collateral, the Property and Improvements and
for disbursement and use of the proceeds of the Loan, and the same shall be
available for inspection and copying by Lender upon reasonable prior notice.
Borrower shall be obligated to reimburse the Lender for its costs and expenses
incurred in connection with the exercise of their rights under this Section
while a Default exists.

 

10.3         INTENTIONALLY DELETED.

 

10.4         INTENTIONALLY DELETED.

 

10.5         INTENTIONALLY DELETED.

 

10.6         KNOWLEDGE OF DEFAULT; ETC. The Borrower shall promptly, upon
obtaining knowledge thereof, report in writing to Lender the occurrence of any
Default.

 

10.7         LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. The Borrower
shall promptly, upon obtaining knowledge thereof, report in writing to Lender,
(i) the institution of, or threat in writing of, any material proceeding against
or affecting Borrower, Mortgage Borrower, the Collateral or the Property,
including any eminent domain or other condemnation proceedings affecting the
Property, or (ii) any material development in any proceeding already disclosed,
which, in either case, has a Material Adverse Effect, which notice shall contain
such information as may be reasonably available to Borrower or Mortgage Borrower
to enable Lender and its counsel to evaluate such matters.

 

10.8         intentionally omitted.

 

 68 

 

 

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1         DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement, the other Loan
Documents and the Guaranty:

 

(a)          Monetary. Borrower’s failure to pay when due any sums payable under
Section 2.6(a); or

 

(b)          Other Monetary. Borrower’s failure to pay when due any sums payable
under this Agreement, the Hazardous Materials Indemnity, the Note, Agreement and
any of the other Loan Documents other than those set forth in Section 11.1(a)
and such failure continues for five (5) Business Days after written notice by
Lender; or

 

(c)          Performance of Obligations. Any Borrower’s or Guarantor’s failure
to perform in any material respect any obligation (other than those specified in
clauses (a) and (b), and clauses (d) through (o) of this Section 11.1) that it
is required to perform under any of the Loan Documents or the Guaranty and the
continuance of such failure for thirty (30) days after written notice thereof
from Lender; provided, however, other than with respect to a failure to deliver
any documents or information to the Lender which Borrower or the Guarantor is
required to under the Loan Documents or the Guaranty, if such failure cannot be
cured by Borrower or Guarantor, as the case may be, within such thirty (30) day
period with reasonable diligence, then said thirty (30) day period shall be
extended for such additional time period as Borrower or Guarantor shall require
to cure the same, provided that such party commences to cure within such thirty
(30) day period and thereafter continues with reasonable diligence to cure the
same, but in no event shall such additional period exceed ninety (90) days; or

 

(d)          Liens, Material Damage. (i) Subject to Borrower’s right to contest
as provided in the second proviso of Section 4.4, if the Property becomes
subject to any mechanic’s, materialman’s or other Lien, except a Permitted Lien,
and such Lien is not discharged (by payment or bonding) within forty five (45)
days after Borrower obtains knowledge of such Lien, or (ii) any material damage
to, or loss, theft or destruction of, any Collateral, or the Property whether or
not insured, or any strike, lockout, labor dispute, embargo, condemnation, act
of God or public enemy, or other casualty which causes, for more than thirty
(30) consecutive days beyond the coverage period of any applicable business
interruption insurance, or, if such event is not covered by business
interruption insurance, for ninety (90) consecutive days, the cessation or
substantial curtailment of revenue producing activities of Borrower or Mortgage
Borrower, but only if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect; or

 

 69 

 

 

(e)          Representations and Warranties. The material breach of any
representation or warranty of Borrower or the Guarantor in any of the Loan
Documents or the Guaranty or in any report, certificate, financial statement or
other document prepared or certified by Borrower or Guarantor and furnished
pursuant to or in connection with this Agreement or any other Loan Documents or
the Guaranty, provided that in the event of an unintentional breach of a
representation or warranty which exists due to circumstances or conditions which
are capable of being cured within thirty (30) days, Borrower or Guarantor, as
the case may be, shall have thirty (30) days from the date of Lender’s delivery
of notice of the breach in which to cure the breach; however, if such breach has
not or would not reasonably be likely to cause a Material Adverse Effect and
such breach cannot be cured by Borrower or Guarantor, as the case may be, within
such thirty (30) day period with reasonable diligence, then said thirty (30) day
period shall be extended for such additional time period as Borrower or
Guarantor, as the case may be, shall require to cure the same, provided that
such party commences such cure within such thirty (30) day period and thereafter
continues with reasonable diligence to cure the same, but in no event shall such
additional period exceed sixty (60) days; or

 

(f)           Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower or Mortgage Borrower for relief under the Bankruptcy Code,
or under any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing of any pleading or an
answer by Borrower or Mortgage Borrower in any involuntary proceeding under the
Bankruptcy Code or other debtor relief law which admits the jurisdiction of the
court or the petition’s material allegations regarding Borrower’s insolvency;
(iii) a general assignment by Borrower or Mortgage Borrower for the benefit of
creditors; or (iv) Borrower applying for, or the appointment of, a receiver,
trustee, custodian or liquidator of Borrower or Mortgage Borrower or any of its
property; or

 

(g)          Involuntary Bankruptcy. The failure of Borrower or Mortgage
Borrower to effect a full dismissal of any involuntary petition under the
Bankruptcy Code or under any other debtor relief law that is filed against
Borrower or Mortgage Borrower or in any way restrains or limits Borrower,
Lenders regarding the Loan, the Collateral, the Property or the Improvements,
prior to the earlier of the entry of any court order granting relief sought in
such involuntary petition, or ninety (90) days after the date of filing of such
involuntary petition; or

 

(h)          Partners; Guarantors. The occurrence of any of the events specified
in Section 11.1(f) or Section 11.1(g) as to Guarantor; or

 

(i)           Transfer. The occurrence of any Transfer other than a Permitted
Transfer, Permitted Lien or Permitted Easement without the prior written consent
of Lender; or

 

(j)           Loss of Priority. The failure at any time of the UCC Financing
Statements to be a valid first lien on the Collateral or any portion thereof,
other than as a result of any termination of the UCC Financing Statements with
respect to all or any portion of the Collateral pursuant to the terms and
conditions of this Agreement; or

 

(k)          Revocation of Loan Documents. Borrower or Guarantor shall disavow,
revoke or terminate the Guaranty, or any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Guaranty; or

 

(l)           Interest Rate Protection Agreement. If any of the following events
shall occur: (1) the occurrence of a default by Mortgage Borrower or Borrower,
which default shall continue beyond the applicable notice and grace period,
under any Interest Rate Protection Agreement now or hereafter entered into by
Mortgage Borrower or Borrower, including, without limitation, the Swap Contract
(as defined in the Mortgage Loan Agreement); or (2) without limitation to the
provisions of the preceding clause (1), the failure of the Borrower to comply
with its obligations under Section 9.16(c) within the time periods proscribed
therein; or

 

 70 

 

 

(m)         Judgment. One or more final, non-appealable judgment or judgments
are entered against the Borrower or the Mortgage Borrower in an aggregate amount
greater than $3,500,000 which is not paid, bonded or otherwise satisfied in full
within ninety (90) days following the date such judgment was entered; provided,
however that any such judgment shall not be a Default under this Section 11.1(m)
if and for long as (i) the amount of such judgment is covered by a valid and
binding policy of insurance between the defendant and an insurer (such insurer
meeting the rating requirement set forth in Section 5.2(b) hereof), covering
payment thereof and (ii) the insurer has been notified of and has not disputed
the claim made for payment of, the amount of such judgment, provided, further,
however, that if any such judgment shall constitute a Lien on the Property, the
provisions of Section 11.1(d) shall apply; or

 

(n)          Guaranties. The occurrence of a default under the Guaranty or the
Hazardous Materials Indemnity Agreement, beyond any applicable notice and cure
period set forth therein, if any; or

 

(o)          Mortgage Loan. A Mortgage Loan Default shall occur, and shall not
have been cured by Mortgage Borrower, or if Mortgage Borrower enters into or
otherwise suffers or permits any amendment, waiver, supplement, termination,
extension, renewal, replacement or other modification of any Mortgage Loan
Document without the prior written consent of Lender; or

 

(p)          Guarantor Financial Covenants. Either (i) the Guarantor shall at
any time fail to comply with the financial covenants set forth in Section
9.17(a) or (ii) the Guarantor shall at any time fail to comply with the
financial covenants set forth in Section 9.17(b) and, in connection with the
resultant Sweep Guaranty Termination Event, Borrower fails to comply with its
obligations set forth in Section 8.5(c) of this Agreement; or

 

(q)          Co-Ownership Agreement. If Borrower or Mortgage Borrower defaults
under the Co-Ownership Agreement beyond the expiration of applicable notice and
grace periods, if any, thereunder which such default results in a Material
Adverse Effect or if the Co-Ownership Agreement is canceled, terminated or
surrendered or expires pursuant to its terms, unless in such case Borrower or
Mortgage Borrower shall within thirty (30) days thereafter cause the
Co-Ownership Agreement to be reinstated or continued, as the case may be; or

 

(r)           Partition. If Borrower or Mortgage Borrower any other Person
commences any proceeding or takes any action to terminate the Co-Ownership
Agreement or partition the tenancy-in-common described therein without the prior
written consent of Lender and, if a Person other than Borrower or Mortgage
Borrower, the same is not dismissed within ninety (90) days of its commencement;
or

 

(s)          Breach of Sanctions Provisions. The failure of any representation
or warranty of Borrower, or Borrower’s failure to perform or observe any
covenant, contained in either of those Sections of this Agreement entitled
“Anti-Corruption Laws and Sanctions” or “Compliance With Anti-Corruption Laws
and Sanctions”; or

 

 71 

 

 

(t)           Money Laundering. The (i) conviction of Mortgage Borrower,
Borrower, Sponsor, Guarantor, BPO or any Sponsor BFP Subsidiary, or any officer
or director thereof, on any charge of violating any Anti-Money Laundering Laws,
or (ii) indictment, arraignment or custodial detention of Mortgage Borrower,
Borrower, Sponsor, Guarantor, BPO or any Sponsor BFP Subsidiary, or any officer
or director thereof, on any charge of violating any Anti-Money Laundering Laws,
to the extent such indictment, arraignment or custodial detention is reasonably
expected to, in the opinion of Lender, result in a Material Adverse Effect or to
subject Lender to liability by any Governmental Authority.

 

Notwithstanding the foregoing, in no event shall any Default result from
Borrower’s failure to pay any amount if both (i) Lender is expressly obligated
pursuant to the terms of the Loan Documents to release funds to Borrower to pay
such amount and (ii) Lender breaches, and continues to be in breach of, such
obligation.

 

11.2         ACCELERATION UPON DEFAULT; REMEDIES.

 

(a)          Automatic Acceleration. Upon the occurrence of a Default specified
in Sections 11.1(f) or 11.1(g), the principal of, and all accrued interest on,
the Loan and the Note at the time outstanding, and all of the other Obligations
of Borrower, including, but not limited to, the other amounts owed to Lender
under this Agreement, the Note or any of the other Loan Documents shall become
immediately and automatically due and payable by Borrower without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by Borrower.

 

(b)          Acceleration. If any other Default shall exist, the Lender may
declare the principal of, and accrued interest on, the Loan and the Note at the
time outstanding and all of the other Obligations, including, but not limited
to, the other amounts owed to the Lender under this Agreement, the Note or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by Borrower.

 

(c)          Loan Documents. The Lender may exercise any and all of its rights
under any and all of the other Loan Documents. Upon any such acceleration,
Lender may, in addition to all other remedies permitted under this Agreement and
the other Loan Documents and at law or equity, apply any sums in the Accounts to
the sums owing under the Loan Documents and any and all obligations of Lenders
to fund further disbursements under the Loan shall terminate.

 

(d)          Appointment of Receiver. To the extent permitted by Applicable Law
while a Default is continuing, the Lender shall be entitled to the appointment
of a receiver for the assets and properties of the Borrower, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the Collateral, and/or the business
operations of the Borrower and to exercise such power as the court shall confer
upon such receiver.

 

 72 

 

 

(e)          Marshaling. The Lender shall not be under any obligation to marshal
any assets in favor of any Loan Party or any other party or against or in
payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to the Lender and the Lender enforces its security
interests or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

(f)           Remedy Procedures.

 

(i)          Nothing contained herein or in any other Loan Document shall be
construed as requiring the Lender to resort to the Property or any other
Collateral for satisfaction of the Obligations in preference or priority to any
other Collateral, and Lender may seek satisfaction out of the Property or all of
the other Collateral or any part thereof, in its absolute discretion in respect
of the Obligations. The Lender shall have the right to foreclose on the Pledge
Agreement in any manner and for any amounts secured by the Pledge Agreement then
due and payable as determined by the Lender its sole discretion. The Borrower
hereby absolutely and irrevocably appoints the Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof.

 

(ii)         Without limitation to the foregoing, upon the occurrence and during
the continuance of a Default, Lender shall have the right to institute a
proceeding or proceedings for the foreclosure of the Pledge Agreement whether by
court action, power of sale or otherwise, under any applicable provision of law,
for all or any part of the Obligations, and the lien and the security interest
created by the Pledge Agreement shall continue in full force and effect without
loss of priority as a lien and security interest securing the payment of that
portion of the Obligations then due and payable but still outstanding.  Lender
shall be permitted to enforce payment and performance of the Obligations and
exercise any and all rights and remedies under the Loan Documents, or as
provided by law or at equity, by one or more proceedings, whether
contemporaneous, consecutive or both, to be determined by Lender, in its sole
discretion, in the State or county in which the Property is located.  Any and
all sums received by Lender in connection with the enforcement of the Pledge
Agreement shall be applied to the Obligations in such order and priority as
Lender shall determine, in its sole discretion.

 

(g)          Order of Payments. If a Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by the Lender under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in such order and priority as
Lender shall determine, in its sole discretion.

 

11.3         DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Lender may but shall not be obligated to make such payments. The
Borrower shall immediately repay such funds upon written demand of Lender. In
either case, the Default with respect to which any such payment has been made by
Lender shall not be deemed cured until such deposit or repayment (as the case
may be) has been made by Borrower to Lender.

 

 73 

 

 

11.4         COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED. All costs of
enforcement and collection (including reasonable attorneys’ fees and expenses)
and any other funds expended by Lender in the exercise of its rights or remedies
under this Agreement and the other Loan Documents shall be payable by the
Borrower to Lender upon demand, together with interest at the rate applicable to
the principal balance of the Loan from the date the funds were expended.

 

11.5         RIGHTS CUMULATIVE, NO WAIVER. All Lender’s rights and remedies
provided in this Agreement and the other Loan Documents, together with those
granted by law or at equity, are cumulative and may be exercised by Lender at
any time. Lender’s exercise of any right or remedy shall not constitute a cure
of any Default unless all sums then due and payable to Lender under the Loan
Documents are repaid and Borrower has cured all other Defaults. No waiver shall
be implied from any failure of Lender to take, or any delay by Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition. Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.

 

11.6         INTENTIONALLY OMITTED.

 

ARTICLE 12. THE LENDER

 

12.1         Reimbursement for Protective Advances. Lender may make, and shall
be reimbursed in full by Borrower for, protective advances with respect to any
amounts owed by Borrower in connection with the Collateral, or any amounts owed
by Mortgage Borrower in connection with the Property and Improvements,
including, among other things, payments required by Mortgage Borrower under the
Mortgage Loan in connection with the Property, including Property Taxes,
assessments and governmental charges or levies imposed upon the Property or
Improvements, and amounts expended to pay insurance premiums for policies of
insurance related to such Property, subject to any applicable Mortgage Borrower
right to contest such item as set forth in the Mortgage Loan Documents. The
Borrower agrees to pay on demand all Protective Advances.

 

12.2         SETOFF. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, the Lender and
such Participant is hereby authorized by the Borrower, at any time or from time
to time while a Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Lender and the Lender exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lender, any affiliate of Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loan and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.

 

 74 

 

 

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1         INDEMNITY. The Borrower hereby agrees to defend, indemnify and hold
harmless the Lender, its respective directors, officers, employees, agents,
successors and assigns (in their capacities as such) from and against any and
all losses, damages, liabilities, claims, actions, judgments, court costs and
reasonable legal fees or other expenses (including, without limitation,
attorneys’ fees and expenses) which Lender may incur as a direct consequence of:
(a) the purpose to which Borrower applies the Loan proceeds; (b) the failure of
Borrower or guarantor to perform any obligations as and when required by this
Agreement, any of the other Loan Documents or any Other Related Document;
(c) any failure at any time of Borrower’s representations or warranties to be
true and correct; or (d) any act or omission by Borrower, constituent partner or
member of Borrower, any contractor, subcontractor or material supplier,
engineer, architect or other person or entity with respect to the Property.
Borrower shall pay to Lender within ten (10) days after demand thereof any
amounts owing under this indemnity, together with interest from the date the
indebtedness arises until paid at the rate of interest applicable to the
principal balance of the loan. Borrower’s duty and obligations to defend,
indemnify and hold harmless the Lender shall survive cancellation of the notes.

 

13.2         FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Lender under the terms of
this Agreement, any of the other Loan Documents or Other Related Documents shall
be subject to Lender’s approval and shall not be modified, superseded or
terminated in any respect without Lender’s prior written approval.

 

13.3         NO THIRD PARTIES BENEFITED. No person other than Lender and
Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents or Other Related Documents.

 

13.4         NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing, shall be delivered by hand or overnight courier service (with a
reputable overnight courier service), or mailed by certified or registered mail,
return receipt requested, and shall be delivered to the appropriate party at the
address set forth on the signature page of this Agreement (subject to change
from time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery, or (a) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Lender at the address specified or (b) if sent by hand or
overnight courier service, upon the first to occur of receipt or one (1)
Business Day after being deposited with the courier service; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Borrower shall forward
to Lender, without delay, copies of all notices, letters and other
communications delivered to the Property, Mortgage Borrower or Mortgage Lender
in connection with the Mortgage Loan or the Mortgage Loan Documents.

 

 75 

 

 

13.5         ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and
authorizes Lender, as Borrower’s attorney-in-fact, which agency is coupled with
an interest, to execute and/or record in Lender’s or Borrower’s name any
notices, instruments or documents that Lender deems appropriate in its
reasonable judgment to protect Lenders’ interest under any of the Loan Documents
or Other Related Documents; provided, that prior to a Default, Lender shall give
Borrower at least five (5) Business Days’ notice before exercising such power of
attorney and no such action taken shall increase Borrower’s obligations or
liabilities hereunder.

 

13.6         ACTIONS. The Borrower agrees that Lender, in exercising the rights,
duties or liabilities of Lender or Borrower under the Loan Documents or Other
Related Documents, may commence, appear in or defend, as is appropriate to
protect its interest in the Collateral or to prevent a Material Adverse Effect,
any action or proceeding purporting to affect the Property, the Improvements,
the Loan Documents or the Other Related Documents and Borrower shall, within ten
(10) days after demand, reimburse Lender for all such expenses so incurred or
paid by Lender, including, without limitation, attorneys’ fees and expenses and
court costs.

 

13.7         RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender
under the Loan Documents and Other Related Documents is, and shall at all times
remain, solely that of borrower and lender, and Lender neither undertakes nor
assumes any responsibility or duty to Borrower or to any third party with
respect to the Property or Improvements, except as expressly provided in this
Agreement, the other Loan Documents and the Other Related Documents.

 

13.8         DELAY OUTSIDE LENDER’S CONTROL. Lender shall not be liable in any
way to Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.

 

13.9         ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is
engaged by Lender to enforce or defend any provision of this Agreement, any of
the other Loan Documents or Other Related Documents, or as a consequence of any
Default under the Loan Documents or Other Related Documents, with or without the
filing of any legal action or proceeding, and including, without limitation, any
fees and expenses incurred in any bankruptcy proceeding of Borrower, then
Borrower shall immediately pay to Lender, upon demand, the amount of all
reasonable attorneys’ fees and expenses and all costs incurred by Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Loan.

 

13.10      IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for
in this Agreement, all amounts payable by Borrower to Lender shall be payable
only in United States Dollars, in immediately available funds.

 

 76 

 

 

13.11      AMENDMENTS AND WAIVERS.

 

(a)          Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lender may be given, (ii) any term of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Lender, and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

 

(b)          Amendment of Lender’s Duties, Etc. No amendment, waiver or consent
unless in writing and signed by the Lender shall affect the rights or duties of
the Lender under this Agreement, any of the other Loan Documents or Other
Related Documents. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Lender in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

 

13.12      SUCCESSORS AND ASSIGNS.

 

(a)          Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement without the prior written consent of the
Lender.

 

 77 

 

 

(b)          Participations. Lender may at any time grant to an affiliate of
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitments or the Obligations
owing to Lender. Except as expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document. In the
event of any such grant by a Lender of a participating interest to a
Participant, Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower shall continue to deal solely and
directly with Lender in connection with Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which Lender may grant such a
participating interest shall provide that Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided, however, Lender may agree with the
Participant that it will not, without the consent of the Participant, agree to
(i) increase Lender’s Commitment, (ii) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to Lender, (iii) reduce the
rate at which interest is payable thereon, (iv) release any Collateral (except
as expressly provided in the Loan Documents) or (v) release Guarantor from any
liability under the Guaranty (except as expressly provided in the Loan
Documents). An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b). A Participant, through the applicable participating Lender,
shall be entitled to the benefits of Section 2.11 in the same manner as if it
were an Assignee so long as such Participant shall have complied with the
requirements of Section 2.11, and, provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to Section 2.11 than the
participating Lender would have been entitled to receive with respect to the
direct or indirect participation sold to the Participant (and without
duplication of amounts payable to such participating Lender). Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans, Commitments or other obligations under any
Loan Document from time to time (the "Participant Register"). The obligations of
Borrower under the Loan Documents are registered obligations within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations and any other relevant or successor provisions of the
Internal Revenue Code or such regulations (and shall be construed as such) and
the right, title and interest of each Participant in and to such obligations
shall be transferable only upon notation of such transfer in the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Sections 163(f), 871(h)(2)
and 881(c)(2) of the Internal Revenue Code. The entries in the Participant
Register shall be conclusive absent manifest error, and Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(c)          Assignments. Lender may at any time assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes. Upon the consummation of any such
assignment, Assignee shall be deemed to be a Lender party to this Agreement and
shall have all the rights and obligations of a Lender and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender and the Borrower shall make appropriate arrangements so the new Notes are
issued to the Assignee and such transferor Lender, as appropriate, and shall
update Schedule I attached hereto. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to Borrower, or any of its respective affiliates or
Subsidiaries. Lender, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices a copy of each assignment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower and the Lender shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower and Lender at any time and from time to time upon reasonable prior
notice. The obligations of Borrower under the Loan Documents are registered
obligations and the right, title and interest of Lender and its Assignees in and
to such obligations shall be transferable only upon notation of such transfer in
the Register. This Section 13.12(c) shall be construed so that such obligations
are at all times maintained in “registered from” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
regulations (and any other relevant or successor provisions of the Internal
Revenue Code or such regulations).

 

 78 

 

 

(d)          Federal Reserve Bank Assignments. In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, Lender may at any time and from time to time, pledge and assign
all or any portion of its rights under all or any of the Loan Documents and
Other Related Documents to a Federal Reserve Bank; provided that no such pledge
or assignment shall release Lender from its obligation thereunder.

 

(e)          Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants). In connection with such negotiation,
execution and delivery, Borrower authorizes Lender to communicate all
information and documentation related to the Loan (whether to Borrower or to any
Participant, Assignee, legal counsel, appraiser or other necessary party)
directly by e-mail, fax, or other electronic means used to transmit information.

 

(f)          Intentionally Omitted.

 

13.13      STAMP, INTANGIBLE AND RECORDING TAXES.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar Taxes, fees or charges and shall indemnify the Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such Taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Note and any of the
other Loan Documents, the amendment, supplement, modification or waiver of or
consent under this Agreement, the Note or any of the other Loan Documents or the
perfection of any rights or Liens under this Agreement, the Note or any of the
other Loan Documents.

 

13.14      LENDER’S DISCRETION. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender, and with respect to any determination that is in
the sole discretion of Lender, shall be final and conclusive absent manifest
error, in the case of numerical calculations.

 

 79 

 

 

13.15      LENDER. Upon the occurrence and during the continuance of a Default,
Lender may designate an agent or independent contractor to exercise any of
Lender’s rights under this Agreement, any of the other Loan Documents and Other
Related Documents (acknowledging that Lender shall not engage such parties to
perform ministerial services which Lender performs on a routine basis). Any
reference to Lender in any of the Loan Documents or Other Related Documents
shall include Lender’s, agents, employees or independent contractors. Borrower
shall pay the costs of such agent or independent contractor either directly to
such person or to Lender in reimbursement of such costs, as applicable.

 

13.16      TAX SERVICE. Lender, is authorized to secure, at Borrower’s expense,
a tax service contract with a third party vendor which shall provide tax
information on the Property, Collateral and Improvements satisfactory to Lender.

 

13.17      WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

 

13.18      SEVERABILITY. If any provision or obligation under this Agreement,
the other Loan Documents or Other Related Documents shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Note or this Agreement or any other Loan
Document, or the right of collectability therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrower.

 

13.19      TIME. Time is of the essence of each and every term of this
Agreement.

 

13.20      HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

 

 80 

 

 

13.21      GOVERNING LAW.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
BORROWER AND ACCEPTED BY LENDER AND LENDERS IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. BORROWER ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF THIS AGREEMENT AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(b)          BORROWER HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. BORROWER FURTHER CONSENTS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH ANY OF THE
PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM
OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY. BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY,
AT THE ADDRESSES SET FORTH IN SECTION 13.4 HEREOF IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH HEREOF. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF
ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST
BORROWER IN ANY JURISDICTION.

 

 81 

 

 

(c)          PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO ABOVE.

 

13.22      USA PATRIOT ACT NOTICE; COMPLIANCE.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender may from time-to-time request, and
the Borrower shall, and shall cause the other Loan Parties, to provide to
Lender, such Loan Party’s name, address, tax identification number and/or such
other identification information as shall be necessary for Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

13.23      INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Lender in writing.

 

13.24      JOINT AND SEVERAL LIABILITY. The liability of the Borrower and all
other persons and entities obligated in any manner under this Agreement, any of
the Loan Documents or Other Related Documents, other than Lender, shall be joint
and several.

 

13.25      COUNTERPARTS. To facilitate execution, this document may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

13.26      LIMITED RECOURSE. The members and other direct or indirect owners of
Borrower and their officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates (collectively, “Borrower
Related Parties”) shall have no personal liability for and none of their assets
shall be subject to a claim arising out of the obligations of Borrower hereunder
or under any of the other Loan Documents or otherwise with respect to the Loan
and the Loan Documents (other than the Guaranty and the Hazardous Materials
Indemnity Agreement, in each case, to the extent that any such Borrower Related
Party is a party thereto, and as more particularly set forth in such documents).

 

 82 

 

 

13.27      REMEDIES OF BORROWER. In the event that a claim or adjudication is
made that Lender or its respective agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or its respective agents, as the case may be,
has an obligation to act reasonably or promptly, Borrower agrees that neither
Lender nor its agents shall be liable for any monetary damages, and Borrower’s
sole remedies shall be limited to commencing an action seeking injunctive relief
or declaratory judgment. The parties hereto agree that any action or proceeding
to determine whether Lender has acted reasonably shall be determined by an
action seeking declaratory judgment.

 

13.28      CONFLICTS. In the event of any conflict between the terms of this
Agreement and the terms of the other Loan Documents and the Other Related
Documents, the terms of this Agreement shall prevail.

 

13.29      CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents and that
this Agreement and the other Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

 

13.30      ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each Lender
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 83 

 

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

13.31      INTERCREDITOR AGREEMENT.

 

(a)          Lender and Mortgage Lender are or will be parties to the
Intercreditor Agreement memorializing their relative rights and obligations with
respect to the Mortgage Loan, the Loan, Mortgage Borrower, Borrower, the
Collateral and the Property. Borrower hereby acknowledges and agrees that (i)
such Intercreditor Agreement is intended solely for the benefit of Lender and
Mortgage Lender and (ii) Borrower and Mortgage Borrower are not intended
third-party beneficiaries of any of the provisions therein and shall not be
entitled to rely on any of the provisions contained therein. Lender and Mortgage
Lender shall have no obligation to disclose to Borrower or Mortgage Borrower the
contents of the Intercreditor Agreement. Borrower’s obligations hereunder are
independent of such Intercreditor Agreement and remain unmodified by the terms
and provisions thereof.

 

(b)          In the event Lender is required pursuant to the terms of the
Intercreditor Agreement to pay over any payment or distribution of assets,
whether in cash, property or securities which is applied to the Debt, including,
without limitation, any proceeds of the Property previously received by Lender
on account of the Loan to the Mortgage Lender, then Borrower agrees to indemnify
Lender for any amounts so paid, and any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.

 

13.32      MORTGAGE LOAN DEFAULTS.

 

(a)          Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Mortgage Loan Documents or
if Mortgage Lender asserts that Mortgage Borrower has defaulted in the
performance or observance of any term, covenant or condition of the Mortgage
Loan Documents (whether or not the same shall have continued beyond any
applicable notice or grace periods, whether or not Mortgage Lender shall have
delivered proper notice to Mortgage Borrower, and without regard to any other
defenses or offset rights Mortgage Borrower may have against Mortgage Lender),
Borrower hereby expressly agrees that Lender shall have the immediate right,
without notice to or demand on Borrower or Mortgage Borrower, but shall be under
no obligation: (i) to pay all or any part of the Mortgage Loan, and any other
sums, that are then due and payable and to perform any act or take any action on
behalf of Mortgage Borrower, as may be appropriate, to cause all of the terms,
covenants and conditions of the Mortgage Loan Documents on the part of Mortgage
Borrower to be performed or observed thereunder to be promptly performed or
observed; and (ii) to pay any other amounts and take any other action as Lender,
in its sole and absolute discretion, shall deem advisable to protect or preserve
the rights and interests of Lender in the Loan and/or the Collateral. Lender
shall have no obligation to complete any cure or attempted cure undertaken or
commenced by Lender. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section (including, without limitation,
reasonable attorneys’ and other professional fees), with interest at the
Alternate Rate, for the period from the date of demand by Lender to Borrower for
such payments to the date of payment to Lender, shall constitute a portion of
the Debt, shall be secured by the Pledge Agreement and shall be due and payable
to Lender within two (2) Business Days following demand therefor.

 

 84 

 

 

(b)          Borrower hereby grants, and shall cause Mortgage Borrower to grant,
Lender and any Person designated by Lender the right to enter upon the Property
at any time for the purpose of carrying out the rights granted to Lender under
this Section 13.34. Borrower shall not, and shall not cause or permit Mortgage
Borrower or any other Person to impede, interfere with, hinder or delay, any
effort or action on the part of Lender to cure any default or asserted default
under the Mortgage Loan, or to otherwise protect or preserve Lender’s interests
in the Loan and the Collateral, including the Property in accordance with the
provisions of this Agreement and the other Loan Documents.

 

(c)          Borrower hereby indemnifies Lender from and against all
out-of-pocket liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including, without limitation, reasonable attorneys’ and other professional
fees, whether or not suit is brought, and settlement costs), and disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Lender as a result of the foregoing actions. Lender shall have
no obligation to Borrower, Mortgage Borrower or any other party to make any such
payment or performance. Borrower shall not impede, interfere with, hinder or
delay, and shall cause Mortgage Borrower to not impede, interfere with, hinder
or delay, any effort or action on the part of Lender to cure any default or
asserted default under the Mortgage Loan, or to otherwise protect or preserve
Lender’s interests in the Loan and the Collateral following a default or
asserted default under the Mortgage Loan.

 

(d)          If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Mortgage Borrower, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section other than
claims arising out of the fraud, illegal acts, gross negligence or willful
misconduct of Lender. In the event that Lender makes any payment in respect of
the Mortgage Loan, Lender shall be subrogated to all of the rights of Mortgage
Lender under the Mortgage Loan Documents against the Property, in addition to
all other rights it may have under the Loan Documents.

 

(e)          Any default under the Mortgage Loan which is cured by Lender,
whether or not such cure is prior to the expiration of any applicable grace,
notice or cure period under the Mortgage Loan Documents, shall constitute an
immediate Default under this Agreement without any notice, grace or cure period
otherwise applicable under this Agreement unless Borrower (x) reimburses Lender
for reasonable all costs and expenses incurred by Lender in connection with such
cure and (y) otherwise cures such default and/or Mortgage Lender accepts the
cure of such default, in the case of each of (x) and (y) prior to the expiration
of any notice, grace or cure period provided under the Mortgage Loan Documents.

 

(f)           In the event that Lender makes any payment in respect of the
Mortgage Loan, Lender shall be subrogated to all of the rights of Mortgage
Lender under the Mortgage Loan Documents against the Property and Mortgage
Borrower in addition to all other rights Lender may have under the Loan
Documents or applicable law.

 



  85 

 



 

13.33      DISCUSSIONS WITH MORTGAGE LENDER.

 

In connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Property, the Mortgage
Loan, the Loan or any other matter directly with Mortgage Lender or Mortgage
Lender’s consultants, agents or representatives without notice to or permission
from Borrower or any other Loan Party, nor shall Lender have any obligation to
disclose such discussions or the contents thereof with Borrower or any other
Loan Party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 86 

 

 

IN WITNESS WHEREOF, Borrower, and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.

 

“LENDER”

 

RVP MEZZ DEBT 1 LLC, a Delaware limited

liability company

 

By: Regency Vista Park, LLC, a Delaware

limited liability company, its initial sole member

 

By: /s/ Robert Smith   Name:    Robert Smith   Title: Vice President  

Lender’s Address:

 

RVP Mezz Debt 1 LLC

c/o J.P. Morgan Investment Management, Inc.

270 Park Avenue, 7th Floor

New York, New York 10017

Attention: Candace D. Chao

 

and

 



RVP Mezz Debt 1 LLC

c/o J.P. Morgan Investment Management, Inc.

2029 Century Park E. Suite 4150

Los Angeles, California 90067

Attention: Steven Zaun

 

with a copy to:

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attn: Diana Brummer, Esq.

 



[Signature Page to Mezzanine Loan Agreement]

 

 

 

  

“BORROWER”

 

EYP MEZZANINE, LLC, a Delaware limited
liability company

 

By: /s/ Jason Kirschner   Name:     Jason Kirschner   Its: Senior Vice
President, Finance  

Borrower’s Address:

 

EYP Mezzanine, LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: Jason Kirschner

 

with a copy to:

 

EYP Mezzanine, LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: General Counsel

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven Wilner



 

[Signature Page to Mezzanine Loan Agreement]

 



 
 

 

Schedule I – Pro Rata Shares

 

Lender  Commitment   Pro Rata Share            RVP MEZZ DEBT 1 LLC 
$35,000,000.00    100%             TOTALS  $35,000,000.00    100%

 

 Schedule I-1 

 

 

Schedule II – Existing Leases/Rent Rolls

 

(See attached)

 

 Schedule II-1 

 

 



Schedule III – Litigation Disclosure

 

None

 

 Schedule III-1 

 

 

Schedule IV – Environmental Reports

 

Phase I Environmental Site Assessment, Ernst & Young Plaza, EBI Project No.
1118000209, January 26, 2018, EBI Consulting 

 

 Schedule IV-1 

 

 

Schedule V – REA’s

 

Amended and Restated Owners’ Operating and Reciprocal Easement Agreement, by and
among South Figueroa Plaza Associates (as successor-in-interest to Seventh
Street Plaza Associates), the Community Redevelopment Agency of the City of Los
Angeles, California and PPLA Plaza Limited Partnership, dated June 20, 1986, and
recorded in the Recorder’s Office of Los Angeles County, California as document
87-885291

 

Reciprocal Easement and Cost Sharing Agreement, dated September 10, 2014
executed by EYP Realty, LLC, a Delaware limited liability company, BOP FIGat7th
LLC, a Delaware limited liability company and BOP FIGat7th Parking LLC, a
Delaware limited liability company, and recorded September 11, 2014 as
Instrument No. 2014-0962893, of Official Records. 

 

 Schedule V-1 

 

 

Schedule VI – Lease Disclosures

 

[See attached] 

 

 Schedule VI-1 

 

 



EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOTS 1, 2 AND 4 OF TRACT 71804, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED
IN BOOK 1379 PAGES 42 TO 48 INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER THAT PORTION OF SAID LAND, INCLUDED WITHIN THAT PORTION
OF THE JACKINS TRACT IN BOOK 2 PAGE 71 OF MAPS, DESCRIBED AS FOLLOWS:

 

LOT 16 AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH THAT PORTION OF SAID
LAND WHICH WOULD PASS BY OPERATIONS OF LAW WITH THE CONVEYANCE OF SAID LOT 16
AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH ALL NECESSARY AND CONVENIENT
RIGHTS TO EXPLORE FOR, DEVELOP, PRODUCE, EXTRACT AND TAKE THE SAME INCLUDING THE
EXCLUSIVE RIGHT TO DIRECTIONALLY DRILL INTO AND THROUGH SAID LAND FROM OTHER
LANDS AND INTO THE SUBSURFACE OR OTHER LANDS, SUBJECT TO THE EXPRESS LIMITATIONS
THAT ANY AND ALL OPERATIONS FOR THE EXPLORATION, DEVELOPMENT, PRODUCTION,
EXTRACTION AND TAKING OF ANY OF SAID SUBSTANCES SHALL BE CARRIED ON AT LEVELS
BELOW THE DEPTH OF 500 FEET FROM THE SURFACE OF THE ABOVE DESCRIBED PROPERTY BY
MEANS OF MINES, WELLS, DERRICKS, AND/OR OTHER EQUIPMENT FROM THE SURFACE
LOCATIONS ON ADJOINING OR NEIGHBORING LAND LYING OUTSIDE OF THE ABOVE DESCRIBED
PROPERTY AND SUBJECT FURTHER TO THE EXPRESS LIMITATIONS THAT THE FOREGOING
RESERVATIONS SHALL IN NO WAY BE INTERPRETED TO INCLUDE ANY RIGHTS OF ENTRY IN
AND UPON THE SURFACE OF THE ABOVE DESCRIBED STRIP OF LAND, AS RESERVED BY MARY
E. MC KENNEY, A MARRIED WOMAN ALSO KNOWN AS MARY ELIZABETH MC KENNEY, IN DEED
RECORDED SEPTEMBER 24, 1968 AS INSTRUMENT NO. 560.

 

EXCEPT FROM SAID LOT, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF LOS
ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.

 

 Exhibit A-1 

 

 

PARCEL 2:

 

EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS, ENCROACHMENTS AND OTHER MATTERS
UPON THE TERMS AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN
AMENDED AND RESTATED OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND
AMONG SEVENTH STREET PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE
CITY OF LOS ANGELES, CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE
20, 1986 AND RECORDED JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL
RECORDS, SAID AGREEMENT BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED
OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 5, 1990, BY
AND BETWEEN PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND
SOUTH FIGUEROA PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN
INTEREST TO SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP,
FORMERLY KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS
INSTRUMENT NO. 90-2108281,AND RE-RECORDED APRIL 30, 1991 AS INSTRUMENT NO.
91-619078, BOTH OF OFFICIAL RECORDS, AND BY AMENDMENT NO. 2 TO AMENDED AND
RESTATED OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED JANUARY 1,
1993, BY AND AMONG PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED
PARTNERSHIP, SOUTH FIGUEROA PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP,
SUCCESSOR IN INTEREST TO SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL
PARTNERSHIP, FORMERLY KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, AND THE
COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, RECORDED
JANUARY 30, 1995 AS INSTRUMENT NO. 95-150496, OFFICIAL RECORDS.

 

PARCEL 3:

 

EASEMENTS FOR PEDESTRIAN INGRESS AND EGRESS, ENCROACHMENTS, CONSTRUCTION,
UTILITIES AND SUPPORT, LOADING DOCK, PARKING TURNAROUND, ACCESS, MAINTENANCE,
REPAIR, RESTORATION AND REPLACEMENT, AND CONDENSED WATER AND OTHER MATTERS UPON
THE TERMS AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN RECIPROCAL
EASEMENT AND COST SHARING AGREEMENT BY AND AMONG EYP REALTY, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED LIABILITY
COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY COMPANY,
DATED SEPTEMBER 10, 2014, AND RECORDED ON SEPTEMBER 11, 2014 AS INSTRUMENT NO.
2014-0962893 OF OFFICIAL RECORDS.

 

PARCEL 4:

 

AN UNDIVIDED 28.25 PERCENT INTEREST IN AND TO LOT 4 OF AMENDED TRACT 32622, IN
THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 1098 PAGE 83 TO 86
INCLUSIVE OF MAPS THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT FROM SAID LOT 4, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFTS OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF,
AS RESERVED IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.

 

PARCEL 5:

 

LOT 7 OF AMENDED TRACT 32622, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN
BOOK 1098 PAGES 83 TO 86 INCLUSIVE OF MAPS IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.

 

 Exhibit A-2 

 

 

EXHIBIT B – DOCUMENTS

 

1.          Loan Documents. The documents listed below in this Section 1 and
amendments, modifications and supplements thereto which have received the prior
written consent of Lender, together with any documents executed in the future
that are approved by Lender and that recite that they are “Loan Documents” for
purposes of this Agreement are collectively referred to herein as the Loan
Documents.

 

1.1          This Agreement.

 

1.2          Mezzanine Promissory Note dated as of the Closing Date, even date
herewith or such other date, as applicable, in the aggregate principal amount of
$35,000,000 made by Borrower payable to the Lender in the amounts set forth on
Schedule I.

 

1.3          Pledge and Security Agreement dated as of the Closing Date executed
by Borrower and Lender as hereafter amended, supplemented, replaced or modified.

 

1.4          UCC Financing Statements

 

1.5          Mezzanine Subordination of Management Agreement dated as of the
Closing Date, executed by Borrower as hereafter amended, supplemented, replaced
or modified

 

2.          Other Related Documents (Which Are Not Loan Documents):

 

2.1          Mezzanine Hazardous Materials Indemnity Agreement (Unsecured) dated
as of the Closing Date, executed by Borrower and Guarantor as hereafter amended,
supplemented, replaced or modified.

 

2.2          Mezzanine Limited Guaranty dated as of the Closing Date, executed
by Guarantor as hereafter amended, supplemented, replaced or modified.

 

2.3          The Opinion Letter of Iaffaldano, Shaw & Young LLP, Counsel to
Borrower and Guarantor, dated as of the date hereof.

 

2.4          The Opinion Letter of Cleary Gottlieb Steen & Hamilton LLP Counsel
to Borrower and Guarantor, dated of the date hereof.

 

2.5          Officer’s Certificates and Certificates of Incumbency delivered by
Borrower and Guarantor in connection with the original closing and the closing
of this Agreement.

 

2.6          Corporate Resolutions authorizing execution of the Loan Documents,
the Guaranties and the Indemnities dated as of the Original Closing Date and/or
even date herewith, as applicable.

 

2.7          The organizational documents of Borrower and Guarantor, including,
without limitation, limited liability company agreements, partnership
agreements, certificates of incorporation, limited partnership certificates,
by-laws and other similar documents and instruments. 

 

 Exhibit B-1 

 

 

EXHIBIT D – Intentionally Omitted

 

 Exhibit D-1 

 

 

EXHIBIT E – Intentionally Omitted

 

 Exhibit E-1 

 

 

EXHIBIT F – INTENTIONALLY OMITTED

 

 Exhibit F-1 

 

 

EXHIBIT G – ORGANIZATIONAL CHART OF BORROWER AND GUARANTOR

 

[TO BE ATTACHED]

 

 Exhibit G-1 

 

 



EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Lender and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Lender,
and (2) the undersigned shall have at all times furnished the Borrower and the
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 EXHIBIT I-1 

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Lender in writing, and (2) the
undersigned shall have at all times furnished Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 EXHIBIT I-2 

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Lender and (2) the undersigned shall have at all times furnished
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 EXHIBIT I-3 

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Lender and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Lender, and (2) the undersigned shall have at all
times furnished the Borrower and the Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 EXHIBIT I-4 

 

 

EXHIBIT J

 

FIRST AMENDMENT TO

RECIPROCAL EASEMENT AND COST SHARING AGREEMENT

 

THIS FIRST AMENDMENT TO RECIPROCAL EASEMENT AND COST SHARING AGREEMENT (this
"Amendment") is made and entered into as of March ___, 2018 by and among EYP
REALTY, LLC, a Delaware limited liability company (together with its successors
and assigns as described in Article 1 herein, "Office Owner") BOP FIGAT7TH LLC,
a Delaware limited liability company (together with its successors and assigns
as described in Article 1 herein and also sometimes including Retail Owner
Subsidiary as provided in the fourth Recital below, "Retail Owner"), and BOP
FIGAT7TH PARKING LLC, a Delaware limited liability company (together with its
successors and assigns as described in Article 1 herein, "Retail Owner
Subsidiary").

 

RECITALS

 

WHEREAS, Office Owner, Retail Owner and Retail Owner Subsidiary are parties to
that certain Reciprocal Easement and Cost Sharing Agreement dated as of
September 10, 2014, recorded in the Official Records of Los Angeles County,
California as Instrument No. 20140962893 (the "Original Sub-REA"), which
memorializes certain of their rights and obligations under the REA (as defined
below) and provides for easements, covenants and restrictions with respect to
the Office Parcels (as defined below) and the Retail Parcels (as defined below)
(collectively, the "Parcels"), which easements, covenants and restrictions run
with the Parcels and be binding upon and inure to the benefit of the successors
and assigns of Office Owner and Retail Owner and every part thereof and interest
therein.

 

WHEREAS, immediately prior to execution of the Original Sub-REA, Office Owner
owned (a) that certain real property known as Lot 1 ("Lot 1") of Amended Tract
No. 32622, as per Map recorded in Book 1098, Pages 83 through 86, inclusive of
Maps (the "Original Tract Map") in the Official Records of Los Angeles County,
California (the "Official Records"), which Lot 1 generally consists of an office
building ("Tower 1") located at 725 South Figueroa Street, in the City of Los
Angeles, State of California, a retail shopping center (the "Retail Center")
located at 735 South Figueroa Street, in the City of Los Angeles, State of
California, and certain common areas and underground parking and loading dock
facilities; (b) an undivided 43% interest in Lot 4 ("Lot 4") of the Original
Tract Map, upon which Lot 4 is constructed a free-standing parking structure,
located at 945 West 8th Street, Los Angeles, California (the "Parking
Structure"), and (c) Lots 5 ("Lot 5") 6 ("Lot 6"), and 7 ("Lot 7") of the
Original Tract Map, which Lots are air parcels located above said Lot 4 and
within which floors of the Parking Structure are located (the "Parking
Parcels").

 

WHEREAS, pursuant to Tract No. 71804 as per Map recorded on August 7, 2014 in
Book 1379, Pages 42 through 48 in the Official Records (the "Tract Map"), which
Tract Map is attached to the Original Sub-REA as Exhibit A, Office Owner has
subdivided Lot 1 into the following four lots: (a) Lot 1 of the Tract Map, which
is the land underlying the Tower 1 Parcel, Center Parcel and Tower 1 Parking
Parcel (as hereafter defined), and upon which, among other facilities, a
driveway providing ingress/egress to the Parking Structure, the subterranean
loading dock ramp and loading dock facilities are located (the "Commercial Land
Parcel"); (b) Lot 2 of the Tract Map, which Lot 2 is an air parcel upon which
the Tower 1 is located (the "Tower 1 Parcel"); (c) Lot 3 of the Tract Map, which
Lot 3 is an air parcel upon which the Retail Center, certain common areas and
vehicular parking are located (the "Center Parcel"); and (d) Lot 4 of the Tract
Map upon which the executive parking for Tower 1 is located (the "Tower 1
Parking Parcel").

 

 EXHIBIT J-1 

 

 

WHEREAS, Office Owner now owns the Tower 1 Parcel, the Commercial Land Parcel,
the Tower 1 Parking Parcel, Lot 7, and an undivided 28.25% interest in Lot 4
(collectively, the "Office Parcels"), and has conveyed (a) the Center Parcel and
an undivided 14.75% interest in Lot 4 (collectively, the "Retail Owner Parcels")
to Retail Owner, and (b) Lot 5 and Lot 6, (collectively, the "Retail Parking")
to Retail Owner Subsidiary (a wholly owned subsidiary of Retail Owner). For
purposes of this Amendment references to "Retail Owner" shall include the Retail
Owner Subsidiary to the extent applicable to the Retail Parking; and the Retail
Owner Parcels and Retail Parking shall be collectively referred to in this
Amendment as the "Retail Parcels."

 

WHEREAS, CRA/LA, a Designated Local Authority, as successor-in-interest to the
Community Redevelopment Agency of the City of Los Angeles (the "CRA") holds a
leasehold interest in Lot 5 and Lot 6 and a fee interest for a term of years in
the improvements contained within Lot 5 and Lot 6.

 

WHEREAS, Office Owner's predecessor in interest to Lot 1 and the Parking
Parcels, PPLA Plaza Limited Partnership, a California limited partnership
("PPLA"), Seventh Street Plaza Associates, a California joint venture and
predecessor ("SSPA"), and the CRA, entered into that certain Amended and
Restated Owners' Operating and Reciprocal Easement Agreement (the "Original
REA") dated as of June 20, 1986 and recorded on the June 4, 1987 as Instrument
No. 87-885291 in the Official Records, which Original REA has been amended
pursuant to (i) that certain Amendment No. 1 to Amended and Restated Owners'
Operating and Reciprocal Easement Agreement dated December 5, 1990, by and
between PPLA and South Figueroa Plaza Associates, a California general
partnership and successor in interest to SSPA ("SFPA"), and recorded on December
21, 1990 as Instrument No, 90-2108281 in the Official Records and rerecorded on
April 30, 1991 as Instrument No, 91-619078 in the Official Records (the "REA
First Amendment") and (ii) that certain Amendment No. 2 to Amended and Restated
Owners' Operating and Reciprocal Easement Agreement dated January 1, 1993, by
and among PPLA, SFPA and the CRA, and recorded on January 30, 1995 as Instrument
No. 95-150496 in the Official Records (the "REA Second Amendment"; the Original
REA, as amended by the REA First Amendment and REA Second Amendment is referred
to herein as the "REA").

 

WHEREAS, the REA encumbers (a) the Office Parcels, (b) the Retail Parcels, (c)
Lot 2 of the Original Tract Map (upon which is currently constructed an office
building located at 777 South Figueroa Street, City of Los Angeles, State of
California, "Tower 2"), (d) the remaining 57% interest in Lot 4, (e) Lot 3 of
the Original Tract Map (currently undeveloped) ("Lot 3"), (f) Lot 8 of the
Original Tract Map, which Lot 8 is an air parcel located above said Lot 4 within
which floors of the Parking Structure are located, (g) Lot 9 of the Original
Tract Map (currently undeveloped), which is an air parcel above Lot 4 and within
which it was contemplated, in connection with the development of an office
building on Lot 3, that floors of the Parking Structure would be located, and
(h) Lot 10 of the Original Tract Map (currently undeveloped), which is an air
parcel above a portion of the Center Parcel.

 

WHEREAS, Office Owner, Retail Owner and Retail Parking Owner desire to amend the
Original Sub-REA as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the receipt and sufficiency of which is hereby acknowledged, Office Owner,
Retail Owner and Retail Parking Owner agree as follows:

 

 EXHIBIT J-2 

 

 

ARTICLE 1.

DEFINITIONS

 

All capitalized terms used herein without definition shall have the meanings
ascribed to them in the REA or the Sub-REA as applicable. In addition to any
other terms herein defined, the following capitalized terms set forth in this
Amendment, shall have the following meanings:

 

"Affiliate" means as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common ownership or
Control with such Person.

 

"Lot 4 Co-Ownership Agreement" means that certain Amended and Restated Lot 4
Co-Ownership Agreement dated as of September 10, 2014 by and among Office Owner,
Retail Owner, Maguire Properties – 777 Tower, LLC, and Maguire Properties – 755
S Figueroa, LLC, recorded in the Official Records of Los Angeles County as
Instrument No. 20140962892.

 

"Office Owner" means EYP REALTY, LLC, a Delaware limited liability company, and
its successors and assigns as owners of the Office Parcels, subject to Section
2.4 below.

 

"Person" means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department, or agency thereof and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

"Retail Owner" means BOP FIGAT7TH LLC, a Delaware limited liability company, and
its successors and assigns as owners of the Retail Owner Parcels, and sometimes
includes Retail Owner Subsidiary and its successors and assigns as owners of the
Retail Parking.

 

"Retail Owner Subsidiary" means BOP FIGAT7TH PARKING LLC, a Delaware limited
liability company, and its successors and assigns as owners of the Retail
Parking.

 

ARTICLE 2.

AMENDMENT PROVISIONS

 

2.1           To the extent, if any, that the Retail Owner presently has any
voting or consent rights under the REA, the Sub-REA or Lot-4 Co-Ownership
Agreement, this Amendment does not diminish those rights; provided, however,
that this Section 2.1 will be subject to Section 2.2 below.

 

2.2           As among the owners of the Lots, as to any matter under the REA,
the Sub-REA or the Lot 4 Co-Ownership Agreement as to which the owner of Lot 1
(or its Parking Parcels) has the right to act, vote, or consent (each such
matter, a "Voting Matter"), the Office Owner (and not Retail Owner) will
exercise such rights, subject to the remaining provisions of this Section 2.2.

 

A.           Office Owner will not exercise its rights with respect to a Voting
Matter of the following types without obtaining the prior written consent of the
Retail Owner, which the Retail Owner will not unreasonably withhold, condition
or delay (the consent or denial of consent by Retail Owner to be referred to
herein as a "Retail Voting Directive"):

 

1.          If the Voting Matter will (i) have an adverse impact on the
maintenance, use during construction, structural integrity or safety of any of
the Retail Parcels (other than, in each case, any temporary interference with
the same or any relocation of any access areas resulting from or in connection
the development, construction of any improvements, repair or alteration of any
of the Lots or any portion thereof) or (ii) result in the imposition of a
special maintenance obligation on the Retail Owner (unless another owner is or
agrees to be responsible for the payment thereof);

 

 EXHIBIT J-3 

 

 

2.          If the Voting Matter pertains to the development of Lot 10 of the
Original Tract Map;

 

3.          If the Voting Matter pertains to the development of Phase III (as
defined in the REA), and the development of Phase III would impose a special
maintenance obligation on any of the Retail Parcels for which the Retail Owner
(as distinguished from one of the other owners) would be solely responsible;

 

4.          If the Voting Matter pertains to parking and would result in either
(i) the number of parking spaces in the Parking Structure allocated to the
Retail Owner being less than 510 unless alternative parking spaces are provided
that are approved in writing by Retail Owner, which approval the Retail Owner
will not unreasonably withhold, condition or delay, or (ii) a material and
adverse effect on the Retail Owner's use, operation or maintenance of the Retail
Parcels (other than temporary interference with the same during the development,
construction, repair, alteration or maintenance of any portion of the Project or
during an emergency); or

 

5.          If the Voting Matter (i) pertains to termination, amendments, or
modifications of the REA and (ii) would have a material adverse effect on the
Retail Parcels or on the use, operation, or maintenance thereof.

 

B.           In each case in subsection A of this Section 2.2 in which the
Retail Owner fails to respond within 10 business days of receipt to the written
request of the Office Owner for a Retail Voting Directive, and further fails to
respond within 5 business days of receipt to a second written request of the
Office Owner for a Retail Voting Directive, then the Office Owner may, but shall
not be required to, deem the Retail Owner's consent to have been given and such
deemed consent shall be considered a Retail Voting Directive. In each case in
subsection A of this Section 2.2 in which the Retail Voting Directive is to
withhold Retail Owner's consent to a Voting Matter and Office Owner objects to
such withholding of consent based on the fact that Retail Owner's withholding of
consent would have a material adverse effect on the use, operation or
maintenance of the Office Parcels, and Office Owner and Retail Owner shall be
unable to resolve the matter, then either of them shall have the right to have
the same resolved using the same arbitration procedure as is set forth in the
REA, and the arbitrators shall be instructed to resolve the matter based on the
equities. To the extent that the arbitrators confirm that Retail Owner's consent
to a Voting Matter was duly withheld, then the Retail Owner's withholding of
consent to the extent of the confirmation of the arbitrators shall be considered
a Retail Voting Directive. The arbitrators shall have the right to require that
the non-prevailing party pay the reasonable costs and expenses, including
attorneys' fees and expenses, of the prevailing party, all as determined by the
arbitrators.

 

C.           Retail Owner shall indemnify, defend, and hold Office Owner
harmless from and against any and all claims, suits, liabilities, losses, costs,
and expenses made by or incurred by Office Owner to parties that are neither a
party to the Original Sub-REA or a party to the REA to the extent resulting from
any Retail Voting Directive. In the event that Office Owner is not an Affiliate
of Retail Owner and Office Owner fails to seek Retail Owner's consent when
required under subsection A of this Section 2.2, or Office Owner fails to comply
with a Retail Voting Directive, then Office Owner shall indemnify, defend and
hold Retail Owner harmless from and against any and all claims, suits,
liabilities, losses, costs and expenses made by or incurred to parties that are
neither a party to the Original Sub-REA or a party to the REA to the extent
caused by such failure or refusal.

 

 EXHIBIT J-4 

 

 

2.3           Office Owner shall, if requested by Retail Owner and at Retail
Owner's sole cost and expense (which shall include, without limitation,
compensation for the reasonable market value of all services provided in
connection with the same to the extent that such costs exceed that which Office
Owner may incur in collection of corresponding amounts owed Office Owner), make
commercially reasonable efforts to assist Retail Owner in billing and collecting
from the owners of other Lots (e.g., outside of Lot 1) off the Original Tract
Map such owners' shares of operating, maintenance and other costs that are
incurred by Retail Owner and, under the REA, are to be paid by such other
owners; provided, however, that Office Owner shall not be required to either
bring suit or assert a lien on the non-paying owner's Lot to enforce such rights
under the REA. If despite Office Owner's commercially reasonable efforts an
owner of any of the other Lots fails to pay such amounts, then upon receipt of
Retail Owner's written demand, Office Owner shall promptly assign such claim to
Retail Owner. To the extent any party to the REA or Sub-REA fails to pay any
amounts due by such party under the REA or Sub-REA, as applicable (a "Non-Paying
Owner") and the failure to so pay results in a lien on any parcel other than a
parcel owned by the Non-Paying Owner, and if fewer than 30 days remain prior to
the scheduled foreclosure sale under such lien, then the owner of such parcel
shall have the right to pay such lien (irrespective of the merits of the
underlying claim) and to lien the Non-Paying Owner's parcel to secure the
repayment of such amounts.

 

2.4           In the event that all of the Office Parcels at any time shall not
be held only by one Person, unless and until a Office Designation Agreement (as
defined herein) is recorded, the owner of the Tower 1 Parcel shall have the
exclusive right to act as "Office Owner" hereunder and to bind all owners of all
of the Office Parcels with respect to all Voting Matters, and the Retail Owner
(and all other Persons having interests under the REA, the Sub-REA or the Lot 4
Co-Ownership Agreement) shall be entitled to deal with said owner of the Tower 1
Parcel on behalf of all of the owners of the Office Parcels with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement. An "Office Designation
Agreement" shall be a recorded document (which may be an amendment to the
Sub-REA if it contains such terms) under which all of such the owners of the
Office Parcels shall act exclusively through one of them with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement, and the Retail Owner
shall be entitled to deal with only one of such owners, as designated in the
Office Designation Agreement, on behalf of all of them with respect to the REA,
the Sub-REA and the Lot 4 Co-Ownership Agreement.

 

2.5           In the event that all of the Retail Parcels at any time shall not
be held only by one Person, unless and until a Retail Designation Agreement (as
defined herein) is recorded, the owner of the Center Parcel shall have the
exclusive right to act as "Retail Owner" hereunder and to bind all owners of all
of the Retail Parcels with respect to all Voting Matters, and the Office Owner
(and all other Persons having interests under the REA, the Sub-REA or the Lot 4
Co-Ownership Agreement) shall be entitled to deal with said owner of the Center
Parcel on behalf of all of the owners of the Retail Parcels with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement. A "Retail Designation
Agreement" shall be a recorded document (which may be an amendment to the
Sub-REA if it contains such terms) under which all of such the owners of the
Retail Parcels shall act exclusively through one of them with respect to the
REA, the Sub-REA and the Lot 4 Co-Ownership Agreement, and the Office Owner
shall be entitled to deal with only one of such owners, as designated in the
Retail Designation Agreement, on behalf of all of them with respect to the REA,
the Sub-REA and the Lot 4 Co-Ownership Agreement.

 

 EXHIBIT J-5 

 

 

ARTICLE 3.
AMENDMENT

 

This Amendment modifies and amends the Original Sub-REA. To the extent that any
provision in this Amendment is inconsistent with any provision of the Original
Sub-REA, this Amendment controls. Subject to the foregoing, all provisions of
the Original Sub-REA as amended hereby are applicable to this Amendment,
including without limitation the provisions for protection of mortgagees. This
Amendment and the Original Sub-REA as amended hereby together comprise one
integrated Agreement. Any reference in the Original Sub-REA to itself, to the
extent pertaining to any time from and after execution and delivery hereof,
shall be deemed to refer to said integrated Agreement comprised of this
Amendment and the Original Sub-REA as amended hereby. This Amendment shall not
be binding upon any institutional mortgagee that holds a lien on any of the
Parcels as of the date hereof unless and until such mortgagee shall execute and
deliver its consent hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
first written above.

 

OFFICE OWNER       EYP REALTY, LLC,   A Delaware limited liability company      
  By:             Name:     Title:           RETAIL OWNER       BOP FIGAT7TH
LLC,   a Delaware limited liability company         By:     Name:     Title:    
      RETAIL OWNER SUBSIDIARY       BOP FIGAT7TH PARKING LLC,   a Delaware
limited liability company         By:     Name:     Title:    

  

 EXHIBIT J-6 

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF _____________ )   ) COUNTY OF ___________ )

 

On ________________, 2018 before me, ______________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ______________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

 

 EXHIBIT J-7 

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF _____________ )   ) COUNTY OF ___________ )

 

On __________________, 2018 before me, ___________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of _____________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

 

 EXHIBIT J-8 

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF _____________ )   ) COUNTY OF ___________ )

 

On __________________, 2018 before me, ____________________________________, a
notary public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of _____________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public  

  

 EXHIBIT J-9 

 

  

MORTGAGEE CONSENT

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as beneficiary
under that certain Deed of Trust, Security Agreement and Fixture Filing, dated
February 6, 2018, and recorded February 7, 2018 in the Official Records of Los
Angeles County, California, and as beneficiary under that certain Deed of Trust,
Security Agreement and Fixture Filing (Parking Parcels), dated February 6, 2018,
and recorded February 7, 2018 in the Official Records of Los Angeles County,
California, hereby consents to the terms and provisions of the First Amendment
to Reciprocal Easement and Cost Sharing Agreement, attached hereto, and to the
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein including, without limitation, the terms of Article 9 thereof, and
declares that, subject to Article 9, the lien and charge of those Deeds of Trust
are and shall be subordinate to the First Amendment to Reciprocal Easement and
Cost Sharing Agreement attached hereto and to the Reciprocal Easement and Cost
Sharing Agreement as amended thereby and referred to therein. Nothing herein
shall be deemed to constitute Metropolitan Life Insurance Company's consent to
or waiver of any restrictions on transfer of all or any portion of the property
encumbered by said Deeds of Trust as may be set forth in said Deeds of Trust or
in the related loan documents.

 

METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation

 

By:     Name:     Title:    

 

 EXHIBIT J-10 

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA )     ) ss: county of_______________ )  

 

On ___________________, 2018 before me, __________________________ (here insert
name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public   [Seal]  

 

 EXHIBIT J-11 

 

 

MORTGAGEE CONSENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Lenders, and as beneficiary under that certain Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated November 27,
2013, and recorded on December 2, 2013 at Instrument No. 20131693516 in the
Official Records of Los Angeles County, California, as amended by that certain
Partial Reconveyance and Modification of Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the date hereof and
recorded on ____________ at Instrument No. ___________ in the Official Records
of Los Angeles County, California (as so amended, the "Wells Fargo Deed of
Trust"), hereby consents to the terms and provisions of the First Amendment to
Reciprocal Easement and Cost Sharing Agreement attached hereto, and to the to
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein, including, without limitation, the terms of Article 9 thereof, and
subordinates the lien of the Wells Fargo Deed of Trust to the First Amendment to
Reciprocal Easement and Cost Sharing Agreement attached hereto, and to the to
Reciprocal Easement and Cost Sharing Agreement as amended thereby and referred
to therein. Nothing herein shall be deemed to constitute Wells Fargo Bank's
consent to or waiver of any restrictions on transfer of all or any portion of
the property encumbered by the Wells Fargo Deed of Trust as may be set forth in
the Wells Fargo Deed of Trust or in the related loan documents.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

By:     Name:     Title:    

 

 EXHIBIT J-12 

 

 

Acknowledgement

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA )     ) ss: county of_______________ )  

 

On ___________________, 2018 before me, __________________________ (here insert
name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.           Notary Public   [Seal]  

 

 EXHIBIT J-13 

 